ICJ_103_Diallo_GIN_COD_2010-11-30_JUD_01_ME_05_FR.txt.                     OPINION INDIVIDUELLE
              DE M. LE JUGE CANÇADO TRINDADE

 raduction]

                          TABLE DES MATIÈRES

                                                                Paragraphes

 I. PROLÉGOMÈNES : LE SUJET DES DROITS ET L’OBJET DE LA DEMANDE           4-10

II. RÉFLEXIONS SUR LE DROIT APPLICABLE EN L’ESPÈCE                       11-32
    1. Invocation et incidence du Pacte international relatif aux
       droits civils et politiques des Nations Unies de 1966             11-23
    2. Invocation et incidence de la Charte africaine des droits de
       l’homme et des peuples de 1981                                    24-28
    3. Invocation et incidence de la convention de Vienne sur les
       relations consulaires de 1963                                     29-32
II. LA SAGA DU SUJET DES DROITS : CONSIDÉRATIONS SUR LA DÉFENSE DES
    DROITS PROTÉGÉS                                                      33-81
    1. Le droit à la liberté et à la sécurité de la personne             35-55
       a) Les arrestations et la détention de 1988-1989                  35-49
       b) Les arrestations et la détention de 1995-1996                  50-55
    2. Le droit de ne pas être expulsé d’un Etat sans base juridique     56-64

    3. Le droit de ne pas être soumis à de mauvais traitements           65-74
    4. Le droit à l’information sur l’assistance consulaire dans le
       cadre des garanties d’une procédure régulière                     75-81
V. L’HERMÉNEUTIQUE DES TRAITÉS RELATIFS AUX DROITS DE L’HOMME            82-92
V. LE PRINCIPE D’HUMANITÉ AU SENS LARGE                                 93-106
VI. L’INTERDICTION DE L’ARBITRAIRE DANS LE DROIT INTERNATIONAL
    DES DROITS DE L’HOMME                                        107-142
    1. La notion d’arbitraire                                    108-111
    2. La position du Comité des droits de l’homme des Nations
       Unies                                                     112-116
    3. La position de la Commission africaine des droits de
       l’homme et des peuples                                    117-122
    4. La jurisprudence de la Cour interaméricaine des droits de
       l’homme                                                   123-130
    5. La jurisprudence de la Cour européenne des droits de
       l’homme                                                   131-139
    6. Appréciation générale                                     140-142
II. LE CONTENU MATÉRIEL DES DROITS PROTÉGÉS                            143-157

                                                                           94

    1. Le droit à la liberté et à la sécurité de la personne     145-147
    2. Le droit de ne pas être expulsé d’un Etat sans base juri-
       dique                                                     148-152
    3. La relation entre les droits protégés                     153-157
II. DÉVELOPPEMENT DE LA JURISPRUDENCE RELATIVE AU DROIT À L’INFOR-
    MATION SUR L’ASSISTANCE CONSULAIRE DANS L’UNIVERS CONCEPTUEL
    DES DROITS DE L’HOMME                                          158-188
    1. Le droit individuel par-delà la dimension interétatique     158-162
    2. L’humanisation du droit consulaire                          163-166
    3. Le caractère irréversible du progrès de l’humanisation      167-188
       a) Le texte de la convention de Vienne de 1963              173-174
       b) L’objet et le but de la convention de Vienne de 1963         175

       c) Les travaux préparatoires de la convention de Vienne de
          1963                                                    176-181
       d) Appréciation générale                                   182-188
X. LA NOTION DE « SITUATION CONTINUE » : LA PROJECTION DES VIOLA-
   TIONS DES DROITS DE L’HOMME DANS LE TEMPS                      189-199
X. L’INDIVIDU EN TANT QUE VICTIME : RÉFLEXIONS SUR LE DROIT À
    RÉPARATION                                                       200-212
XI. PAR-DELÀ LA DIMENSION INTERÉTATIQUE : LE DROIT INTERNATIONAL
    POUR LA PERSONNE HUMAINE                                         213-221
II. OBSERVATIONS FINALES                                             222-231
II. VERS UNE NOUVELLE ÈRE DE JUSTICE INTERNATIONALE EN MATIÈRE
    DE DROITS DE L’HOMME À LA CIJ                              232-245

                                    *


 1. C’est, à ma connaissance, la première fois au cours de son histoire
 e la Cour internationale de Justice établit qu’il y a eu violation des
ux traités des droits de l’homme en cause, à savoir, au plan universel, le
 cte relatif aux droits civils et politiques des Nations Unies de 1966 et,
  plan régional, la Charte africaine des droits de l’homme et des peuples
  1981, tous deux dans le cadre de l’universalité des droits de l’homme.
 souscris tout à fait à la décision de la Cour à cet égard, de même qu’à
gard de la violation qu’elle a établie de la convention de Vienne sur les
 ations consulaires de 1963 (article 36, paragraphe 1, alinéa b)), déci-
 n énoncée aux points 2, 3 et 4 du dispositif du présent arrêt.
 2. Pourtant, s’appuyant sur un raisonnement distinct, la majorité de la
our est parvenue à une conclusion entièrement différente sur d’autres
pects de l’affaire (points 1, 5 et 6 du dispositif). S’agissant de ces autres
pects, je regrette de ne pouvoir donner mon accord sur les conclusions
  la majorité de la Cour. A cet égard, la déclaration commune de cinq

                                                                          95

embres de la Cour 1 annexée à l’arrêt fait déjà état d’une position
ncernant le droit à la liberté et à la sécurité de la personne (qui s’ajoute
  droit de ne pas être expulsé d’un Etat sans base juridique).
3. En sus de cette position et s’agissant d’autres questions examinées
 ns l’arrêt de la Cour, j’estime donc de mon devoir de présenter dans la
ésente opinion individuelle les raisons sur lesquelles se fonde ma posi-
 n personnelle sur ces questions. Avant d’entamer mon exposé, je tiens
abord à appeler brièvement l’attention sur un aspect important — selon
oi — de l’affaire Ahmadou Sadio Diallo (République de Guinée c. Répu-
 que démocratique du Congo), tel qu’il a été présenté à la Cour par les
 rties au litige elles-mêmes, concernant le sujet des droits et l’objet de la
mande.


                               I. PROLÉGOMÈNES :
               LE SUJET DES DROITS ET L’OBJET DE LA DEMANDE


 4. La présente affaire Ahmadou Sadio Diallo, qui oppose la Républi-
 e de Guinée à la République démocratique du Congo, concerne en réa-
é les droits individuels de M. A. S. Diallo, tels qu’ils sont définis dans le
 cte relatif aux droits civils et politiques des Nations Unies de 1966 et la
harte africaine des droits de l’homme et des peuples de 1981, à savoir,
  ncipalement, le droit à la liberté et à la sécurité de la personne et le
oit de ne pas être expulsé d’un Etat sans base juridique 2. Cette affaire
ncerne en outre le droit individuel à l’information sur l’assistance
nsulaire dans le cadre des garanties d’une procédure régulière, consacré
 r la convention de Vienne sur les relations consulaires de 1963. Les
oits dont la violation a été alléguée sont ceux qui sont énoncés à l’ar-
 le 9, paragraphes 1 à 4, et à l’article 13 du Pacte, à l’article 6 et à
 rticle 12, paragraphe 4, de la Charte africaine, ainsi qu’à l’article 36,
 ragraphe 1, alinéa b), de la convention de Vienne de 1963.
 5. Les deux Etats en litige sont parties aux traités susmentionnés : la
uinée est partie au Pacte sur les droits civils et politiques depuis le
  janvier 1978 et à la Charte africaine depuis le 16 février 1982, et la
DC est partie au Pacte depuis le 1er novembre 1976 et à la Charte afri-
  ne depuis le 20 juillet 1987. Les deux Etats sont également parties à la
nvention de Vienne de 1963 : la Guinée depuis le 30 juin 1988 et la
DC depuis le 15 juillet 1976. La présente affaire est donc — et cela est
 portant — une affaire contentieuse interétatique soumise à la Cour
 ernationale de Justice, concernant entièrement les droits de l’individu
ncerné (M. A. S. Diallo) et les conséquences juridiques des violations
 éguées de ces droits, au titre d’un traité des Nations Unies relatif

 Voir la déclaration commune des juges Al-Khasawneh, Simma, Bennouna, Cançado
ndade et Yusuf.
 Les plaintes découlent des arrestations et mises en détention répétées de M. A. S. Diallo
RDC en 1988-1989 et en 1995-1996, ainsi que de son expulsion de la RDC en 1996.

                                                                                      96

 x droits de l’homme, d’un traité régional relatif aux droits de l’homme
  d’une convention de codification des Nations Unies. C’est là un
pect important de la présente affaire, qui est unique dans l’histoire de la
our.
 6. Après avoir identifié le sujet des droits et l’objet de la demande en
 spèce, je me propose d’examiner dans les paragraphes qui suivent,
 on un enchaînement logique, certains points liés entre eux. En premier
 u, je m’arrêterai à l’identification du droit applicable en l’espèce, en
 ant particulièrement mon attention sur l’invocation et l’incidence des
  positions pertinentes du Pacte relatif aux droits politiques et civils des
ations Unies de 1966 et de la Charte africaine des droits de l’homme et
 s peuples de 1981, en plus de la disposition pertinente de la convention
  Vienne sur les relations consulaires de 1963.
 7. En deuxième lieu, je m’intéresserai à la saga du sujet des droits en l’ins-
nce (M. A. S. Diallo), en particulier à la défense de ses droits protégés
 r les trois traités, à savoir le droit à la liberté et à la sécurité de sa per-
 nne, le droit de ne pas être expulsé d’un Etat sans base juridique, le
 oit de ne pas être soumis à de mauvais traitements et le droit à l’infor-
ation sur l’assistance consulaire dans le cadre des garanties d’une pro-
dure régulière.
 8. En troisième lieu, j’examinerai l’herméneutique des traités des droits
  l’homme (dans la mesure où elle a une incidence sur le règlement du
 férend) et, en quatrième lieu, j’axerai mon attention sur le principe
humanité, tel que je l’interprète, au sens large. En cinquième lieu, mes
flexions porteront sur la question essentielle de l’interdiction de l’arbi-
  ire dans le droit international des droits de l’homme, à propos de
quelle j’examinerai et apprécierai les positions du Comité des droits de
 omme des Nations Unies et de la Commission africaine des droits de
 omme et des peuples, ainsi que l’édifice jurisprudentiel des Cours inter-
méricaine et européenne des droits de l’homme.
 9. En sixième lieu, j’examinerai tour à tour le contenu matériel des
 oits protégés dans le présent arrêt (droit à la liberté et à la sécurité de la
 rsonne et droit de ne pas être expulsé d’un Etat sans base juridique),
nsi que la jurisprudence relative au droit à l’information sur l’assistance
 nsulaire dans l’univers conceptuel des droits de l’homme. A ce sujet, je
 attarderai plus longuement sur le droit individuel à l’information sur
 ssistance consulaire par-delà la dimension interétatique et j’examinerai
 apprécierai le processus d’humanisation du droit consulaire à cet égard
 l que je le perçois) et ce que je considère comme le caractère irréversible
  cette humanisation.
 10. En septième lieu, je traiterai la notion de « situation continue » à la
mière de la projection des violations des droits de l’homme dans le
mps. Cet examen sera suivi, en huitième lieu, de réflexions sur l’individu
  tant que victime et titulaire du droit à la réparation et, en neuvième
 u, d’un exposé succinct de mon point de vue sur le droit international
 ur la personne humaine, par-delà la dimension interétatique. J’aurai
nsi préparé la voie à l’exposé de mes observations finales et à un bref

                                                                             97

ilogue sur l’évolution vers une nouvelle ère de justice internationale en
atière de droits de l’homme à la CIJ.

         II. RÉFLEXIONS SUR LE DROIT APPLICABLE EN L’ESPÈCE
 1. Invocation et incidence du Pacte international relatif aux droits
             civils et politiques des Nations Unies de 1966
11. Pendant toute la présente affaire Ahmadou Sadio Diallo, les dispo-
ions pertinentes du Pacte relatif aux droits civils et politiques des
ations Unies de 1966 ont été fort présentes, au cours tant de la procé-
 re écrite que de la procédure orale, et ont fait l’objet de conclusions des
 rties. L’importance de cet aspect frappant de l’affaire dont vient de
nnaître la Cour internationale de Justice ne saurait être sous-estimée.
ès sa requête introductive d’instance (du 28 décembre 1998), l’Etat
quérant a soutenu que, en vertu du Pacte international relatif aux
oits civils et politiques et de la Déclaration universelle des droits de
 omme de 1948, « personne ne peut être arrêté ou détenu s’il n’a été
claré coupable selon la loi par un tribunal impartial agissant dans le
  pect de la présomption d’innocence et des droits de la défense » (p. 29
 fine).
12. Dans son mémoire (en date du 23 mars 2001), la Guinée a invoqué
   « principes pertinents » applicables en cas d’« arrestation arbitraire et
  détention et expulsion », qui sont énoncés au paragraphe 1 de l’arti-
  9 et à l’article 13 du Pacte international relatif aux droits civils et poli-
 ues (par. 3.6 et 3.33). Pour sa part, l’Etat défendeur, la RDC, a, dans
n contre-mémoire (en date du 27 mars 2008), répondu à cette question
ar. 1.03) en contestant les allégations de violation des articles 9 et 13 du
 cte (par. 1.24-1.31). Peu après, dans sa réplique (en date du 19 novem-
e 2008), la Guinée a longuement examiné cette question, en dévelop-
 nt ses arguments sur les violations des paragraphes 1 à 4 de l’article 9
  Pacte qu’aurait commises la RDC.
13. Selon la Guinée, ces violations avaient été commises lors des arres-
 ions et mises en détention de M. A. S. Diallo en 1988-1989 et en 1995-
96, expressément mentionnées (par. 1.17-1.48), que la Guinée jugeait
bitraires au motif que la victime n’aurait pas été informée des raisons
  son arrestation et de sa détention ni des accusations portées contre elle
  n’aurait pas été traduite devant un juge ou un tribunal chargé de
nnaître de la légalité de ces actes dans un délai raisonnable. En outre,
  Guinée soutenait que l’expulsion du plaignant de la RDC en 1996
était pas conforme au paragraphe 4 de l’article 12 du Pacte internatio-
 l relatif aux droits civils et politiques, ni au paragraphe 2 de l’article 12
  la Charte africaine des droits de l’homme et des peuples (par. 1.60-
90).
14. La RDC, quant à elle, se référant expressément aux arrestations et
 x détentions de M. A. S. Diallo en 1988-1989 et en 1995-1996 (par. 1.07-
49), a contesté dans sa duplique (en date du 5 juin 2009) la thèse du

                                                                            98

quérant selon laquelle elle aurait violé les paragraphes 1 à 4 de l’arti-
   9 du Pacte (par. 1.18-1.35 et 1.39). Les deux Parties ont développé
urs thèses devant la Cour pendant la procédure orale. Ainsi, dans sa
aidoirie du 19 avril 2010, la Guinée a évoqué à nouveau les articles 9
 13 du Pacte, en plus de l’article 6 de la Charte africaine et de l’arti-
  36, paragraphe 1, alinéa b), de la convention de Vienne sur les rela-
 ns consulaires de 1963 (voir infra) 3.
 15. La Guinée a particulièrement insisté sur les paragraphes 1 à 5 de
 rticle 9 du Pacte 4. Pour sa part, la RDC, dans sa plaidoirie du
  avril 2010, a soutenu qu’elle ne s’était rendue coupable d’aucune viola-
 n des articles 9 et 13 du Pacte (lors de l’expulsion de M. A. S. Diallo le
  janvier 1996) 5. La controverse entre la Guinée et la RDC s’est donc
 ursuivie pendant toute la procédure, tant écrite qu’orale.

 16. Le point qu’il importe de retenir et de mettre en exergue ici est, à
on avis, le fait que, dans la présente affaire, les deux Parties en présence
  sont appuyées principalement, en ce qui concerne le droit applicable,
r le Pacte international relatif aux droits civils et politiques et sur la
harte africaine des droits de l’homme et des peuples. Il est tout à fait
 nificatif — et peut-être doit-on voir là un signe des temps nouveaux —
 e la CIJ ait été invitée par les Parties elles-mêmes à déterminer s’il y
 ait eu violation par l’Etat défendeur des dispositions pertinentes du
 cte et de la Charte africaine, en plus de la disposition pertinente de la
nvention de Vienne de 1963.
 17. Il est fort possible que la présente affaire se soit jusqu’à un certain
 int métamorphosée entre ses débuts, à savoir le dépôt de la requête
 roductive d’instance (datée du 28 décembre 1998) et l’arrêt de la Cour
r les exceptions préliminaires (du 24 mai 2007), et la procédure puis
 rrêt au fond (daté du 30 novembre 2010) qui ont suivi. A l’origine, il
ait beaucoup question de droit de propriété et de protection diploma-
 ue, mais les tenants de ces deux questions traditionnelles (encore épris
   nostalgiques de l’affaire de la Barcelona Traction et de la fiction vat-
 ienne de l’affaire Mavrommatis) ont paru graduellement perdre, au
oins en partie, leur enthousiasme, car la dynamique de l’affaire a fort
ureusement pris une tournure tout à fait nouvelle au cours des phases
rite et orale au stade du fond (et de la réparation).
 18. A la vérité, selon moi, au cours de la procédure sur le fond (tant
rite qu’orale), la présente affaire s’est transformée — comme bien elle le
vait — en affaire non équivoque de protection des droits de l’homme.
près tout, depuis l’époque d’Ulpiano (dans les années 170-228 de notre
e), la priorité est accordée à l’honeste vivere. Le vivere l’emporte sur
 abere et le dignitatem vivere a certainement préséance sur le droit de


 CR 2010/1 du 19 avril 2010, p. 34, par. 24, p. 50, par. 39, et p. 54, par. 52-55.
 Ibid., p. 36-39, par. 31-37 ; et voir CR 2010/5 du 28 avril 2010, p. 18-19, par. 23-24.
 CR 2010/3 du 26 avril 2010, p. 32-36, par. 58, 62-63, 66 et 70.

                                                                                     99

opriété. Bien au-delà de la protection diplomatique discrétionnaire,
  te affaire est devenue une affaire de protection des droits de l’homme,
 i présente beaucoup plus d’intérêt, à mon avis, pour le droit des gens
  notre époque. Chaque affaire a sa dynamique propre et cette évolution
   cas d’espèce ne doit pas passer inaperçue.
 19. Il est en effet tout à fait remarquable qu’une cour comme la CIJ,
 i a vocation à régler les différends entre Etats, soit enfin priée, dans
xercice de ses fonctions en matière contentieuse, de régler un différend
r la base de deux traités des droits de l’homme (l’un des plus impor-
nts traités des droits de l’homme des Nations Unies, le Pacte interna-
 nal de 1966 relatif aux droits civils et politiques, et la Charte africaine
 s droits de l’homme et des peuples), en plus de la disposition pertinente
   la convention de Vienne sur les relations consulaires de 1963. Les
 rties estant devant la Cour ont fondé leurs thèses sur ces trois traités,
 ’elles ont identifiés comme constituant le droit applicable en l’espèce.
 20. Au moins un enseignement fondamental peut être tiré de ce fait.
 t enseignement est beaucoup plus important que l’impact, déjà reconnu,
   droit international des droits de l’homme sur un mécanisme interéta-
 ue volontariste comme la protection diplomatique. Au-delà des limites
 oites de la protection diplomatique discrétionnaire, nous pouvons
 jourd’hui dire que nous nous trouvons essentiellement devant une
 aire relative aux droits de l’homme, concernant la protection inter-
 tionale des droits de l’homme. La Cour a été saisie de cette affaire dans
 cadre d’un mécanisme interétatique, celui-là même qu’avait envisagé le
omité de juristes qui a rédigé à l’origine le Statut de la CPJI en 1920,
quel est devenu, mutatis mutandis, le Statut de la CIJ en 1945.
 21. Le fait que le mécanisme demeure un mécanisme strictement inter-
atique, ce qui est assez anachronique, comme pour défier le passage
éluctable du temps, ne signifie pas que la CIJ doive continuer
 jourd’hui à raisonner dans une perspective strictement interétatique,
 i ne fasse place qu’aux Etats (voir par. 203-205 infra). Nous sommes en
ésence d’une affaire relative aux droits de l’homme, qui concerne les
oits de M. A. S. Diallo au titre du Pacte international relatif aux droits
  ils et politiques des Nations Unies et de la Charte africaine des droits
  l’homme et des peuples (en plus de la convention de Vienne de 1963),
  aison des arrestations et des mises en détention qu’il a subies en 1988-
 89 et en 1995-1996, avant d’être expulsé en 1996 du pays dont il était
  ident depuis des années. Malgré la procédure interétatique, la Cour est
 pelée à se prononcer sur les droits d’une personne humaine, en dehors
   carcan interétatique.
 22. L’époque actuelle voit l’émergence d’un nouveau droit des gens,
 i met l’accent sur les droits individuels ou collectifs de la personne
 maine, ce que les « droit-d’étatistes » de la profession juridique refusent
   reconnaître, ou plutôt refusent ou sont incapables de comprendre,
 lontairement ou non. Grâce à la Guinée et à la RDC, à qui il faut en
voir gré, la CIJ a été appelée à régler un différend qui lui a été soumis,
 ns le cadre de la procédure sur le fond, sur la base de deux traités des

                                                                        100

oits de l’homme (le Pacte international relatif aux droits civils et poli-
 ues de 1966 et la Charte africaine des droits de l’homme et des peuples
  1981) qui occupent une place éminente dans le corpus juris contempo-
 n du droit international des droits de l’homme, en plus de la conven-
 n de Vienne sur les relations consulaires de 1963.
 23. En ce qui concerne le fond (et la réparation), il s’agit effectivement
 clairement d’une affaire qui touche la protection des droits de l’homme
 non la protection diplomatique. Cette dernière a été le moyen (ou l’ins-
ument) par lequel la plainte a été soumise à la Cour, après que la cause
  M. A. S. Diallo eut été épousée par son Etat d’origine ou de nationa-
é. Mais la protection diplomatique, qui est par nature inévitablement
 crétionnaire, a déjà joué son rôle instrumental, et l’affaire dont vient
  connaître la Cour est, en substance, une affaire qui concerne la protec-
 n des droits de l’homme.

     2. Invocation et incidence de la Charte africaine des droits
                  de l’homme et des peuples de 1981

24. La RDC et la Guinée ont toutes deux mis l’accent, dans leurs plai-
 iries — que j’ai tenu à examiner dans la présente opinion indivi-
 elle — sur le Pacte international relatif aux droits civils et politiques
s Nations Unies, dans la mesure où le sort de M. A. S. Diallo en tant
 ’individu est concerné ; pourtant, comme il a déjà été indiqué, deux
tres traités ont également été invoqués, à savoir la Charte africaine des
oits de l’homme et des peuples de 1981 et la convention de Vienne sur
   relations consulaires de 1963, également à propos du sort de
. A. S. Diallo en tant qu’individu. J’examinerai les plaidoiries des deux
 rties concernant ces trois traités.
25. S’agissant de la Charte africaine, elle n’a été invoquée dans l’ins-
nce qu’à une étape tardive de la procédure écrite. Ce n’est que dans sa
plique (datée du 10 novembre 2008) que la Guinée a invoqué le para-
aphe 4 de l’article 12 de la Charte africaine, en parallèle avec l’article 13
rrespondant du Pacte international relatif aux droits civils et politiques
s Nations Unies et ce, dans son argumentation sur les limites imposées
r le droit international à l’expulsion des étrangers (par. 1.60-1.71).
ans sa duplique (datée du 5 juin 2009), la RDC a passé ce point sous
ence, se concentrant à ce stade sur les allégations d’illégalité des arres-
 ions et mises en détention de M. Diallo en 1988-1989 et en 1995-1996,
 non sur son expulsion.
26. Dans ses plaidoiries, à propos des arrestations et mises en déten-
 n de M. A. S. Diallo, la Guinée a soutenu qu’avait été violé « l’arti-
  9 du Pacte international relatif aux droits civils et politiques de 1966,
 quel on pourrait ajouter l’article 6 de la Charte africaine des droits
  l’homme et des peuples » 6. Ni la Guinée ni la RDC n’ont insisté

 CR 2010/1 du 19 avril 2010, par. 24 ; et voir par. 26.

                                                                         101

 vantage sur la Charte africaine au cours de la procédure, mais cela
a pas empêché la Cour, à juste titre d’ailleurs, d’élaborer son propre
 sonnement pour établir si des dispositions pertinentes de ces deux
aités des droits de l’homme avaient été violées.
 27. Dans les circonstances de l’affaire, la Cour était, à mon avis, tout
fait en droit de le faire, même motu proprio, en ce qui concerne la
harte africaine (combinée au Pacte). J’ajouterai que l’article 60, qui
ncerne les « principes applicables », de la Charte africaine ouvre un
 ge horizon à l’exercice de l’herméneutique, puisqu’il y est précisé que
 pplication de la Charte (par la Commission africaine — et de nos jours
alement la Cour africaine — des droits de l’homme et des peuples)
nsiste à :
   « s’inspir[er] du droit international relatif aux droits de l’homme et
   des peuples, notamment des dispositions des divers instruments afri-
   cains relatifs aux droits de l’homme et des peuples, des dispositions
   de la Charte des Nations Unies, de la Charte de l’Organisation de
   l’unité africaine, de la Déclaration universelle des droits de l’homme,
   des dispositions des autres instruments adoptés par les Nations
   Unies et par les pays africains dans le domaine des droits de l’homme
   et des peuples ainsi que des dispositions de divers instruments adop-
   tés au sein d’institutions spécialisées des Nations Unies dont sont
   membres les parties à la présente Charte » 7.
28. La CIJ, en tant qu’« organe judiciaire principal des Nations Unies »
 ticle 92 de la Charte des Nations Unies), pouvait parfaitement, en
spèce, effectuer sponte sua la construction juridique à laquelle elle a
océdé pour déterminer s’il y avait eu violation de l’article 6 de la Charte
 icaine et du paragraphe 1 de l’article 9 du Pacte international relatif
x droits civils et politiques des Nations Unies (par. 74-79). La Cour a,
  plus, évoqué la relation entre l’article 5 de la Charte africaine et
rticle 7 du Pacte susmentionné à propos de la disposition de la Charte
 icaine portant sur « le droit au respect de la dignité inhérente à l’être
main » (citée au paragraphe 87).

         3. Invocation et incidence de la convention de Vienne
                   sur les relations consulaires de 1963
29. Outre les dispositions pertinentes du Pacte et de la Charte africaine

 En outre, l’article 61 de la Charte africaine précise que la Commission africaine
t
  « prend[re] aussi en considération, comme moyens auxiliaires de détermination des
  règles de droit, les autres conventions internationales, soit générales, soit spéciales,
  établissant des règles expressément reconnues par les Etats membres de l’Organi-
  sation de l’Unité africaine, les pratiques africaines conformes aux normes interna-
  tionales relatives aux droits de l’homme et des peuples, les coutumes généralement
  acceptées comme étant le droit, les principes généraux de droit reconnus par les
  nations africaines ainsi que la jurisprudence et la doctrine ».

                                                                                     102

upra), les Parties au litige ont également invoqué, tout au long de la
océdure devant la Cour, la convention de Vienne sur les relations
nsulaires de 1963, et en particulier l’article 36, paragraphe 1, alinéa b),
 cet instrument. La Guinée et la RDC reconnaissaient ainsi que les dis-
 sitions mentionnées de ces trois traités représentaient le droit applica-
e en l’espèce. En ce qui concerne l’article 36, paragraphe 1, alinéa b), de
 convention de Vienne de 1963, c’est la Guinée qui l’a invoqué la pre-
 ère, y consacrant un exposé assez long dans son mémoire (daté du
  mars 2001).
30. Se fondant sur la jurisprudence de la CIJ en la matière, la Guinée
 dentifié, dans son mémoire, le droit de l’individu garanti par cette dis-
 sition de la convention de Vienne de 1963 (droit de l’intéressé d’être
 ormé de l’assistance consulaire et de s’en prévaloir s’il le souhaite) et
  obligations correspondantes des Etats parties (de veiller à ce qu’une
sistance consulaire soit offerte) aux termes de cette convention — dis-
 sitions dont aucune n’avait, selon la Guinée, été respectée dans la pré-
nte affaire (par. 3.11-3.12, 3.30.2, 4.4 et 5.1.1). Dans son contre-
émoire (daté du 27 mars 2008), la RDC a contesté la thèse de la Guinée
 ative à une violation de l’article 36, paragraphe 1, alinéa b), de cette
nvention, en soutenant que « l’ambassadeur guinéen à Kinshasa était
  courant de l’arrestation et de la détention de M. Diallo avant son
pulsion à Conakry » (par. 1.20 et par. 1.18-1.19 et 1.21-1.23).
31. Dans sa réplique (datée du 19 novembre 2008), la Guinée a sou-
nu que « les faits constitutifs de la violation de la Convention de Vienne
 1963 », ne faisaient, à son avis, « aucun doute » (par. 1.7). Réitérant sa
 sition (par. 3.3.1 et 4.1.1), la Guinée a déclaré :

      « A aucun moment, ni en 1988-1989, ni en 1995-1996, M. Diallo,
   ressortissant guinéen, n’a été informé des droits qui lui sont recon-
   nus par l’article 36, par. 1 b), de la convention de Vienne sur les rela-
   tions consulaires ... [L]a RDC aurait dû lire l’article 36, par. 1 b), de
   la Convention de 1963 dans les trois phrases qui le composent. Selon
   sa troisième phrase, les autorités compétentes de l’Etat de résidence
   « doivent sans retard informer l’intéressé de ses droits aux termes du
   présent alinéa ». Ce troisième élément ne saurait être négligé ... En
   l’espèce pesait donc sur le Zaïre en vertu de la Convention de 1963
   une obligation « d’informer sans retard ... l’intéressé de ses droits »,
   aussi bien d’ailleurs lors de son arrestation de 1988 que lors de celles
   de 1995 et de 1996. Cela ne fut jamais fait, ce qui constitue une nou-
   velle violation des droits de M. Diallo. » (Par. 1.49 et 1.51-1.53.)

32. Dans ses plaidoiries du 19 avril 2010 devant la Cour, la Guinée a
voqué à plusieurs reprises, pour étayer sa thèse, l’article 36, paragra-
 e 1, alinéa b), de la convention de Vienne sur les relations consulaires 8.

 CR 2010/1 du 19 avril 2010, p. 27, 31 et 34-36, par. 3 v), 18, 24 et 28-29 ; CR 2010/2
19 avril 2010, p. 37, par. 7.

                                                                                  103

e son côté, la RDC a soutenu, lors de l’audience du 26 avril 2010,
 ’elle n’avait pas violé cette disposition de la convention de Vienne
  1963. Dans son argumentation, la RDC a examiné cette question dans
 e perspective strictement interétatique, en rappelant les contacts (et
 e lettre) échangés entre l’ambassadeur de Guinée à Kinshasa et les
 torités du Gouvernement congolais 9. Les débats entre les deux Parties
  se sont nullement arrêtés à l’aspect général des trois traités invoqués
vant la Cour. Ces débats devaient se poursuivre à propos des droits en
use garantis par ces traités — question sur laquelle je m’arrêterai main-
nant.


                    III. LA SAGA DU SUJET DES DROITS :
            CONSIDÉRATIONS SUR LA DÉFENSE DES DROITS PROTÉGÉS

33. Les droits individuels défendus dans la présente affaire avaient été
étendument violés dans le cadre de l’arrestation, de la détention et de
xpulsion de M. A. S. Diallo au cours de la période allant de 1988 à
96. Ces droits comprennent le droit à la liberté et à la sécurité de sa
rsonne (paragraphes 1 à 4 de l’article 9 du Pacte international relatif
x droits civils et politiques des Nations Unies), le droit de n’être
pulsé d’un Etat qu’en exécution d’une décision prise conformément à la
  (article 13 du Pacte), le droit de ne pas être soumis à de mauvais trai-
ments (articles 7 et 10 du Pacte), s’ajoutant au droit d’être informé sur
ssistance consulaire dans le cadre des garanties d’une procédure régu-
re (alinéa b) du paragraphe 1 de l’article 36 de la convention sur les
 ations consulaires de 1963).
34. Il est permis de se demander pourquoi ce dernier droit figure au
 mbre des droits individuels garantis par une convention portant sur les
 ations consulaires et saluée en 1963 dans une perspective avant tout
 erétatique. J’aborderai cette question dans une section ultérieure de la
ésente opinion individuelle (VIII, infra), où je démontrerai que le droit
 ’information sur l’assistance consulaire est un droit individuel au sein
  l’univers conceptuel des droits de l’homme, afin de préciser ce point et
   dissiper tout doute qui pourrait subsister sur la nature du droit à
nformation sur l’assistance consulaire. Mais, avant de donner ces pré-
 ions, j’examinerai d’abord les droits susmentionnés, un à un, dans les
ragraphes qui suivent.
        1. Le droit à la liberté et à la sécurité de la personne
 Les arrestations et la détention de 1988-1989
35. Le premier droit invoqué dans la présente affaire est le droit de
. A. S. Diallo à la liberté et à la sécurité de sa personne, garanti par les

 CR 2010/3 du 26 avril 2010, p. 26-31, par. 48-49 et 54 ; voir aussi ibid., p. 18 et 26-30,
. 15, 42-47 et 50-53.

                                                                                      104

ragraphes 1 à 4 de l’article 9 du Pacte. Ce droit est affirmé à propos des
restations et de la détention de M. Diallo en RDC en 1988-1989 et
 1995. Les Parties n’ont pas contesté le fait que M. A. S. Diallo ait été
rêté le 25 janvier 1988, ni qu’il avait été placé en détention le 27 jan-
 r 1988 dans la prison de Makala et libéré un an plus tard, le 3 jan-
 r 1989, à la faveur d’un pardon présidentiel accordé par suite d’une
 ervention de l’ambassadeur de Guinée 10.
36. La Guinée a soutenu que l’arrestation et la détention de
. A. S. Diallo en 1988-1989 étaient arbitraires, étant donné que le seul
otif de son incarcération en janvier 1988 était le fait que l’Etat zaïrois
ait des dettes considérables envers son entreprise, Africom-Zaïre 11. De
vis de la Guinée, la RDC violait ainsi ses obligations au titre de l’arti-
  9 du Pacte 12. Pour sa part, la RDC a soutenu que « M. Diallo avait
  emprisonné en 1988 à la suite d’une enquête judiciaire ouverte par les
ents de la loi du bureau du procureur de Kinshasa sur des actes de
 ude dont il avait été, à tort ou à raison, accusé » 13. La RDC n’a pas
ntesté les allégations de fait de la Guinée concernant l’arrestation et la
tention de M. Diallo en 1988-1989, qu’elle considérait plutôt comme
 e nouvelle prétention 14.
37. Les dispositions du Pacte pertinentes sous l’angle qui nous inté-
 se maintenant sont celles de l’article 9 (relatif au droit à la liberté et à
 sécurité de la personne), qui est ainsi libellé :
    « 1. Tout individu a droit à la liberté et à la sécurité de sa personne.
         Nul ne peut faire l’objet d’une arrestation ou d’une déten-
         tion arbitraire. Nul ne peut être privé de sa liberté, si ce n’est
         pour des motifs, et conformément à la procédure prévus par la
         loi.
     2. Tout individu arrêté sera informé, au moment de son arresta-


 0 Observations de la République de Guinée sur les exceptions préliminaires de la

 publique démocratique du Congo (ci-après « observations de la Guinée »), par. 1.41 ;
  cédure orale, CR 2006/51, par. 18 ; réplique de la République de Guinée (ci-après
 plique de la Guinée »), par. 1.13-1.16. Après le pardon, le procureur général de Kin-
 sa a clos l’affaire le 28 janvier 1989, pour inopportunité de poursuites ; observations de
Guinée, op. cit. supra, par. 1.43.
 1 Réplique de la Guinée, par. 1.9.
 2 La Guinée s’est reportée à une lettre en date du 4 juillet 1988 signée par M. S. Pida

 agui, premier commissaire d’Etat, et adressée au président du conseil judiciaire de la
 publique du Zaïre ; réplique de la Guinée, par. 1. 14 ; observations de la Guinée, op. cit.
 ra note 10, annexe 15. Cette lettre indiquait, a ajouté la Guinée, que le chef de
 écutif de la RDC avait seul donné l’ordre de l’arrestation et de l’incarcération de
  A. S. Diallo, ce qui est un exemple de « la plus parfaite confusion des pouvoirs » ; répli-
e de la Guinée, par. 1. 15.
 3 Duplique de la RDC, par. 1.16. Il s’agissait donc, d’après la RDC, d’une détention

mporaire pour des raisons d’enquête judiciaire. La RDC a reproduit la version des faits
 e qu’exposée par l’ambassade de la Guinée à Kinshasa dans une lettre au ministre
 néen des affaires étrangères à Conakry en date du 3 février 1988 ; duplique de la RDC,
 . 1. 14.
 4 Ibid., par. 1.11 et 1.13.



                                                                                        105

       tion, des raisons de cette arrestation et recevra notification, dans
       le plus court délai, de toute accusation portée contre lui.
    3. Tout individu arrêté ou détenu du chef d’une infraction pénale
       sera traduit dans le plus court délai devant un juge ou une autre
       autorité habilitée par la loi à exercer des fonctions judiciaires, et
       devra être jugé dans un délai raisonnable ou libéré. La détention
       de personnes qui attendent de passer en jugement ne doit pas
       être de règle, mais la mise en liberté peut être subordonnée à des
       garanties assurant la comparution de l’intéressé à l’audience, à
       tous les autres actes de la procédure et, le cas échéant, pour
       l’exécution du jugement.
    4. Quiconque se trouve privé de sa liberté par arrestation ou déten-
       tion a le droit d’introduire un recours devant un tribunal afin
       que celui-ci statue sans délai sur la légalité de sa détention et
       ordonne sa libération si la détention est illégale.

    5. Tout individu victime d’arrestation ou de détention illégale a
       droit à réparation. »

38. S’agissant du premier point à examiner, à savoir s’il y a eu viola-
 n par la RDC des conditions d’admissibilité de la privation de liberté
rincipe de légalité, interdiction de l’arbitraire — paragraphe 1 de l’arti-
  9 du Pacte), il ressort des éléments de preuve produits en l’affaire que
   autorités judiciaires zaïroises n’ont délivré en 1988 aucun mandat
arrêt. Ce fait peut certainement être considéré, à la lumière des dispo-
ions pertinentes du Pacte international relatif aux droits civils et poli-
 ues, comme une indication d’arrestation arbitraire. Cette interpréta-
 n est en effet conforme à la notion d’arbitraire inscrite dans le Pacte,
 e j’examinerai ultérieurement dans cette opinion individuelle (sect. VI,
 ra). De plus, les autorités compétentes n’ont pris aucune décision en ce
 i concerne la prolongation de la détention de M. A. S. Diallo avant son
ocès (détention préventive). Il demeure que M. A. S. Diallo a été
tenu pendant un an sans faire l’objet d’aucune procédure judiciaire ten-
 nt à l’inculper d’une infraction.
39. La RDC n’a fourni aucun élément de preuve indiquant que
  A. S. Diallo aurait été arrêté et incarcéré, ainsi qu’elle le prétendait, dans
 cadre d’une véritable enquête judiciaire ouverte à son encontre pour de
étendus actes de fraude. A cet égard, le Comité des droits de l’homme a
claré que l’arrestation et la détention sans accusation constituaient une
olation du paragraphe 1 de l’article 9 du Pacte 15. Rien n’indique que
   Diallo ait été accusé d’une infraction à quelque moment que ce soit. En
bsence de toute information pertinente provenant de l’Etat partie, il peut

5 Nations Unies, Comité des droits de l’homme (CDH), Titiahonjo c. Cameroun, 2007,

1186/2003, par. 6.5 ; Monja Jaona c. Madagascar, 1985, no 132/1982, par. 14 ; Mpan-
jila c. République démocratique du Congo, 1986, no 138/1983, par. 10.


                                                                              106

 e conclu — ce que la Cour a d’ailleurs fait (par. 79) à bon droit — que la
  vation de liberté de M. A. S. Diallo était arbitraire et violait le paragra-
 e 1 de l’article 9 du Pacte.
 40. S’agissant maintenant du droit (de la personne arrêtée ou détenue)
être informée des raisons de son arrestation ou de sa détention et des
cusations portées contre elle (paragraphe 2 de l’article 9 du Pacte), la
uinée a prétendu que M. A. S. Diallo n’avait jamais été informé de
çon précise de la nature de l’infraction alléguée ni des dispositions en
rtu desquelles il était accusé 16. Selon la Guinée, la seule information
urnie à M. A. S. Diallo par l’autorité judiciaire devant laquelle il avait
   amené au cours de sa détention était que son arrestation était « liée au
mmuniqué du premier ministre » 17. En conséquence, outre le commu-
qué du premier ministre, l’autorité judiciaire n’avait produit aucun dos-
 r ni aucune accusation pour indiquer à M. A. S. Diallo ce qui autori-
 t son arrestation et son incarcération.
 41. La RDC, pour sa part, a reconnu que M. A. S. Diallo avait été
aduit devant l’inspecteur judiciaire, qui lui avait dit que son arresta-
  n était liée au communiqué de presse du premier ministre (selon
quel il était accusé de fraude) 18. Il semble donc établi qu’un commu-
qué de presse du premier ministre accusait M. A. S. Diallo de
aude 19 et que cette accusation avait été rendue publique à la radio et
 la télévision le 20 janvier 1988, de même que dans la presse 20.
 en n’indique en revanche que, au moment de l’arrestation de
 . A. S. Diallo, les autorités congolaises aient informé celui-ci des rai-
ns de son arrestation ou des accusations portées contre lui.
 42. Le Comité des droits de l’homme des Nations Unies a, pour sa
 rt, déclaré que l’obligation résultant du Pacte n’était pas de pure
rme. Non seulement l’intéressé doit-il être informé au moment de son
restation, mais l’information qui lui est fournie doit être suffisamment
écise 21 pour qu’il connaisse exactement la raison de son arrestation. En
 et, le Comité a déclaré que,



 6 La Guinée a présenté la preuve documentaire d’une déposition de M. A. S. Diallo,

blie le 29 octobre 2008 par deux huissiers des cours et tribunaux de Conakry, où
 Diallo déclarait : « [I]ls ne m’ont montré aucun document autorisant mon arrestation et ne
ont pas expliqué pourquoi j’étais arrêté » ; réplique de la Guinée, annexe 1, réponse à la
estion 3.
 7 Ibid., vol. II, p. 6.
 8 Duplique de la RDC, par. 1.22.
 9 Ibid., par. 1.22, et CR 2010/1 du 19 avril 2010, p. 28.
 0 Lettre adressée au ministre guinéen des affaires étrangères à Conakry, en date du 3 fé-

er 1988. La RDC s’est référée à une lettre en date du 3 février 1988 de M. Lounceny
 uyate (CR 2010/3 du 26 avril 2010, p. 16-17), conseil à l’ambassade guinéenne à
nakry, pour étayer sa prétention selon laquelle M. A. S. Diallo et la Guinée elle-même
 naissaient les accusations portées contre M. Diallo ; observations de la Guinée, op. cit.
 ra note 10, p. 17-18.
 1 CDH, Adolfo Drescher Caldas c. Uruguay, 21 juillet 1983, no 43/1979, par. 13.2 et




                                                                                      107

    « en vertu du paragraphe 2 de l’article 9 du Pacte, toute personne
    arrêtée doit être informée dans une mesure suffisante des raisons
    de son arrestation afin de pouvoir prendre immédiatement des
    dispositions pour obtenir sa libération si elle considère que les
    raisons avancées sont nulles et non avenues ou mal fondées. De
    l’avis du Comité, il ne suffisait pas d’informer simplement Adolfo
    Drescher Caldas qu’il était arrêté en vertu des mesures urgentes de
    sécurité sans préciser en rien ce qui lui était reproché quant au
    fond. »
ans la présente affaire Ahmadou Sadio Diallo, en l’absence d’infor-
ations pertinentes et précises émanant de la RDC, l’arrestation et la
tention de M. A. S. Diallo en 1988 constituaient une violation du para-
aphe 2 de l’article 9 du Pacte.
43. S’agissant du point suivant, à savoir les droits des personnes pla-
es en détention et en détention préventive, il convient de rappeler que le
ragraphe 3 de l’article 9 du Pacte — déjà cité — stipule que « [t]out
dividu arrêté ou détenu du chef d’une infraction pénale sera traduit
ns le plus court délai devant un juge ou une autre autorité habilitée par
 loi à exercer des fonctions judiciaires, et devra être jugé dans un délai
 sonnable ou libéré » ; il est également indiqué dans cet article que « [l]a
tention de personnes qui attendent de passer en jugement ne doit pas
 e de règle, mais la mise en liberté peut être subordonnée à des garanties
surant la comparution de l’intéressé à l’audience ... et, le cas échéant,
 ur l’exécution du jugement ».
44. Que signifient les mots « dans le plus court délai » utilisés dans cette
 position ? Le sens de cette expression n’est pas précisé dans le Pacte, ni
ailleurs dans les dispositions correspondantes de la convention euro-
enne de sauvegarde des droits de l’homme et des libertés fondamentales
aragraphe 3 de l’article 5) ou dans la convention américaine des droits
  l’homme (paragraphe 5 de l’article 7), ce qui a donné lieu à une juris-
udence considérable. Cependant, le Comité des droits de l’homme,
ns son observation générale no 8 (de 1982) sur l’article 9, a souligné que
 délai ne pouvait en aucun cas dépasser « quelques jours » (par. 2) 22. En
  qui concerne la manière d’interpréter la prescription selon laquelle
ntéressé doit être traduit devant un juge ou un autre responsable de la
   « autorisé par la loi à exercer le pouvoir judiciaire », on se rappellera
   critères élaborés par la Cour européenne des droits de l’homme en
ffaire Schiesser c. Suisse (1979, en vertu du paragraphe 3 de l’article 5
  la convention (européenne) de sauvegarde des droits de l’homme et
s libertés fondamentales) pour l’interprétation de cette disposition
ar. 30). Les conditions à remplir sont les suivantes :


2Voir Fillastre et Bizouarn c. Bolivie, no 336/1988, et aussi, dans le même sens,
Lawrence c. Jamaïque, no 702/1996, et Kurbanov c. Tadjikistan, no 1096/2002.


                                                                            108

       « La première d’entre elles réside dans l’indépendance à l’égard de
    l’exécutif ... A cela s’ajoutent ... l’obligation d’entendre personnel-
    lement l’individu traduit devant lui [et] d’examiner les circonstances
    qui militent pour ou contre la détention, de se prononcer ... sur l’exis-
    tence de raisons la justifiant et, en leur absence, d’ordonner l’élargis-
    sement. »
45. Cette jurisprudence a été confirmée par le Comité des droits de
omme en l’affaire Kulomin c. Hongrie (1996), à l’occasion de laquelle
Comité a offert les réflexions suivantes :
      « [U]n élément inhérent au bon exercice du pouvoir judiciaire est
    qu’il doit être assuré par une autorité indépendante, objective et
    impartiale par rapport aux questions à traiter. » 23
ans les circonstances de l’affaire Kulomin c. Hongrie, le Comité n’était
 s convaincu que le procureur puisse être réputé avoir l’objectivité et
mpartialité institutionnelles nécessaires pour être considéré comme un
 ponsable autorisé à exercer le pouvoir judiciaire au sens du paragra-
 e 3 de l’article 9 du Pacte. Selon cette disposition, en effet, la détention
éventive ne peut devenir la règle générale, doit être limitée à des raisons
 entielles 24 et doit de toute manière être aussi courte que possible.
46. Il convient également de rappeler que selon le Pacte — ce qui n’est
 ère étonnant — la détention préventive est considérée comme une
esure d’exception. En l’espèce, il n’est pas contesté que M. A. S. Diallo
été traduit le 25 janvier 1988, jour de son arrestation, devant l’inspec-
ur judiciaire, qui l’a informé que son arrestation était liée au commu-
qué de presse du premier commissaire d’Etat. Cependant, la Guinée a
nsidéré que l’inspecteur judiciaire assigné au bureau du procureur,
vant lequel M. A. S. Diallo a été traduit, ne pouvait être considéré
mme un responsable autorisé par la loi à exercer des fonctions judiciai-
 , au sens du paragraphe 3 de l’article 9 du Pacte 25. La Guinée a ajouté
 e l’inspecteur judiciaire en question obéissait directement à un ordre du
emier commissaire d’Etat 26.
47. La RDC a affirmé que le Pacte ne précisait pas que l’autorité
vant laquelle la personne en détention devait être déférée devait être
dépendante de l’exécutif 27. Cependant, la RDC n’a fourni aucun élé-
ent de preuve d’un mandat d’arrêt écrit ni d’un procès-verbal du pre-
 er interrogatoire. M. A. S. Diallo n’a pas non plus été traduit devant
  juge ou une autre autorité habilitée par la loi à exercer des fonctions
diciaires, conformément à l’obligation prescrite au paragraphe 3 de
rticle 9 du Pacte, qui stipule que tout individu arrêté ou détenu du chef

3   CDH, no 521/1992.
4   Comme le danger de suppression de preuves, de répétition d’infraction ou de fuite.
5   CR 2010/1 du 19 avril 2010, par. 16-17 ; réplique de la Guinée, p. 13, par. 1.24.
6   Réplique de la Guinée, par. 1.24.
7   Duplique de la RDC, par. 1.26.

                                                                                    109

une infraction pénale doit être traduit dans le plus court délai devant
  juge ou une autre autorité habilitée par la loi à exercer des fonctions
diciaires. Pendant tout son séjour à la prison de Makala (du 27 jan-
 r 1988 au 3 janvier 1989), M. A. S. Diallo n’a vu aucun juge 28. Par
nséquent, il semble que la RDC ait violé le paragraphe 3 de l’article 9
  Pacte.
48. Il y a lieu de se demander ensuite si la RDC a violé le droit (d’un
dividu arrêté ou détenu) à l’habeas corpus (paragraphe 4 de l’article 9
  Pacte) 29. Ce droit à l’examen sans délai de la légalité de la détention
 ste indépendamment de la légalité de la privation de liberté. Le Comité
s droits de l’homme a déclaré que tout individu privé de liberté devait
oir accès à un avocat 30. Dans le cas présent, aucun mandat d’arrêt n’a
  présenté à M. A. S. Diallo lorsqu’il a été placé en détention et il n’a
 nc pas eu la possibilité d’obtenir une décision sur la légalité de sa
tention. Par conséquent, la RDC a, apparemment, violé également le
ragraphe 4 de l’article 9 du Pacte.
49. Ainsi qu’on peut le voir d’après l’exposé qui précède, les Parties au
 ge — à la différence de la Cour — ont pris en compte l’article 9 du
 cte dans son ensemble, comme il se doit. J’ai moi aussi pris en compte
rticle 9 du Pacte dans son ensemble, comme il se doit dans les circons-
nces de la présente affaire. Cependant, la Cour n’a pris en compte que
   paragraphes 1 et 2 de l’article 9, étant donné que les arguments
ncernant les paragraphes 3 et 4 de l’article 9 concernaient les arresta-
 ns et la détention de M. A. S. Diallo en 1988-1989, que la Cour a
clues de son examen en l’espèce. Etant donné que j’ai exprimé ma dis-
nsion sur cette partie de la décision de la Cour (qui correspond au
 int 1 du dispositif), je considère de mon devoir d’exposer ma position
r la violation de l’article 9 du Pacte dans son ensemble.

     Les arrestations et la détention de 1995-1996

50. Les Parties sont convenues que M. A. S. Diallo a été arrêté et détenu
us d’une fois à la fin de 1995 et au début de 1996, mais leur accord s’est
 êté là 31. Elles étaient en désaccord sur la durée des périodes de détention
oir infra) 32. Selon la Guinée, M. A. S. Diallo avait été placé en détention le
novembre 1995 et était demeuré emprisonné d’abord pendant deux mois,

 8  CR 2010/1 du 19 avril 2010, par. 17.
 9  Selon la Guinée, M. A. S. Diallo n’a pas eu la possibilité d’engager une procédure
ur obtenir une décision sur la légalité de sa détention ; réplique de la Guinée, p. 14.
 on la RDC, la Guinée n’a produit aucun élément de preuve indiquant que
  A. S. Diallo ait été empêché par la RDC d’engager une telle procédure ; duplique de la
DC, par. 1.34.
 0 CDH, Berry c. Jamaïque, 1994, no 330/1988, par. 11.1.
 1 Réplique de la Guinée, par. 1.29 ; contre-mémoire de la RDC, p. 11-12, par. 1.09-

 1 ; CR 2006/50 du 27 novembre 2006, p. 39-40, par. 89-92.
 2 L’ordonnance-loi congolaise du 12 septembre 1983 prévoit une limite statutaire de

 t jours de détention.

                                                                                   110

ant d’être libéré le 10 janvier 1996 « par suite d’une intervention du pré-
 ent [zaïrois] lui-même » 33. M. A. S. Diallo avait alors, selon la Guinée, été
rêté de nouveau et emprisonné pendant deux semaines encore avant
 tre expulsé 34. M. A. S. Diallo aurait donc été maintenu en détention pen-
 nt 75 jours au total 35.
51. Rejetant ces allégations de la Guinée, la RDC a soutenu que la
 rée et les conditions de la détention de M. A. S. Diallo au cours de la
océdure d’expulsion étaient conformes au droit zaïrois ; en particulier,
e a soutenu que la durée maximale statutaire de détention de huit jours
avait pas été dépassée. Selon la RDC, M. A. S. Diallo a été arrêté le
novembre 1995 et libéré deux jours plus tard 36. A une date non précisée
 r la RDC (mais, selon les allégations, dans les huit jours précédant le
  janvier 1996), M. A. S. Diallo a été arrêté à nouveau en vue d’être
pulsé, puis libéré le 10 janvier 1996, le gouvernement n’ayant pu trou-
r un avion en partance de Conakry dans le délai légal de huit jours sui-
nt sa mise en détention 37. La RDC a soutenu enfin que M. A. S. Diallo
ait en état d’arrestation à Kinshasa le 25 janvier 1996 (six jours au
oins avant d’être expulsé), mais elle n’a pas précisé depuis combien de
mps 38.
52. Il apparaît donc que l’Etat défendeur n’a pas fourni d’éléments de
euve de toutes ses assertions. A cet égard, les seuls faits prouvés, et non
ntestés par les Parties, sont le fait que M. A. S. Diallo a été arrêté le
novembre 1995 39 et libéré le 10 janvier 1996 40. Cependant, la RDC n’a
 s prouvé son assertion selon laquelle M. Diallo avait été libéré entre ces
ux dates ; elle n’a pas non plus spécifié exactement quand M. Diallo
ait été incarcéré après le 10 janvier 1996, avant d’être expulsé 41.
53. L’article 9 du Pacte international relatif aux droits civils et politi-


3    Mémoire de la République de Guinée (ci-après « mémoire de la Guinée »), par.
3.
4  Réplique de la Guinée, par. 1.40.
5  Ahmadou Sadio Diallo (République de Guinée c. République démocratique du Congo),
 eptions préliminaires, arrêt, C.I.J. Recueil 2007 (II), p. 591, par. 17 ; mémoire de la
 inée, par. 2.64. La Guinée s’est appuyée sur la preuve documentaire de l’organisme
ocats sans frontières (communiqué de presse) et sur un article du Business and News de
nshasa. Un article paru dans le quotidien guinéen Horoya (édition du 6 août 1996)
 faisant écho à l’hebdomadaire zaïrois L’Ouragan (édition du 31 janvier 1996) — a
 lement été cité par la Guinée. Voir mémoire de la Guinée, annexes 190, 193 et 206
pectivement.
 6 Contre-mémoire de la RDC, par. 1.10 et annexe 7.
 7 Ibid., par. 1.11.
 8 Ibid., par. 1.21.
 9 Ibid., par. 1.10 et annexe 7 : billet d’écrou ; on peut lire dans ce billet d’écrou ce qui

t : « Sieur Diallo est détenu à la permanence jusqu’à son expulsion du Zaïre. »
0 Réplique de la Guinée, par. 1.32 ; mémoire de la Guinée, annexe 194.
1 L’Etat défendeur a simplement donné deux indices : le premier est la mention de
uelques jours » après le 10 janvier 1996, et le second est sa propre déclaration selon
uelle, le 25 janvier 1996, M. A. S. Diallo était « toujours détenu à Kinshasa six jours
 nt d’être expulsé » ; contre-mémoire de la RDC, p. 12, par. 1.11, et p. 16, par. 1.21.

                                                                                        111

 es parle, de façon générale, de tout type de privation de liberté 42,
 ’elle soit la conséquence d’une enquête judiciaire ou d’une décision
 ministrative. L’article 9 du Pacte s’applique donc aux arrestations et
 x détentions de M. A. S. Diallo en 1995-1996. Le paragraphe 1 de
 rticle 9 du Pacte stipule que nul ne peut être privé de sa liberté, si ce
est conformément à la procédure prévue par la loi. Dans la présente
 aire, la RDC n’a présenté aucune preuve que M. Diallo pouvait se
ustraire aux décisions des autorités zaïroises et s’enfuir. Elle n’a pas
 n plus produit de preuve que M. A. S. Diallo avait été libéré entre le
novembre 1995 et le 10 janvier 1996. Elle n’a pas davantage présenté de
cision de prorogation de la détention au-delà des 48 premières heu-
  43
     . Quoi qu’il en soit, les périodes d’arrestation, prises ensemble, ont
passé la période statutaire de huit jours 44.
54. En outre, la RDC n’a pas expliqué pourquoi ni s’il était « absolu-
ent nécessaire » d’incarcérer de nouveau M. A. S. Diallo le 17 jan-
 r 1996 45 ; elle n’a jamais démontré non plus qu’il était absolument
cessaire de prolonger la détention de M. A. S. Diallo. En conclusion,
 rrestation et la détention de M. A. S. Diallo en 1995-1996 semblent, à
lumière des faits susmentionnés, arbitraires et illégales, et donc contrai-
   au paragraphe 1 de l’article 9 du Pacte international relatif aux droits
 ils et politiques, comme la Cour l’a d’ailleurs justement conclu (arrêt,
 r. 79).
55. Par ailleurs, en ce qui concerne le paragraphe 2 de l’article 9 du
 cte, M. A. S. Diallo n’a été ni informé des raisons de son arrestation ni
 ormé dans le plus court délai des accusations portées contre lui. Il n’a
ême pas été informé de l’adoption du décret du 31 octobre 1995 46. La
DC reconnaît elle-même qu’entre le 31 octobre 1995, date d’adoption
  décret d’expulsion, et le 31 janvier 1996, date de l’expulsion effective
  M. Diallo, celui-ci ignorait qu’un décret d’expulsion avait déjà été pris
ntre lui 47. Ainsi, en n’informant pas M. A. S. Diallo des raisons de son
restation et de sa détention en 1995-1996, la RDC a violé le paragra-
 e 2 de l’article 9 du Pacte, ce que la Cour a établi, à juste titre (arrêt,
 r. 82).


2  Voir le texte reproduit au paragraphe 35 supra.
3  Réplique de la Guinée, par. 1.46. Si M. Diallo avait été libéré le 10 janvier 1996, il
 ait été arrêté le 2 janvier 1996, mais il n’y a aucune preuve qu’il ait été libéré avant le
anvier 1996.
 4 L’argumentation de la RDC est quelque peu contradictoire : elle a déclaré qu’il avait

 libéré le 10 janvier 1996 parce que le gouvernement avait été incapable de trouver un
on en partance pour Conakry dans la période statutaire maximale de huit jours de
ention ; contre-mémoire de la RDC, par. 1.11. Cependant, le seul document produit,
 é du 10 janvier 1996, indique que M. A. S. Diallo avait été libéré « pour raisons
nquête » ; mémoire de la Guinée, annexe 194. Des inexactitudes de cette nature font
 aître l’argumentation de l’Etat défendeur vague et sans fondement.
 5 Réplique de la Guinée, par. 1.40 et annexe 1, réponse à la question 22.
 6 Ibid., par. 1.48 et annexe 1, réponses aux questions 15, 20 et 26.
 7 CR 2006/52 du 29 novembre 2006, p. 19-20, par. 10.



                                                                                       112

    2. Le droit de ne pas être expulsé d’un Etat sans base juridique

56. Un autre droit défendu dans le cadre de cette affaire est le droit de
être expulsé d’un Etat qu’en exécution d’une décision prise conformé-
ent à la loi, droit énoncé à l’article 13 du Pacte, ainsi libellé :
       « Un étranger qui se trouve légalement sur le territoire d’un Etat
    partie au présent Pacte ne peut en être expulsé qu’en exécution d’une
    décision prise conformément à la loi et, à moins que des raisons
    impérieuses de sécurité nationale ne s’y opposent, il doit avoir la
    possibilité de faire valoir les raisons qui militent contre son expulsion
    et de faire examiner son cas par l’autorité compétente, ou par une ou
    plusieurs personnes spécialement désignées par ladite autorité, en se
    faisant représenter à cette fin. »
57. Dans la présente affaire, il n’a pas été contesté que, le 31 octo-
e 1995, le premier ministre du Zaïre a pris un décret d’expulsion contre
. A. S. Diallo 48, dont la motivation était ainsi libellée : « la présence et
 conduite [de M. Diallo] ont compromis et continuent à compromettre
 rdre public zaïrois, spécialement en matière économique, financière et
onétaire » 49. Les Parties étaient également convenues que, le 5 novem-
e 1995, M. A. S. Diallo avait été placé en état d’arrestation en vue
être expulsé. Cependant, les Parties ont contesté leurs arguments res-
ctifs en ce qui concerne la durée et les conditions des périodes de déten-
 n 50 (voir supra), ainsi qu’en ce qui concerne les faits liés aux circons-
nces particulières de l’arrestation, de la détention et de l’expulsion de
. A. S. Diallo (voir supra).
58. La Guinée a prétendu que l’expulsion de M. A. S. Diallo était
ntraire à certaines règles internationales et internes encadrant le pou-
 ir d’expulsion, à savoir : a) l’Etat défendeur n’a pas respecté l’obliga-
 n de fournir les motifs de l’expulsion ; b) les règles juridictionnelles,
rmelles et procédurales ont été délibérément méconnues ; c) la procé-
 re de refoulement a été intentionnellement et arbitrairement utilisée à
auvais escient pour effectuer une expulsion ; et enfin, d) M. A. S. Diallo
a jamais eu la possibilité de faire valoir les raisons qui militaient contre
n expulsion et de faire examiner son cas par l’autorité compétente.
  us ces éléments indiquent que la mesure prise à l’encontre de M. Diallo
ait tout à fait arbitraire.
59. L’expulsion de M. A. S. Diallo s’est donc déroulée en deux étapes :
emièrement, le décret d’expulsion du 31 octobre 1995 ; deuxièmement,
 vis de refoulement du 31 janvier 1996. Quant aux motifs de l’expulsion,
  fait qu’ils n’ont pas été spécifiés (au sens juridique du terme), le décret

8 Ahmadou Sadio Diallo (République de Guinée c. République démocratique du Congo),
eptions préliminaires, arrêt, C.I.J. Recueil 2007 (II), p. 590-591, par. 15-16.
9 Contre-mémoire de la RDC, annexe 5 (décret no 0043 du 31 octobre 1995 portant

ulsion de M. A. S. Diallo).
0 Réplique de la Guinée, par. 1.31.



                                                                             113

expulsion est demeuré vague. A cet égard, la Commission africaine des
oits de l’homme et des peuples a fait, en l’affaire Amnesty International
 autres c. Soudan (1999), les constatations suivantes :
      « Il ne suffit pas qu’une arrestation soit effectuée en vertu d’une
   disposition de la loi pour satisfaire aux exigences de l’article 6 : la loi
   doit respecter les normes acceptées. Ainsi, un décret permettant
   l’arrestation pour des raisons vagues ou sur des soupçons plutôt que
   sur des faits avérés n’était pas conforme à la Charte africaine [des
   droits de l’homme et des peuples]. » 51
60. Comme il a déjà été indiqué, M. A. S. Diallo n’a été informé ni des
 sons de son arrestation ni des accusations portées contre lui dans le
us court délai ; il n’a même pas été informé de l’adoption, le 31 octo-
e 1995, d’un décret d’expulsion le concernant 52. Ce fait a été reconnu
 r la RDC 53. Pour cette raison, M. A. S. Diallo n’a pu ni opposer des
 sons à son expulsion ni demander l’examen de son cas par l’autorité
mpétente, ainsi qu’il est prévu à l’article 13 du Pacte. Le décret d’expul-
 n n’était donc pas conforme à cet article.
61. De plus, les Parties au litige étaient en désaccord sur la forme d’ex-
 lsion appliquée à M. A. S. Diallo. La RDC a reconnu que M. Diallo
ait effectivement été expulsé et que l’avis signé par l’agent de l’immi-
ation faisait « par inadvertance » état de « refoulement » (plutôt que
« expulsion »). Pour sa part, la Guinée a soutenu que M. A. S. Diallo
ait été victime de « refoulement » 54. Il convient peut-être ici de rappeler
 e le Comité des droits de l’homme des Nations Unies, dans son obser-
tion générale no 15 de 1986 sur La situation des étrangers au regard du
 cte international relatif aux droits civils et politiques, indiquait claire-
ent que la garantie de l’article 13 du Pacte concernait toutes les formes
  « départ obligatoire » d’étrangers, quel que soit le terme utilisé pour
crire cette situation dans le droit interne 55 (voir infra). En conséquence,
ême si l’article 13 utilise le terme « expulsion », il s’applique également
  refoulement de M. A. S. Diallo.
62. L’article 13 du Pacte stipule que la personne victime d’expulsion
 it être « autorisée à opposer des raisons à son expulsion ». En outre, la

1 Voir Commission africaine des droits de l’homme et des peuples (ci-après CADHP),

mmunications 48/90, 50/91, 52/91 et 89/93, par. 59.
2 Réplique de la Guinée, par. 1.48 et annexe 1, réponses aux questions 15, 20 et 26.
3 CR 2006/52 du 29 novembre 2006, p. 19-20, par. 10.
4 La Cour a appelé l’attention sur ce fait dans son arrêt sur les exceptions prélimi-

res, où elle a dit que M. Diallo « était autorisé à tirer les conséquences de la quali-
 tion juridique ainsi donnée par les autorités zaïroises » ; Ahmadou Sadio Diallo
épublique de Guinée c. République démocratique du Congo), exceptions préliminaires,
êt, C.I.J. Recueil 2007 (II), p. 601, par. 46.
5 Sur ce point, voir aussi : CEDH, arrêt du 5 octobre 2006, Bolat c. Russie (requête

 39/03), par. 79 ; CEDH, arrêt du 12 février 2009, Nolan et K. c. Russie (requête 2512/
, par. 112. Et aussi Commission du droit international (CDI), Expulsion des étrangers
Etude du Secrétariat, doc. A/CN.4/565 du 10 juillet 2006, p. 58, par. 67.


                                                                                  114

 ssibilité doit lui être offerte de « plaider sa cause devant les tribunaux
 tionaux compétents », selon la Commission africaine des droits de
 omme et des peuples 56. Cependant, M. A. S. Diallo n’a pas été informé
 ns les délais de la décision de l’expulser avant que celle-ci ne soit mise
exécution et n’a donc pu opposer aucune raison à cette expulsion 57.
. A. S. Diallo aurait dû avoir la possibilité de faire examiner son cas
 r l’autorité compétente.
 63. Dans l’importante affaire Hammel c. Madagascar (1987) 58, le
omité des droits de l’homme des Nations Unies a débouté l’Etat défen-
ur parce que la personne expulsée n’avait été ni « accusée ni produite
vant un magistrat » et parce qu’« elle n’avait pas eu la possibilité de
ntester le décret d’expulsion avant son expulsion » (par. 18.2). Le
omité a ajouté que la victime « n’avait pas obtenu de recours utile pour
ntester son expulsion » et que l’Etat concerné n’avait pas démontré
 ’il existait « des raisons impérieuses de sécurité nationale » pour lui
 user ce recours (par. 19.2).
 64. Dans ses constatations sur l’affaire Hammel c. Madagascar (1987),
Comité des droits de l’homme a également pris en compte son observa-
 n générale no 15 (27) sur la situation des étrangers au regard du Pacte,
 a signalé en particulier ce qui suit :
     « L’étranger doit recevoir tous les moyens d’exercer son recours
   contre l’expulsion, de manière à être en toutes circonstances à même
   d’exercer effectivement son droit. » (Par. 19.2.)
ans la présente affaire Ahmadou Sadio Diallo, la victime n’a pas non
us bénéficié du droit d’accès à la justice (y compris à l’assistance juri-
que) au titre de l’article 13 du Pacte. La Cour a jugé à juste titre que
rticle 13 du Pacte avait été enfreint à raison des circonstances qui
aient entouré l’expulsion de M. A. S. Diallo (par. 74).

     3. Le droit de ne pas être soumis à de mauvais traitements
65. Deux autres dispositions du Pacte international relatif aux droits
 ils et politiques des Nations Unies sont pertinentes pour l’examen de la
ésente affaire ; il s’agit des articles 7 et 10 du Pacte. L’article 7 se lit
mme suit :
      « Nul ne sera soumis à la torture ni à des peines ou traitements
   cruels, inhumains ou dégradants. En particulier, il est interdit de
   soumettre une personne sans son libre consentement à une expé-
   rience médicale ou scientifique. »

6 Voir CADHP, Union interafricaine des droits de l’homme et autres c. Angola,

159/96, 11 novembre 1997, par. 20.
7 Voir aussi, à ce sujet, CADHP, Amnesty International c. Zambie, no 212/98, 5 mai

9, fin du paragraphe 41.
8 Communication no 155/83, constatations du Comité des droits de l’homme,

vril 1987, doc. CCPR/C/29/D/155/1983, p. 1-9.

                                                                             115

e plus, le paragraphe 1 de l’article 10 du Pacte dispose ce qui suit :

    « Toute personne privée de sa liberté est traitée avec humanité et
  avec le respect de la dignité inhérente à la personne humaine. »

66. A cet égard, le Comité des droits de l’homme a souligné en 2001,
ns son observation générale no 29 (sur Les dérogations au Pacte en
riode d’état d’urgence), que l’article 10 du Pacte

   « exprime ici une norme du droit international général, ne souffrant
   aucune dérogation, opinion étayée par la mention de la dignité inhé-
   rente à l’être humain faite dans le préambule du Pacte et par le lien
   étroit entre l’article 7 et l’article 10 » 59 (par. 13, al. a)).

67. Dans son mémoire 60, la Guinée a prétendu que M. A. S. Diallo
ait été victime de mauvais traitements au cours de son incarcération et
  son expulsion. A ce sujet, la Guinée a affirmé que, en mettant à exécu-
 n le décret d’expulsion, les autorités d’application de la loi avaient, le
novembre 1995, emmené M. A. S. Diallo et l’avaient secrètement placé
   détention dans une cellule du service d’immigration, sans aucune
rme de processus judiciaire ni même d’examen, et qu’il était demeuré
carcéré à cet endroit sans recevoir aucune visite de ses avocats ou de
nctionnaires de l’ambassade de la Guinée jusqu’au 10 janvier 1996,
 st-à-dire pendant 65 jours.
68. D’après les allégations, M. Diallo aurait été incarcéré dans des
nditions très dures et n’aurait pas été nourri par les autorités congo-
 ses. En particulier, la Guinée a soutenu que, « [p]endant les quatre pre-
 ers jours de [sa] détention, [il était] gardé au secret dans une cellule
 estée de moustiques, en permanence sous une lumière très vive,
 ... privé de nourriture » 61. La détention dans une cellule, dans de telles
nditions, est tout à fait incompatible avec l’article 10 du Pacte, aux
 mes duquel « [t]oute personne privée de sa liberté est traitée avec
 manité et avec le respect de la dignité inhérente à la personne
 maine » 62.
69. La Guinée a affirmé en outre que les arrestations et l’expulsion de
. A. S. Diallo étaient contraires aux normes minimales de protection
 i doivent être respectées à l’égard des étrangers 63. De plus, la Guinée a
étendu qu’un tel traitement violait ces normes minimales et, en parti-


 9 Dans la même observation générale no 29, le Comité ajoute que les Etats ne pou-

ent « en aucune circonstance » invoquer l’article 4 (à l’égard de dérogations) « pour
tifier des actes attentatoires au droit humanitaire ou aux normes impératives du
 it international » ; par. 11.
 0 Mémoire de la Guinée, p. 30-31 et 51 et suiv.
 1 Réplique de la Guinée, annexe 1, p. 6-7.
 2 CR 2010/5 du 28 avril 2010, par. 23.
 3 Réplique de la Guinée, par. 1.55.



                                                                                116

lier, les règles minima pour le traitement des détenus adoptées par
  COSOC en 1955 64, dont la valeur a été réaffirmée par l’Assemblée
nérale de l’Organisation des Nations Unies en 1990 65.
 70. La RDC, rejetant ces prétentions, a affirmé que M. Diallo avait été
 rdé dans des locaux bien aménagés par lesquels passaient tous les
 angers frappés d’expulsion et qu’aucun élément de preuve du contraire
avait été produit 66. Elle a ajouté que l’ambassadeur guinéen à Kin-
asa, qui suivait de très près l’affaire concernant M. Diallo, ne s’était
mais plaint que le ressortissant de son pays avait été soumis à des
nditions inhumaines.
 71. Selon la RDC, à supposer même que la Guinée ait présenté à la
our des éléments de preuve attestant que M. A. S. Diallo avait été gardé
  secret dans une cellule infestée de moustiques éclairée en permanence
 r une ampoule très brillante et qu’il avait été privé de nourriture — ce
 e la Guinée n’a pas fait —, un tel traitement ne serait pas automati-
 ement assimilable à une violation de l’article 10 du Pacte. La RDC a
nclu que la Guinée n’avait pas prouvé les conséquences du traitement
étendument inhumain (effets physiques ou mentaux des conditions
 ncarcération de M. Diallo) et qu’il n’y avait donc pas eu violation du
 ragraphe 1 de l’article 10 du Pacte.
 72. Dans son arrêt, la Cour estime « qu’il n’a pas été démontré que
. Diallo ait été soumis à des traitements prohibés par l’article 10, para-
aphe 1, du Pacte » (par. 89). La majorité de la Cour a donc rejeté les
nclusions de la Guinée à cet égard (point 5 du dispositif). A la diffé-
nce des conclusions précédentes de la Cour concernant les dispositions
  Pacte international relatif aux droits civils et politiques (supra), je
grette de ne pouvoir suivre la majorité de la Cour sur ce point.

73. Il n’en demeure pas moins qu’il n’a pas été démontré que le para-
aphe 1 de l’article 10 ait été respecté non plus. La majorité de la Cour
mble avoir pris une décision quelque peu hâtive sur ce point, en accor-
nt une présomption favorable à l’Etat défendeur. Dans les affaires de
 genre relatives aux droits de l’homme, la présomption est accordée à la
rtie manifestement la plus faible, l’individu, la victime alléguée. Dans
  circonstances de la présente affaire, la charge de la preuve ne saurait
 e imposée à l’Etat demandeur ; c’est l’Etat défendeur qui connaît — ou
  censé connaître — les conditions de détention, et c’est donc sur lui que
pose la charge de la preuve.
74. Après tout, c’est l’Etat d’accueil (de résidence) plutôt que l’Etat


4 Voir Ensemble de règles minima pour le traitement des détenus, adopté par le premier

ngrès des Nations Unies pour la prévention du crime et le traitement des délinquants,
u à Genève en 1955 et approuvé par l’ECOSOC dans ses résolutions 663 C (XXIV) du
juillet 1957 et 2076 (LXII) du 13 mai 1977, en particulier les principes 20, 22-26 et 87.
5 Nations Unies, résolution 45/111 de l’Assemblée générale du 14 décembre 1990,

ncipes fondamentaux relatifs au traitement des détenus.
6 Contre-mémoire de la RDC, par. 1.12-1.13 et 1.32-1.33.



                                                                                    117

envoi (de nationalité) qui est censé savoir ce qui se passe dans ses pro-
es prisons, et comment les détenus sous sa charge y sont traités. Les
nditions de vie, ou de survie, dans les prisons du monde — sur tous les
ntinents, sous toutes les latitudes — sont une source de préoccupation
 i transcende depuis fort longtemps la pensée juridique. Dès la seconde
oitié du XIXe siècle, un écrivain universel, F. M. Dostoïevski, faisait
 server à juste titre, dans ses Souvenirs de la maison des morts (1862),
 its d’après son expérience personnelle, que l’on ne connaissait le degré de
 ilisation d’une société humaine qu’en visitant ses prisons. Cette phrase
meure vraie encore aujourd’hui, partout dans le monde.

          4. Le droit à l’information sur l’assistance consulaire
            dans le cadre des garanties d’une procédure régulière
75. Un autre droit défendu et protégé dans le cadre de la présente
aire Ahmadou Sadio Diallo est le droit de l’individu d’être informé sur
ssistance consulaire, énoncé à l’article 36, paragraphe 1, alinéa b), de la
nvention de Vienne sur les relations consulaires, ainsi libellé :
       « Si l’intéressé en fait la demande, les autorités compétentes de l’Etat
    de résidence doivent avertir sans retard le poste consulaire de l’Etat
    d’envoi lorsque, dans sa circonscription consulaire, un ressortissant de
    cet Etat est arrêté, incarcéré ou mis en état de détention préventive ou
    toute autre forme de détention. Toute communication adressée au
    poste consulaire par la personne arrêtée, incarcérée ou mise en état de
    détention préventive ou toute autre forme de détention doit également
    être transmise sans retard par lesdites autorités. Celles-ci doivent sans
    retard informer l’intéressé de ses droits aux termes du présent alinéa. »
76. La Guinée a prétendu que M. A. S. Diallo n’avait pas été informé
 son droit au titre de l’article 36, paragraphe 1, alinéa b), de la conven-
 n de Vienne, que ce soit en 1988 ou en 1995-1996. La RDC s’est bor-
e à affirmer que différents documents prouvaient que le cas de
. A. S. Diallo « était connu non seulement du consulat guinéen à Kin-
asa, mais également du président de la République et du ministre des
 aires étrangères de la Guinée » 67. La Cour a dit à plusieurs reprises que
rticle 36, paragraphe 1, alinéa b), de la convention de Vienne de 1963
 geait que les autorités compétentes d’un Etat partie informent sans
lai un ressortissant d’un autre Etat partie arrêté ou détenu par ses auto-
és de son droit à l’assistance consulaire garanti par cet article (les trois
 aires Breard, LaGrand et Avena).
77. A cet égard, pour préciser la nature juridique et le contenu du droit
 question, j’ai jugé bon, à la fin de l’audience de la Cour du 26 avril 2010,
 poser aux deux Parties au litige la question suivante 68 :


7   Contre-mémoire de la RDC, p. 16, par. 1.22.
8   A laquelle la Cour fait référence au paragraphe 11 de son présent arrêt.

                                                                               118

        « A votre avis, est-ce que les dispositions de l’article 36, paragra-
     phe 1, alinéa b), de la convention de Vienne sur les relations consu-
     laires de 1963 s’épuisent dans les relations entre l’Etat d’envoi ou de
     nationalité et l’Etat de résidence ? Est-ce que M. Diallo lui-même a
     été informé, aussitôt après sa détention, sur l’assistance consulaire ?
     Qui est le sujet du droit à l’information sur l’assistance consulaire ?
     L’Etat d’envoi ou bien de nationalité ou l’individu ? » 69
 78. Dans sa réponse écrite à ma question, remise au greffe de la Cour le
  avril 2010, l’Etat défendeur a soutenu ce qui suit : a) l’article 36, paragra-
 e 1, alinéa b), de la convention de Vienne de 1963 crée un « droit indivi-
 el » (arrêt de la Cour en l’affaire LaGrand, C.I.J. Recueil 2001, p. 494,
 r. 77) qui est cependant inextricablement lié au droit de l’Etat d’envoi de
mmuniquer avec ses nationaux par l’intermédiaire de ses agents consulai-
  ; b) bien qu’il s’agisse d’un droit individuel, ce droit demeure étroitement
  aux droits de l’Etat lui-même ; c) il s’agit de droits interdépendants (arrêt
  la Cour en l’affaire Avena, C.I.J. Recueil 2004 (I), p. 35-36, par. 40), tou-
ant la relation entre l’individu et les Etats d’envoi et de résidence ; d) la
uinée connaissait la situation de M. Diallo et le but du droit à l’informa-
 n sur l’assistance consulaire a donc été atteint ; e) si ce droit n’a pas été
olé à l’égard de l’Etat d’envoi, il ne peut l’avoir été à l’égard de son natio-
 l ; f) M. Diallo avait été informé « verbalement » par la RDC, peu après sa
 se en détention, de la « possibilité de demander l’assistance consulaire de
n Etat » ; et g) l’individu et son Etat d’envoi (ou de nationalité) sont titu-
res du droit à l’information d’une manière interdépendante 70.

79. Quoi qu’il en soit, la RDC n’a produit aucun élément de preuve
ur étayer son assertion selon laquelle M. A. S. Diallo avait rapidement
  informé « verbalement », peu après sa mise en détention, de la possi-
ité qui lui était offerte de compter sur l’assistance consulaire de la Gui-
e. La RDC n’a pas effectivement prouvé qu’elle avait dûment informé
. A. S. Diallo lui-même, sans retard, de son droit aux termes de l’arti-
  36, paragraphe 1, alinéa b), de la convention de Vienne de 1963, ce
i engageait sa responsabilité internationale à cet égard.
80. De son côté, la Guinée, dans sa réponse à ma question, a déclaré,
 cours de sa plaidoirie du 28 avril 2010, ce qui suit : a) l’Etat de rési-
nce a le devoir d’informer l’individu concerné de son droit à l’assis-
nce consulaire ; b) le droit à l’information appartient à l’individu, ainsi
’il est indiqué dans la dernière partie de l’article 36, paragraphe 1, ali-
a b), de la convention de Vienne sur les relations consulaires de 1963 ;
 il existe une certaine interdépendance entre le droit individuel et les
oits de l’Etat (arrêt de la Cour en l’affaire Avena, 2004, par. 40), mais,
x termes de l’article 36, paragraphe 1, alinéa b), les derniers sont
bordonnés au premier ; d) il n’est pas suffisant qu’un Etat informe

 9   CR 2010/3 du 26 avril 2010, p. 37, par. 73.
 0   CR 2010/5 du 28 avril 2010, p. 1-2.

                                                                            119

 utre et, en l’espèce, M. Diallo n’a pas été informé (par l’Etat de rési-
nce) sur l’assistance consulaire, ni peu après sa mise en détention ni
us tard ; e) l’assertion de la RDC à cet égard n’a été accompagnée
aucune preuve et le fait est que M. Diallo n’a pas été informé de ses
oits ; et f) même si l’Etat d’envoi (de nationalité) prend connaissance de
 situation par d’autres moyens, un fait internationalement illicite est
mmis par l’Etat de résidence 71.
81. Il y a lieu de rappeler à cet égard que, même avant les obiter dicta
smentionnés de la Cour dans les affaires LaGrand (2001) et Avena
004), c’est la Cour interaméricaine des droits de l’homme qui a été la
emière à préciser le droit de l’individu à l’information sur l’assistance
nsulaire, dans son avis consultatif novateur no 16 du 1er octobre 1999,
 itulé Le droit à l’information sur l’assistance consulaire dans le cadre
s garanties d’une procédure régulière. Ce droit a été expressément
voqué par les parties au litige et utilisé comme base principalement
 r les Etats plaignants dans les affaires LaGrand (Allemagne c. Etats-
nis) et Avena (Mexique c. Etats-Unis) dont la Cour a connu, comme
 us le verrons plus loin (sect. VIII, infra) dans la présente opinion indi-
duelle.

V. L’HERMÉNEUTIQUE DES TRAITÉS RELATIFS AUX DROITS DE L’HOMME
82. L’invocation, par les parties s’opposant devant la CIJ, de traités
 atifs aux droits de l’homme comme le Pacte international des Nations
nies relatif aux droits civils et politiques de 1996 et la Charte africaine
s droits de l’homme et des peuples de 1981 et la défense de certains
oits protégés par ces instruments — outre les droits protégés par l’arti-
  36, paragraphe 1, alinéa b), de la convention de Vienne sur les rela-
 ns consulaires de 1963 dans l’univers conceptuel des droits de
 omme — mettent en lumière la question de l’interprétation appropriée
s traités relatifs aux droits de l’homme. Ces traités débordent le domaine
s relations purement interétatiques. En matière d’interprétation des
 ités, on est enclin à recourir en premier lieu aux dispositions générales
s articles 31 à 33 des deux conventions de Vienne sur le droit des traités
969 et 1986 respectivement) et en particulier aux éléments de l’article 31
ncernant le sens ordinaire des termes, le contexte et l’objet et le but des
 ités visés.
83. Ce faisant, l’on ne tarde pas à constater que dans la pratique, alors
 e le droit international traditionnel tend de façon marquée vers une
 erprétation assez restrictive qui vise à préciser le plus possible les obli-
tions des Etats parties, le droit international des droits de l’homme, en
vanche, met nettement l’accent sur l’objet et le but du traité pour
rantir une protection effective (effet utile) des droits garantis, sans
 ur autant s’écarter de la règle générale énoncée à l’article 31 des deux

1   CR 2010/5 du 28 avril 2010, p. 9-13.

                                                                         120

nventions de Vienne sur le droit des traités. En réalité, bien qu’en droit
 ernational général les éléments d’interprétation des traités aient été
 ncipalement élaborés en vue de servir d’orientations pour l’interprétation
s traités par les Etats parties, les dispositions des traités relatifs aux
oits de l’homme exigent une interprétation essentiellement objective des
 ligations souscrites par les Etats parties : ces obligations ont pour but
  protéger les droits de l’homme et non d’établir les droits subjectifs et
ciproques des Etats parties.

84. C’est ce qui explique l’accent particulier qui a été mis sur l’objet et
 but des traités relatifs aux droits de l’homme, dont la jurisprudence
nstante des Cours européenne et interaméricaine des droits de l’homme
donné un témoignage éloquent au cours des deux dernières décennies.
  nterprétation et l’application des traités relatifs aux droits de l’homme
 t été effectivement guidées par des considérations liées à l’intérêt géné-
   supérieur ou à l’ordre public, qui transcendent les intérêts individuels
s Etats contractants. Comme l’indique la jurisprudence constante des
ux tribunaux internationaux des droits de l’homme déjà mentionnés,
s traités se distinguent des traités du type classique qui intègrent des
ncessions et des compromis restrictifs réciproques ; les traités des droits
  l’homme prescrivent au contraire des obligations d’un caractère essen-
 llement objectif, mises en œuvre collectivement, et sont dotés de méca-
  mes de suivi propres. La riche jurisprudence relative aux méthodes
 nterprétation des traités relatifs aux droits de l’homme a renforcé la
otection de la personne humaine au plan international et enrichi le
oit international sous l’influence du droit international des droits de
 omme.
85. La jurisprudence convergente dans ce domaine a fait naître, dans
   systèmes régionaux de protection des droits de l’homme, l’idée com-
une que les traités relatifs aux droits de l’homme sont empreints d’un
ractère spécial (par comparaison avec les traités multilatéraux du type
  ditionnel) ; ces traités sont de caractère normatif et leurs termes doivent
 e interprétés de façon autonome ; leur application doit viser à ce que
  ent effectivement protégés (effet utile) les droits garantis ; et les restric-
 ns permissibles (limitations et dérogations) de l’exercice des droits
rantis doivent être interprétées de façon restrictive. Le travail des Cours
ropéenne et interaméricaine des droits de l’homme (auxquelles s’est
 nte récemment la Cour africaine des droits de l’homme et des peuples)
effectivement contribué à la création d’un ordre public international
ndé sur le respect des droits de l’homme en toutes circonstances 72 ; il a
abli des limites au volontarisme excessif des Etats et nourri la vision des

 2 A. A. Cançado Trindade, « Le développement du droit international des droits de

omme à travers l’activité et la jurisprudence des Cours européenne et interaméricaine
  droits de l’homme » (discours du président de la Cour interaméricaine des droits de
omme), dans Cour européenne des droits de l’homme — Rapport annuel 2003, Stras-
urg, CEDH, 2004, p. 41-50.

                                                                                121

 ations entre les pouvoirs publics et la personne humaine selon laquelle
  tat existe pour la personne humaine et non l’inverse.
 86. De plus, les travaux de ces cours ont fait avancer l’interprétation
 tonome des dispositions des traités relatifs aux droits de l’homme par
pport aux systèmes juridiques internes des Etats. Cette signification
 tonome des termes des traités relatifs aux droits de l’homme (distincte
   leur sens, par exemple dans le droit interne) a aussi été affirmée par
 Comité des droits de l’homme, par exemple au titre du Pacte inter-
 tional relatif aux droits civils et politiques des Nations Unies dans ses
nstatations en l’affaire Van Duzen c. Canada (en 1982). En outre, les
ours européenne 73 et interaméricaine 74 ont adopté une interprétation
 namique ou évolutive de leurs conventions relatives aux droits de
 omme (la dimension temporelle) pour faire face aux besoins chan-
ants en matière de protection de la personne humaine.
 87. Ainsi, dans son avis consultatif novateur no 16 sur Le droit à
nformation sur l’assistance consulaire dans le cadre des garanties d’une
océdure régulière (1999), qui a inspiré la jurisprudence internationale in
  tu nascendi sur la question, la Cour interaméricaine a précisé que,
 ns son interprétation des normes de la convention américaine des
oits de l’homme, elle devait élargir la protection à de nouvelles situa-
 ns (comme celle concernant l’observation du droit à l’information sur
 ssistance consulaire) sur la base des droits préexistants. La Cour a réaf-
mé ce point de vue dans son visionnaire avis consultatif no 18 sur La
 uation juridique et les droits des migrants sans papiers (2003).

88. La Cour européenne des droits de l’homme, elle aussi, s’est pro-
ncée à de nombreuses occasions en ce sens 75 ; en l’affaire Loizidou c.
rquie (exceptions préliminaires, 1995), par exemple, la Cour euro-
enne a expressément écarté les restrictions indues qui non seulement
ffaibliraient sérieusement » l’exercice de ses fonctions, mais « dimi-
eraient également l’efficacité de la convention en tant qu’instrument


3  Voir par exemple Tyrer c. Royaume-Uni (1978), Airey c. Irlande (1979), Marckx c.
 gique (1979), Dudgeon c. Royaume-Uni (1981), entre autres.
4  Voir en ce sens les obiter dicta dans : CIDH, avis consultatif OC-16/99, Right to
ormation on Consular Assistance in the Framework of the Guarantees of the Due Pro-
s of Law (Droit à l’information sur l’assistance consulaire dans le cadre des garanties
 ne procédure régulière) du 1er octobre 1999, par. 114-115, et l’opinion concordante du
 e A. A. Cançado Trindade, par. 9-11 ; CIDH, « Street Children » (Villagrán Morales et
 res c. Guatemala), arrêt du 19 novembre 1999 (fond), par. 193-194 ; CIDH, Cantoral
navides c. Pérou, arrêt du 18 août 2000 (fond), par. 99 et 102-103 ; CIDH, Bámaca
 ásquez c. Guatemala, arrêt du 25 novembre 2000 (fond), opinion individuelle du juge
  A. Cançado Trindade, par. 34-38 ; CIDH, Communauté Mayagna (Sumo) Awas
 gni c. Nicaragua, arrêt du 31 août 2001 (fond et réparations), par. 148-149 ; CIDH,
maca Velásquez c. Guatemala, arrêt du 22 février 2002 (réparations), opinion indivi-
elle du juge A. A. Cançado Trindade, par. 3.
 5 Par exemple, dans ses arrêts Wemhoff c. République fédérale d’Allemagne (1968),

 gian Linguistic (1968), Golder c. Royaume-Uni (1975), Irlande c. Royaume-Uni (1978)
Soering c. Royaume-Uni (1989), entre autres.

                                                                                  122

nstitutionnel de l’ordre public européen » 76. Il existe donc une jurispru-
nce convergente des Cours interaméricaine et européenne des droits de
 omme — et d’ailleurs d’autres organes internationaux de surveillance
s droits de l’homme — sur la question fondamentale de la bonne inter-
étation des traités relatifs aux droits de l’homme, qui découle naturel-
ment de l’identité déterminante de l’objet et du but de ces traités.
89. Le droit international général lui-même témoigne du principe (sub-
mé dans la règle générale d’interprétation de l’article 31 des deux
nventions de Vienne sur le droit des traités) selon lequel l’interprétation
 e à donner à un traité les effets appropriés. Dans le domaine de protec-
 n qui nous occupe, le droit international a été utilisé pour améliorer et
nforcer — et jamais pour affaiblir ou miner — les garanties des droits
  l’homme reconnues 77 (selon le principe pro persona humana, pro vic-
ma). La spécificité du droit international des droits de l’homme trouve
n expression non seulement dans l’interprétation des traités relatifs aux
oits de l’homme en général, mais également dans l’interprétation de
 positions spécifiques de ces traités 78.
90. Tant la Cour européenne que la Cour interaméricaine des droits de
 omme ont, à juste titre, établi des limites au volontarisme des Etats,
éservé l’intégrité des conventions relatives aux droits de l’homme rele-
nt de leurs domaines respectifs et la primauté des considérations d’ordre
 blic sur la « volonté » des Etats, fixé des normes supérieures de com-
 rtement des Etats, freiné dans une certaine mesure l’imposition de res-
ctions indues par les Etats et renforcé de façon rassurante la situation
   l’individu en tant que sujet du droit international des droits de
 omme, doté de la pleine capacité procédurale. En ce qui concerne la
 se de leur juridiction en matière contentieuse, on peut trouver des illus-


 6 CEDH, Loizidou c. Turquie, arrêt du 23 mars 1995 (exceptions préliminaires),
 . 75.
 7 A. A. Cançado Trindade, « Co-existence and Co-ordination of Mechanisms of Inter-

 ional Protection of Human Rights (at Global and Regional Levels) » (Coexistence et
ordination des mécanismes internationaux de protection des droits de l’homme (aux
 ns mondial et régional)), Recueil des cours de l’Académie de droit international de
  Haye, vol. 202 (1987), p. 401.
 8 Des illustrations pertinentes peuvent être trouvées par exemple dans les dispositions

ntenant des renvois au droit international général. Tel est le cas, par exemple, de la
 essité d’épuiser les recours internes comme condition d’admissibilité des plaintes ou des
mmunications présentées au titre des traités relatifs aux droits de l’homme ; la règle des
ours internes témoigne de l’interaction entre le droit international et le droit interne
ns le présent domaine de protection, qui est fondamentalement orienté vers la victime,
  sur les droits de l’être humain plutôt que des Etats. Les principes ou les règles de droit
ernational généralement reconnus — auxquels fait référence la formulation de la règle
  recours internes figurant dans les traités relatifs aux droits de l’homme —, outre qu’ils
vent une évolution propre dans le contexte distinct où ils s’appliquent, subissent néces-
rement, lorsqu’ils sont insérés dans des traités relatifs aux droits de l’homme, certains
 stements ou adaptations, dictés par le caractère spécial de l’objet et du but de ces
 tés et par la spécificité largement reconnue du droit international des droits de
omme. Voir A. A. Cançado Trindade, The Application of the Rule of Exhaustion of
cal Remedies in International Law, Cambridge University Press, 1983, p. 1-443.

                                                                                       123

  tions éloquentes de leurs prises de position fermes en faveur de l’inté-
 té des mécanismes de protection des deux conventions régionales 79.
 91. Les deux tribunaux internationaux des droits de l’homme, en résol-
 nt correctement les questions de procédure fondamentales soulevées
 ns les cas susmentionnés, ont utilisé à bon escient les techniques du
oit international public pour renforcer leurs juridictions respectives en
atière de protection de la personne humaine. Ils ont préservé de façon
 cisive l’intégrité des mécanismes de protection inscrits dans les conven-
 ns américaine et européenne des droits de l’homme, porteuses de l’éman-
pation juridique de la personne humaine vis-à-vis de son propre Etat.
 s tribunaux ont, en outre, bâti une jurisprudence remarquable sur le
oit d’accès à la justice (et le droit à réparation) au niveau international.
 92. En ce qui concerne le droit positif, la contribution des cours inter-
 tionales des droits de l’homme est illustrée par de nombreux exemples
  leurs jurisprudences respectives concernant les droits protégés au titre
 s deux conventions régionales. La Cour européenne a, par exemple, une
  isprudence vaste et remarquable sur le droit à la protection de la liberté
 à la sécurité de la personne (article 5 de la convention européenne) et
r le droit à un procès équitable (article 6). La Cour interaméricaine a
 ur sa part une jurisprudence importante sur le droit fondamental à la
  , qui comprend également les conditions de vie, par exemple sa décision
  l’affaire paradigmatique de ce que l’on a appelé les « Enfants des rues »
 illagrán Morales et autres c. Guatemala, fond, 1999) ; cette Cour a éga-
ment une riche jurisprudence sur les différentes formes de réparation.


                V. LE PRINCIPE D’HUMANITÉ AU SENS LARGE

 93. Les considérations qui précèdent sur l’herméneutique des traités
 s droits de l’homme m’amènent maintenant à examiner le principe
humanité au sens large. Quand on parle du principe d’humanité, on a
ndance à l’examiner dans le cadre du droit international humanitaire.
 nsi, par exemple, il ne fait pas de doute que, dans ce cadre, les civils et
  personnes hors de combat doivent être traités avec humanité. Le prin-
pe du traitement humain des civils et des personnes hors de combat est
 oncé dans les conventions de Genève de 1949 sur le droit international
 manitaire (article commun 3 et articles 12 1), 13 5) et 27 1)) et leurs
otocoles additionnels I (article 75 1)) et II (article 4 1)). De plus, ce
  ncipe est généralement considéré comme un principe du droit interna-
 nal humanitaire coutumier.

9 Par exemple, les décisions de la Cour européenne Belilos c. Suisse (1988), Loizidou c.

rquie (exceptions préliminaires, 1995) et I. Ilascu, A. Lesco, A. Ivantoc et T. Petrov-
pa c. Moldova et Fédération de Russie (2001), ainsi que les décisions de la Cour inter-
éricaine dans les affaires Constitutional Tribunal et Ivcher Bronstein c. Pérou (com-
ence, 1999), Hilaire, Constantine et Benjamin et autres c. Trinité-et-Tobago (exception
liminaire, 2001) et Barrios Altos c. Pérou (fond, 2001).


                                                                                   124

94. Selon moi, le principe d’humanité revêt une dimension encore plus
 ge : il s’applique dans les circonstances les plus différentes, tant en
mps de conflit armé qu’en temps de paix, dans les relations entre les
 uvoirs publics et toutes les personnes relevant de la juridiction de l’Etat
ncerné. Ce principe a une incidence notoire lorsque ces personnes
 trouvent dans une situation de vulnérabilité, ou même sans défense,
nsi qu’on le voit dans les dispositions pertinentes des traités intégrant le
oit international des droits de l’homme. Par exemple, au niveau des
ations Unies, l’article 17, paragraphe 1, de la convention internationale
r la protection des droits de tous les travailleurs migrants et des mem-
es de leur famille de 1990 stipule ce qui suit :
     « Les travailleurs migrants et les membres de leur famille qui sont
   privés de leur liberté sont traités avec humanité et avec le respect
   de la dignité inhérente à la personne humaine et de leur identité
   culturelle. »
95. De même, l’alinéa c) de l’article 37 de la convention des Nations
nies sur les droits de l’enfant de 1989 précise que les Etats parties doi-
nt veiller à ce que « [t]out enfant privé de liberté soit traité avec huma-
 é et avec le respect dû à la dignité de la personne humaine, et d’une
anière tenant compte des besoins des personnes de son âge ». On trouve
s dispositions semblables dans les traités régionaux relatifs aux droits
  l’homme.
96. Pour ne citer que quelques exemples, la convention américaine des
oits de l’homme de 1969, dans son article 5 traitant du droit à un trai-
ment humain, prescrit notamment que « toute personne privée de liberté
 it être traitée avec respect en raison de la dignité inhérente à la per-
nne humaine » (par. 2). De même, la Charte africaine des droits de
 omme et des peuples de 1981 dispose entre autres que « [t]out individu
droit au respect de la dignité inhérente à la personne humaine et à la
connaissance de sa personnalité juridique » (art. 5).
97. Le paragraphe 2 de l’article II de la convention de 1969 de l’OUA
gissant les aspects propres aux problèmes des réfugiés en Afrique dis-
 se pour sa part que « [l]’octroi du droit d’asile aux réfugiés constitue un
te pacifique et humanitaire ». Et les exemples pourraient être multipliés.
  point que je tiens à souligner ici est que le principe d’humanité imprè-
 e tout le corpus juris de la protection internationale des droits de la
rsonne humaine (qui englobe le droit international humanitaire, le
oit international des droits de l’homme et le droit international sur les
 ugiés), aux plans mondial (Nations Unies) et régional.
98. S’agissant de la présente affaire Ahmadou Sadio Diallo en particu-
r, il convient de noter que le principe d’humanité sous-tend l’article 7
   Pacte international relatif aux droits civils et politiques des Nations
nies, qui protège l’intégrité de la personne contre les mauvais traite-
ents, ainsi que l’article 10 du Pacte (concernant les personnes détenues),
 i commence par une déclaration selon laquelle « Toute personne privée
  sa liberté est traitée avec humanité et avec le respect de la dignité inhé-

                                                                         125

nte à la personne humaine. » (Par. 1.) Le Pacte énonce non seulement
 e obligation négative de ne pas soumettre l’individu à de mauvais trai-
ments (art. 7), mais aussi l’obligation positive de garantir que la per-
nne détenue sous la garde de l’Etat est traitée avec humanité et avec le
  pect qui lui est dû en raison de la dignité inhérente à la personne
 maine.
99. Le principe d’humanité est en réalité celui qui sous-tend les deux
 servations générales, no 9 (1982, par. 3) et no 21 (1992, par. 4), sur
 rticle 10 du Pacte (traitement humain des personnes privées de liberté).
   principe d’humanité, habituellement invoqué dans le domaine du
oit international humanitaire, s’étend donc également au droit inter-
 tional des droits de l’homme. Et, comme le Comité l’a correcte-
ent déclaré dans son observation générale no 31 (2004), « les deux
 maines du droit sont complémentaires et ne s’excluent pas l’un l’autre »
ar. 11).
100. Le principe d’humanité a été reconnu par les tribunaux. Je n’ai
 s l’intention ici, dans le cadre d’une opinion individuelle en l’affaire
  madou Sadio Diallo, de passer en revue la jurisprudence internationale
cet effet, l’ayant déjà fait ailleurs 80. Qu’il suffise de rappeler une seule
ustration tirée de ma propre expérience. La jurisprudence constante de
 Cour interaméricaine des droits de l’homme signale à juste titre que le
  ncipe d’humanité, qui est à l’origine du droit d’être traité avec huma-
 é (article 5 de la convention américaine des droits de l’homme), s’appli-
 e avec encore plus de force lorsqu’une personne est détenue illégale-
ent et maintenue dans une « situation exacerbée de vulnérabilité » (arrêts
aritza Urrutia c. Guatemala, du 27 novembre 2003, par. 87 ; Juan
umberto Sánchez c. Honduras, du 7 juin 2003, par. 96 ; Cantoral Bena-
  es c. Pérou, du 18 août 2000, par. 90 ; et Bámaca Velásquez c. Guate-
ala, du 25 novembre 2000, par. 150).
101. Dans mon opinion individuelle figurant dans l’arrêt sur l’affaire
 ative au Massacre de Plan de Sánchez (du 29 avril 2004) concernant le
uatemala, j’ai consacré une section entière de mon exposé (III, par. 9-
) à la reconnaissance judiciaire du principe d’humanité dans la juris-
udence récente de cette cour et dans celle du Tribunal pénal internatio-
 l ad hoc pour l’ex-Yougoslavie. De plus, j’ai exprimé dans cette opinion
dée que le principe d’humanité, qui sert d’orientation au traitement
cordé à l’autre (el trato humano), « englobe toutes les formes de com-
 rtement humain et la totalité de la condition vulnérable de l’existence
 maine » (par. 9).
102. Le droit international est loin d’être insensible à ces considéra-
 ns et le principe en cause s’applique en toutes circonstances dans le but
  proscrire les traitements inhumains pour l’ensemble de l’humanité, de


 0 Voir A. A. Cançado Trindade, « Le déracinement et la protection des migrants dans

droit international des droits de l’homme », Revue trimestrielle des droits de l’homme,
uxelles, vol. 19 (2008), p. 289-328, en particulier p. 295 et 308-316.

                                                                                  126

 rantir la protection de tous, y compris ceux qui sont en situation de
 ande vulnérabilité (par. 17-20). L’humanité doit imprégner le compor-
ment humain en toutes circonstances, en temps de paix comme en
mps de troubles et de conflit armé.
 103. Le principe d’humanité imprègne tout le corpus juris de protec-
  n de la personne humaine, ce qui illustre la proximité ou la conver-
 nce entre ses différentes branches distinctes et complémentaires (droit
  ernational humanitaire, droit international des droits de l’homme et
 oit international sur les réfugiés), au plan herméneutique, et il est éga-
ment manifeste au niveau normatif et opérationnel. Par fidélité à ma
 opre conception, j’ai également jugé utile de développer, au sein de la
 ésente Cour, quelques réflexions sur la base du principe d’humanité
  o sensu dans mon opinion dissidente 81 en l’affaire relative à des Ques-
  ns concernant l’obligation de poursuivre ou d’extrader (Belgique c.
 négal) (mesures conservatoires, ordonnance du 28 mai 2009, C.I.J.
  cueil 2009, p. 165), ainsi que dans mon opinion dissidente 82 en l’affaire
 s Immunités juridictionnelles de l’Etat (Allemagne c. Italie) (demande
conventionnelle, ordonnance du 6 juillet 2010, C.I.J. Recueil 2010 (I),
  329).
 104. De même, dans l’avis consultatif récemment rendu par la Cour
 r la Conformité au droit international de la déclaration unilatérale
 ndépendance relative au Kosovo (C.I.J. Recueil 2010 (II), p. 403),
 i consacré expressément toute une section (XIII, 4)) de mon opi-
on individuelle au « principe fondamental d’humanité » (par. 196-
 1) dans le cadre du droit des nations 83 lui-même. J’ai jugé bon de
 ppeler que les « pères fondateurs » du droit international (F. de
 toria, A. Gentili, F. Suárez, H. Grotius, S. Pufendorf, C. Wolff)
 éconisaient un jus gentium inspiré du principe d’humanité au sens large
 ar. 73-74).
 105. Il convient peut-être de noter ici que le principe d’humanité
 ncorde avec la réflexion sur le droit naturel. Il sous-tend la réflexion
  ssique sur le traitement humain et le maintien de relations sociales, y
 mpris au plan international. L’humanité est devenue encore plus pré-
minente en ce qui concerne le traitement des personnes vulnérables, ou
ême sans défense, comme celles qui sont privées de liberté pour quelque
  son que ce soit.
 106. Le jus gentium, lorsqu’il a commencé à correspondre au droit des
 tions, en est venu à être conçu par ses « pères fondateurs » comme
gissant la communauté internationale constituée par les êtres humains
 ganisés socialement dans les Etats (qui émergeaient alors) et recouvrant
 nsemble de l’humanité, devenant ainsi le droit nécessaire de la societas
 ntium. Ce droit avait préséance sur la volonté des Etats individuels,


 1   Par. 24-25 et 61.
 2   Par. 116, 118, 125, 136-139 et 179.
 3   Voir également par. 66-67, 74-76, 96, 176, 185 et 239-240.

                                                                        127

nus de respecter la personne humaine dans l’intérêt du bien commun 84.
  précieux legs du droit naturel, qui évoque un droit fondé dans la rai-
n humaine juste (recta ratio), ne s’est jamais évanoui, et il convient de
 souligner sans cesse, particulièrement face à l’indifférence et au prag-
atisme des droit-d’étatistes « stratégiques », si nombreux dans la profes-
 n juridique de nos jours.


                 VI. L’INTERDICTION DE L’ARBITRAIRE
          DANS LE DROIT INTERNATIONAL DES DROITS DE L’HOMME

107. Dans l’examen de la présente affaire Ahmadou Sadio Diallo, il est
une importance cruciale de bien comprendre l’interdiction de l’arbi-
  ire dans le cadre du droit international des droits de l’homme. A cette
 , j’examinerai maintenant la notion d’arbitraire, la position du Comité
s droits de l’homme des Nations Unies et de la Commission africaine
s droits de l’homme et des peuples, ainsi que la jurisprudence des Cours
 eraméricaine et européenne des droits de l’homme sur cette question.
 présenterai enfin mon appréciation générale de cette question centrale.

                        1. La notion d’arbitraire
108. L’adjectif « arbitraire », qui vient du latin arbitrarius, signifiait à
rigine ce qui dépend de l’autorité ou de la volonté de l’arbitre, d’une
torité légalement reconnue. Avec le temps, cependant, ce terme a gra-
ellement acquis une connotation différente ; dès le milieu du XVIIe siè-
, il désignait ce qui était en apparence incontrôlé (arbitraire) dans
xercice de la volonté, et était assimilé au caprice ou au despotisme.
est ainsi que le qualificatif « arbitraire » en est venu à qualifier les déci-
 ns fondées sur la simple préférence ou le préjugé, réfractaires à tout
tère de prévisibilité et découlant du pur libre arbitre de l’autorité, plu-
  que d’être fondées sur la raison, sur la notion de règle de droit dans
  sociétés démocratiques, sur le critère de raisonnabilité, sur les impé-
 ifs de la justice et sur le principe fondamental d’égalité et de non-
 crimination.
109. Etant donné que les traités et les instruments relatifs aux droits de
omme constituent un droit de protection dont le but est de protéger la
rtie manifestement la plus faible, la victime, il n’est pas du tout éton-
nt que l’interdiction de l’arbitraire (au sens moderne et contemporain)
globe l’arrestation et la détention ainsi que les autres actes des pouvoirs
blics comme l’expulsion. Compte tenu de l’herméneutique des traités
s droits de l’homme exposée plus haut, il serait tout à fait injustifié
nterpréter ces dispositions des traités de manière purement exégétique
  littérale (voir infra).

4 A. A. Cançado Trindade, A Humanização de Direito Internacional, Belo Horizonte
ésil), éd. Del Rey, 2006, p. 9-14, 172, 318-319, 393 et 408.

                                                                           128

 110. C’est ainsi d’ailleurs que les organes internationaux de super-
 ion de la protection des droits de l’homme ont interprété la situation,
mme nous le verrons maintenant. J’utiliserai comme exemples les posi-
 ns de deux organes de supervision (le Comité des droits de l’homme
s Nations Unies et la Commission africaine des droits de l’homme et
s peuples) ainsi que la jurisprudence de deux tribunaux internationaux
s droits de l’homme (les Cours interaméricaine et européenne des droits
  l’homme).
 111. A titre préliminaire, s’agissant de la détermination de la violation
  droit de ne pas être privé arbitrairement de sa liberté (principe de léga-
é, interdiction de l’arbitraire — paragraphe 1 de l’article 9 du Pacte
 ernational relatif aux droits civils et politiques des Nations Unies), je
ppellerai que le groupe de travail des Nations Unies sur la détention
bitraire 85 a exprimé l’avis que la privation de liberté devait être consi-
rée comme arbitraire « [l]orsqu’il est manifestement impossible d’invo-
 er une base légale quelconque qui la justifie » (par exemple le maintien
   détention d’une personne au-delà de l’exécution de la peine) 86. Le
omité des droits de l’homme des Nations Unies — l’organe de sur-
 llance du Pacte international relatif aux droits civils et politiques — a
alement examiné la question en détail.

 2. La position du Comité des droits de l’homme des Nations Unies
112. Pour commencer, les décisions du Comité des droits de l’homme
vèlent sa position sur cette question. Par exemple, en l’affaire Mukong
Cameroun (1994), le Comité a interprété le terme « arbitraire » dans un
ns large, comme signifiant inadmissible, injuste, imprévisible et incom-
tible avec la légalité 87. De façon plus générale, dans une affaire ulté-
 ure, Jalloh c. Pays-Bas (2002), le Comité a exprimé l’avis que le terme
 rbitraire » devait être compris comme signifiant « une action qui n’est
s raisonnable » 88 ; quoi qu’il en soit, toute action doit être jugée appro-
 ée et proportionnelle dans les circonstances de l’affaire en cause 89.


 5 Institué par l’ancienne Commission des droits de l’homme des Nations Unies dans sa

olution 1991/42.
 6 Nations Unies, Assemblée générale du 16 janvier 2008, document A/HRC/7/4/Add.1,

3 ; réplique de la Guinée, par. 1.19.
 7 CDH, Mukong c. Cameroun, 21 juillet 1994, no 458/1991, par. 9.8.
 8 CDH, Jalloh c. Pays-Bas, 26 mars 2002, no 794/1998, A/57/40, vol. II, p. 132,

 . 8.2.
 9 De plus, l’article 5 de la Déclaration des Nations Unies sur les droits de l’homme des

 sonnes qui ne possèdent pas la nationalité du pays dans lequel elles vivent (du 13 dé-
mbre 1985) dispose ce qui suit :
    « Les étrangers jouissent, conformément au droit interne et sous réserve des obli-
  gations internationales pertinentes de l’Etat dans lequel ils se trouvent, en particulier
  des droits suivants : a) le droit à la vie, à la sûreté de leur personne ; nul étranger ne
  peut être arbitrairement arrêté ou détenu ; nul étranger ne peut être privé de sa li-
  berté, si ce n’est pour des motifs et conformément à la procédure prévue par la loi ;

                                                                                       129

113. Dans l’affaire Mukong c. Cameroun déjà mentionnée, le Comité a
t l’observation suivante :

        « L’historique de la rédaction du paragraphe 1 de l’article 9 confirme
     que la notion d’« arbitraire » ne doit pas être confondue avec celle de
     « contre la loi », mais être interprétée d’une manière plus large pour
     inclure des éléments inappropriés, injustes, imprévisibles et contraires
     à la légalité ... [C]ela signifie que la détention provisoire consécutive à
     une arrestation légale doit être, non seulement légale, mais aussi rai-
     sonnable dans toutes les circonstances. La détention provisoire doit
     de plus être nécessaire dans toutes les circonstances. » (Par. 9.8.)

114. Dans ses constatations sur des communications, le Comité a
veloppé son interprétation du Pacte à propos de questions cruciales
mme celle des droits intangibles et des états d’exception 90. Il a dit de
çon tout à fait claire, en ce qui concerne la question de l’arbitraire des
 torités publiques, qu’il fallait éviter de n’assimiler l’arbitraire qu’à
xpression « illégal ». Ainsi, dans l’affaire Rafael Marques de Morais
Angola (2005), il a notamment donné au terme arbitraire une interpré-
 ion plus large où entraient des éléments d’injustice, d’absence de pro-
dure régulière, d’inadmissibilité et d’imprévisibilité.
115. Selon le même raisonnement, le Comité avait déjà, dans les affai-
   R. Mojica c. République dominicaine (1994) et Tshishimbi c. Zaïre
996), affirmé qu’une interprétation qui permettrait aux Etats parties « de
 érer, d’accepter ou de passer sous silence » les menaces à la liberté et à
  sécurité personnelle proférées par les autorités publiques à l’égard
 ndividus non détenus relevant de la juridiction des Etats parties concer-
s « rendrait ineffectives les garanties du Pacte » 91. De même, en l’affaire
  Rajapakse c. Sri Lanka (2006), le Comité a à nouveau exprimé l’avis
 e la sécurité personnelle devait être garantie dans différentes circonstan-
s, y compris en dehors du contexte de la privation formelle de liberté
ar. 9.7).
116. Le souci du Comité des droits de l’homme de garantir la protec-
 n des individus contre l’arbitraire des autorités publiques ne se limite
 s au droit à la liberté personnelle, mais s’étend à d’autres droits pro-
gés par le Pacte. Ce souci s’exprime également dans certaines de ses
nstatations sur des communications concernant l’expulsion, présentées
  titre de l’article 13 du Pacte (portant sur le droit des étrangers de ne
 s être expulsés arbitrairement). Le critère de bonne foi ou d’interdiction

    b) le droit à la protection contre toute ingérence arbitraire ou illégale dans leur vie
    privée et familiale, leur domicile ou leur correspondance ... »
0  Voir, par exemple, (différents auteurs), Droits intangibles et états d’exception
  Prémont et al., dir. publ.), Bruxelles, Bruylant, 1996, p. 1 et suiv.
 1 Par. 5.4, dans les deux affaires. Dans L. Rajapakse c. Sri Lanka (2006), le Comité a

 lement estimé que la sécurité de la personne devait être protégée dans différentes cir-
nstances, au-delà du cas de privation formelle de liberté.

                                                                                      130

 l’abus de pouvoir de la part des autorités a été appliqué par le Comité
s droits de l’homme en l’affaire A. Maroufidou c. Suède (1981) ; et, en
ffaire E. Hammel c. Madagascar (1987), le Comité a soutenu le droit à
  recours effectif (interne) dans des cas d’expulsion de ce genre.

                3. La position de la Commission africaine
                    des droits de l’homme et des peuples
117. La Commission africaine des droits de l’homme et des peuples
ADHP) a, dans plusieurs de ses décisions, établi qu’il y avait eu viola-
n de l’article 6 de la Charte africaine des droits de l’homme et des
uples 92, qui interdit l’arrestation et la détention arbitraires. Dans l’une
 ces affaires, L. Zegveld et M. Ephrem c. Erythrée (2003), la Commis-
n a dit très clairement que, dans son article 6 :

   « [l]a Charte africaine interdit spécifiquement les arrestations et la
   détention arbitraires.
      La Commission africaine dispose des preuves qui montrent que les
   11 personnes ont été gardées au secret et sans inculpation depuis leur
   arrestation en septembre 2001 ... La Commission africaine note qu’à
   ce jour, elle n’a reçu aucune information ou aucune preuve de la part
   de l’Etat défendeur indiquant que les 11 personnes étaient détenues
   dans des endroits de détention appropriés et qu’elles avaient com-
   paru devant un tribunal.
      La détention au secret constitue une grave violation des droits de
   l’homme ... La Commission africaine est de l’avis que toutes les
   détentions doivent respecter les principes fondamentaux des droits
   de l’homme ... En outre, toute personne détenue doit avoir rapide-
   ment accès à un avocat et aux membres de sa famille et son droit
   relatif à la santé physique et mentale doit être protégé ainsi que les
   droits relatifs aux bonnes conditions de détention. » 93
 118. Soulignant, dans sa décision prononcée dans cette même affaire,
nterdiction de l’arrestation et de la détention arbitraires inscrite dans la
harte africaine (art. 6), la CADHP a déclaré que l’arbitraire menaçait le
oit d’accès à la justice lui-même. La Commission s’est exprimée comme
 t:
   « la légalité et la nécessité de détenir quelqu’un doivent être détermi-
   nées par une cour ou par une autre autorité judiciaire compétente.
   La décision de garder une personne en détention devrait être ouverte

 2 Voir à cet effet, par exemple, Media Rights Agenda c. Nigéria (2000), par. 41-44

70-75 ; J. D. Ouko c. Kenya (2000), par. 21 et 31 ; K. Aminu c. Nigéria (2000), par. 21
26 ; D. K. Jawara c. Gambie (2000), par. 57-59 et 74 ; Constitutional Rights Project
Nigéria (1999), par. 12-16 ; Law Office of Ghazi Suleiman c. Soudan (2003), par. 48-50
67 ; K. Achuthan et Ammesty International (au nom de A. Banda, et O. et V. Chirwa)
Malawi (1994), par. 8-9 et 12.
 3 Par. 52-55.



                                                                                  131

     à une révision régulière ... les personnes soupçonnées de crime doi-
     vent être promptement inculpées et l’Etat devrait initier la procédure
     judiciaire en conformité avec les normes d’un procès équitable, telles
     que stipulées par la Commission africaine dans sa Résolution [de
     1992] sur la procédure relative au droit de recours et à un procès
     équitable et tel qu’élaboré dans ses Lignes directrices [de 2003] sur
     le droit à un procès équitable et l’assistance judiciaire en Afrique. » 94
119. La pratique de la Commission africaine en ce qui concerne l’inter-
ction de l’arbitraire ne se limite pas à l’article 6 interdisant l’arrestation
la détention arbitraires. Cette pratique s’étend naturellement à d’autres
oits protégés par la Charte africaine, comme le droit de ne pas être
pulsé arbitrairement d’un pays, prévu au paragraphe 4 de l’article 12 de
 Charte : « L’étranger légalement admis sur le territoire d’un Etat partie
 a présente Charte ne pourra en être expulsé qu’en vertu d’une décision
nforme à la loi. » A cet égard, en l’affaire Organisation mondiale contre
 torture, Association internationale des juristes démocrates, Commis-
 n internationale des juristes et Union interafricaine des droits de
 omme c. Rwanda (1996) 95, la Commission africaine a précisé ce qui
 t:
       « Cette disposition devrait être interprétée comme prévoyant une
     protection générale pour tous ceux qui sont persécutés afin qu’ils
     puissent demander asile dans un autre pays. L’article 12 4) interdit
     que ces personnes soient arbitrairement expulsées vers leur pays
     d’origine ... » (Par. 30.) 96
 120. Dans une affaire dont a connu la Commission à la demande de
Union interafricaine des droits de l’homme, la Fédération internationale
 s ligues des droits de l’homme, la Rencontre africaine des droits de
 omme et l’Organisation nationale des droits de l’homme au Sénégal 97,
   nom de certains nationaux ouest-africains expulsés de l’Angola
  1996, la CADHP, accueillant les demandes des plaignants le 11 novem-
e 1997, a déclaré, après avoir invoqué le paragraphe 4 de l’article 12 de
 Charte (par. 14) :
     « les Etats africains en général et la République d’Angola en parti-
     culier sont confrontés à de nombreux défis, notamment économi-
     ques. Face à ces difficultés, les Etats prennent souvent des mesures
     radicales visant à protéger leurs ressortissants et leurs économies des
     étrangers. Quelles que soient les circonstances cependant, ces me-
     sures ne devraient être prises au détriment de la jouissance des droits

 4 Par. 56.
 5 Communications nos 27/89, 46/91, 49/91 et 99/93, jointes.
 6 Texte reproduit dans Institute for Human Rights and Development, Compilation des

 isions sur les communications de la Commission africaine des droits de l’homme et des
 ples (1994-2001), p. 324.
 7 Communication no 159/96.



                                                                                 132

     de l’homme ... En déportant les victimes, séparant ainsi certaines de
     leurs familles, l’Etat défendeur a violé et viole la lettre de ce texte. »
     (Par. 16-17.) 98
121. La Commission africaine a incorporé des mises en garde analo-
 es dans ses décisions dans les affaires Modise c. Botswana (2000,
 r. 83-84), Rencontre africaine pour la défense des droits de l’homme
 Zambie (1997, par. 30-31), K. Good c. République du Botswana (2010,
 r. 206-208), Institute for Human Rights and Development in Africa c.
  gola (2008, par. 65 et 69-70). Dans l’affaire susmentionnée introduite
r la Rencontre africaine pour la défense des droits de l’homme, la Commis-
 n a jugé que les expulsions en cause violaient les articles 2, 7 et 12 de
 Charte africaine, après avoir déclaré qu’« aucune des victimes n’a[vait]
  la possibilité de saisir les juridictions zambiennes contre sa détention
 subséquemment sa déportation » 99. Dans l’affaire Modise, la Commis-
 n a déclaré que la décision relative à l’autorisation de rester dans un
ys « devrait toujours être prise conformément à une procédure juridique
écise et juste » (par. 83). En d’autres termes, il ne suffit pas que les
 torités de l’Etat se conforment à la loi, mais celle-ci doit être conforme
 a Charte africaine et refléter les exigences fondamentales de la justice.
122. En l’affaire Amnesty International, Comité Loosli Bachelard,
 wyers Committee for Human Rights et Association of Members of the
 iscopal Conference of East Africa c. Soudan (1999), concernant la
uation prévalant au Soudan entre 1989 et 1993, la CADHP a fait
 server que l’article 6 devait être interprété de manière à ce que toute
restation ne puisse avoir lieu « que dans l’exercice des pouvoirs norma-
ment accordés aux forces de sécurité dans une société démocratique ». A
n avis, le libellé du décret en cause permettait d’arrêter des individus
 ur « des motifs vagues, sur la foi de soupçons, et non en raison d’actes
ouvés » et cela n’était « pas conforme à l’esprit de la Charte africaine » ;
 Commission a jugé qu’il y avait eu « de sérieuses et constantes viola-
 ns de l’article 6 », entre autres dispositions de la Charte 100. Pour résu-
er, la position adoptée par la CADHP dans sa pratique est que l’inter-
ction de l’arbitraire vise non seulement le droit à la liberté personnelle,
ais aussi d’autres droits protégés par la Charte africaine, comme, par
emple, le droit de ne pas être expulsé arbitrairement d’un pays.

             4. La jurisprudence de la Cour interaméricaine
                           des droits de l’homme
123. Pour passer maintenant à la jurisprudence de la Cour interamé-
aine des droits de l’homme (CIDH) sur la question qui nous intéresse,
 l’affaire paradigmatique des « Enfants des rues » (Villagrán Morales et

 8 La Commission a déclaré que la déportation des victimes constituait une violation
  articles 2, 7 1) a), 12 4) et 5), 14 et 18 de la Charte africaine.
 9 Par. 29-30 et dispositif de la décision de la Commission.
 00 Par. 59-60 et dispositif de la décision de la Commission.



                                                                               133

 tres c. Guatemala, fond, arrêt du 19 novembre 1999), la CIDH a jugé,
propos de l’interdiction de l’arrestation illégale ou arbitraire (paragra-
 es 2 et 3 de l’article 7 de la convention américaine des droits de
 omme), que nul ne pouvait être arrêté ou incarcéré si cette arrestation
  cette incarcération, « bien que qualifiée de légale », pouvait être consi-
 rée comme incompatible avec les droits de l’homme fondamentaux, au
otif qu’elle était, notamment, « déraisonnable, imprévisible ou dispro-
 rtionnée » (par. 131). Cette déclaration est devenue jurisprudence cons-
nte de la CIDH 101.
 124. La CIDH devait bientôt réitérer sa position sur cette question
 ns l’affaire Bámaca Velásquez c. Guatemala (arrêt du 25 novem-
 e 2000, par. 139). Plus tard, appliquant le même critère dans l’affaire
 aritza Urrutia c. Guatemala (arrêt du 27 novembre 2003, par. 65), la
 DH a jugé que la détention dans le cas d’espèce avait été effectuée dans
 cadre d’un comportement arbitraire systématique de la part des agents
  l’Etat (par. 69-70). De même, dans l’affaire Juan Humberto Sánchez
 Honduras (arrêt du 7 juin 2003), la CIDH, après avoir répété (par. 78)
 n obiter dictum, a déclaré les mises en détention arbitraires parce
 ’elles avaient eu lieu dans le cadre d’un abus de pouvoir de la part des
 ents de l’Etat (par. 80).
 125. En l’affaire Frères Gómez Paquiyauri c. Pérou (arrêt du 8 juil-
   2004), la CIDH a établi le caractère arbitraire de la détention, qui
 ait été effectuée dans le cadre de violations systématiques des droits de
 omme, accompagnées de circonstances aggravantes (par. 88-89). Dans
 ffaire du Massacre de Mapiripán, concernant la Colombie (arrêt du
  septembre 2005), la CIDH a jugé que la privation de liberté s’était
 te selon un modus operandi marqué par l’arbitraire et par d’autres gra-
 s violations des droits de l’homme (par. 136 et 138).
 126. Dans la tragique affaire Bulacio concernant l’Argentine (arrêt du
  septembre 2003), la Cour a rappelé qu’il existe « des exigences impor-
ntes et formelles » (causes, cas ou circonstances, procédure prévue par
 loi) qui doivent être observées (au titre de l’article 7 de la convention
méricaine) en cas de sanction comportant l’incarcération. Les détenus
 t droit à « un traitement humain » et le droit de vivre dans « des condi-
  ns de détention compatibles avec la dignité de la personne » (par. 125-
 6). L’Etat, qui est responsable des centres de détention, est « le garant
 s droits des détenus » (par. 126).
 127. De plus, dans la même affaire Bulacio, la CIDH a jugé bon de
  e:
      « Les autorités de l’Etat exercent un contrôle total sur les person-


 01 Voir les décisions antérieures de la CIDH allant dans le même sens : Gangaram Pan-
   c. Suriname, arrêt du 21 janvier 1994, par. 47 ; Suárez Rosero c. Equateur, arrêt
 12 novembre 1997, par. 43. Voir aussi, ultérieurement : Acosta Calderón c. Equateur,
 êt du 24 juin 2005, par. 57 ; Palamara-Iribarne c. Chili, arrêt du 22 novembre 2005,
 . 215.

                                                                                 134

   nes qui sont sous leur garde. Les conditions de traitement des déte-
   nus doivent faire l’objet de la plus étroite supervision, compte tenu
   de la vulnérabilité spéciale du détenu ... La vulnérabilité du détenu
   est d’autant plus grande lorsque la détention est illégale ou arbi-
   traire. La personne est alors entièrement sans défense, ce qui entraîne
   un risque certain d’affaiblissement des autres droits, comme celui à
   un traitement humain et décent ... La Cour a souligné que la mise au
   secret du détenu devait être une mesure exceptionnelle, car elle
   entraîne des souffrances morales et des perturbations psychologi-
   ques et place le détenu dans une situation de vulnérabilité particu-
   lière et accroît le risque d’agression et d’arbitraire en milieu carcéral,
   en plus de compromettre l’observation stricte de la procédure régu-
   lière. » (Par. 126-127.)
128. Enfin, la Cour a ajouté, toujours dans l’affaire Bulacio, que les
tenus avaient également le droit d’être informés des causes et des rai-
ns de leur détention « au moment où elle se produisait », afin de préve-
  et d’éviter l’arbitraire (par. 128). Dans ce même but, les détenus ont le
oit de compter sur un « contrôle judiciaire immédiat » de leur détention
ar. 129). Ils ont le droit d’informer une tierce partie qu’ils sont sous la
 arde de l’Etat » (par. 130) et de compter sur des soins médicaux appro-
 és (par. 131). Bref, les centres de détention « doivent respecter certaines
 rmes minimales » de nature à garantir le respect des droits susmention-
s (par. 132), afin de prévenir et d’éviter l’arbitraire.
129. Dans l’affaire Tibi c. Equateur (arrêt du 7 septembre 2004), la
 DH a jugé que la détention préventive en cause était arbitraire, au
otif qu’il n’y avait pas suffisamment d’indices pour présumer que
. D. D. Tibi était l’auteur ou le complice d’une quelconque infraction,
s plus qu’il n’avait été établi qu’une telle détention était nécessaire
ar. 107). La CIDH a jugé « indispensable » de souligner que l’applica-
 n de la détention préventive, étant une mesure très sévère,
   « d[eva]it être exceptionnelle, étant donné qu’elle est limitée par les
   principes de légalité, de présomption d’innocence, de nécessité et de
   proportionnalité, indispensables dans une société démocratique »
   (par. 106).
 130. Lors de l’examen par la CIDH de l’affaire Tibi c. Equateur, j’ai
ouvé assez d’énergie pour inclure dans mon opinion individuelle une
ction complète (I) sur « l’incidence de la détention arbitraire et des
nditions d’incarcération sur la conscience humaine », dans laquelle j’ai
ésenté les réflexions suivantes :
      « D. D. Tibi, comme Joseph K., a été détenu sans savoir pourquoi.
   « On avait sûrement calomnié Joseph K. » — écrit Franz Kafka
   dans les premières phrases du Procès (1925) — « car, sans avoir rien
   fait de mal, il fut arrêté un matin » (chap. I). D. D. Tibi a été plus
   heureux que le banquier Joseph K., mais tous deux ont été victimes
   de quelque chose d’incompréhensible, voire d’absurde. Joseph K.,

                                                                         135

     réduit à attendre son exécution sommaire, se fit, avant d’être exé-
     cuté, les réflexions suivantes : « Où était le juge qu’il n’avait jamais
     vu ? Où était la haute cour à laquelle il n’était jamais parvenu ? »
     (chap. X). Du début à la fin, ses efforts sont futiles face à l’arbitraire
     d’une « justice » cruellement virtuelle et désespérante.
        D. D. Tibi a été moins malheureux que le personnage de Kafka,
     parce qu’il a recouvré la liberté mais aussi parce qu’il vit à une épo-
     que où, en plus des tribunaux nationaux (ayant chacun leur mode de
     fonctionnement), il existe des tribunaux internationaux des droits de
     l’homme. Le présent arrêt de la Cour interaméricaine peut contri-
     buer à lui faire retrouver foi dans la justice humaine. Dans son cas,
     le portrait de la vie quotidienne dans les prisons d’Amérique latine,
     mais aussi du monde entier, témoigne de façon éloquente de l’insen-
     sibilité, de l’indifférence et de l’irrationalité du monde qui est le
     nôtre.
        Il existe peu de témoignages aussi éloquents des souffrances cau-
     sées par la détention arbitraire que les célèbres Lettres de prison
     d’Antonio Gramsci (1926-1936). Dans une forme littéraire marquée
     au coin de l’équanimité, il écrit que dès le début de sa détention le
     temps lui avait paru plus dense, et l’espace inexistant ... Un voyage
     en train après dix années de détention ... lui laissa une « impression
     terrible », parce qu’il vit que « pendant tout ce temps le vaste monde
     avait continué à exister, avec ses champs, ses forêts, les gens de la
     rue, les groupes d’enfants, certains arbres » ... ; l’impression fut par-
     ticulièrement terrible lorsqu’il vit son visage dans un miroir après
     une si longue période 102.
        Trois décennies avant Gramsci, à la fin du XIXe siècle, Oscar
     Wilde donnait à l’histoire de la pensée universelle, dans son célèbre
     De profundis (1897), un témoignage personnel sur la souffrance cau-
     sée par l’emprisonnement. De la prison de Reading, il écrivit que,
     pour ceux qui sont injustement détenus, « il n’est qu’une seule sai-
     son : la saison de la douleur ... Et dans le domaine de la pensée, non
     moins que dans celui du temps, le mouvement n’existe plus. » 103
        Il est possible que l’étranger D. D. Tibi ait ressenti, comme l’étran-
     ger Meursault, que tout ce qui concernait sa détention et son procès se
     déroulait « sans [son] intervention », ce qui reflétait la « tendre indiffé-
     rence » du monde extérieur (chap. IV-V). Comme pour Gramsci, tout
     ce qui restait à l’étranger de Camus (L’étranger, 1949) était le passage
     du temps ; au fil de « l’alternance de la lumière et de l’ombre », c’était
     « sans cesse le même jour qui déferlait dans [sa] cellule » et l’heure la
     plus terrible était celle où « les bruits du soir montaient de tous les éta-
     ges de la prison dans un cortège de silence » (chap. II). Meursault aussi


02 A. Gramsci, Lettres de prison, http://classiques.uqac.ca/classiques/gramsci_antonio/
res_de_prison/lettres_de_prison.html.
03 Oscar Wilde, De profundis, Le livre de poche classique, Paris, 2000, p. 110.

                                                                                  136

     n’avait que les souvenirs d’une vie qui ne lui appartenait plus (chap. IV).
     Pour lui, tous les jours passaient « à regarder, sur le visage [du ciel], le
     déclin des couleurs qui conduit le jour à la nuit », la nuit qui était
     « comme une trêve mélancolique » (chap. V).
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        A propos de ses conditions de détention et de ses efforts pour fuir
     la souffrance et la dégradation de l’esprit, Oscar Wilde parle du
     « Zeitgeist d’une époque sans âme » et écrit que le temps et l’espace ne
     sont que « des conditions accidentelles de la pensée » et qu’en prison
     il n’a plus devant lui que son passé 104 ... C’est un mal qui ne connaît
     pas de frontières et qui reflète le monde indifférent et de plus en plus
     brutal qui nous entoure. Aujourd’hui, les personnages de Kafka et
     de Camus sont dispersés et oubliés dans les prisons de tous les conti-
     nents. Un grand nombre de ces détenus sont innocents et ceux qui ne
     le sont pas, d’agresseurs qu’ils étaient, sont devenus victimes. Leur
     survie n’a plus de dimension spatiale et la dimension temporelle est
     peut-être la seule qu’ils puissent sonder dans les profondeurs cachées
     de leur vie intérieure. Quoi qu’il en soit, leur vie avec les autres ne
     leur appartient plus et ils survivent en intimité de plus en plus étroite
     avec le mal et avec la brutalité écrasante qui pèse sur eux. Le droit ne
     saurait demeurer indifférent à tout cela, à cette indifférence du
     monde, en particulier dans les sociétés qui se désignent pathétique-
     ment elles-mêmes comme « post-modernes ».
        En réalité, les détentions injustes et les abus contre les détenus ne
     sont pas un phénomène récent. Dans son œuvre classique sur le
     crime et le châtiment (1764), Cesare Beccaria dit que le châtiment
     dépasse souvent le crime et que les peines infamantes conçues par
     l’intelligence humaine semblent avoir été inventées par la tyrannie
     plutôt que par la justice 105. Avec le temps, la nécessité du contrôle
     administratif et législatif aussi bien que judiciaire (particulièrement
     important) et de la supervision des conditions de détention a été
     reconnue — contrôle qui a été transposé du domaine du droit
     interne à celui du droit international au milieu du XXe siècle.

     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       Ainsi que le révèle l’arrêt de la Cour interaméricaine dans la pré-
     sente affaire Tibi c. Equateur, le droit protège maintenant aussi ceux
     qui sont oubliés en prison, dans la « maison des morts » dénoncée
     avec tant de lucidité au XIXe siècle par Dostoïevski. La réaction du
     droit évoquée plus haut, tant ratione personae que ratione materiae,
     indique que la conscience humaine s’est éveillée à la nécessité pres-
     sante et à l’objectif de mettre résolument fin au fléau de la détention

04De profundis, op. cit. supra note 103, p. 188, 205-206.
05Cesare Beccaria, Traité des délits et des peines, http://classiques.uqac.ca/classiques/
caria/traite_delits_et_peines/traite_delits_et_peines.html.

                                                                                    137

     arbitraire ... Les principes généraux du droit jouent ici un rôle
     majeur. Grâce à eux, nous pouvons nourrir l’espoir que les D. D. Tibi,
     Joseph K. et Meursault diminueront peu à peu en nombre, jusqu’à
     ce qu’aucun ne souffre plus dans les prisons d’un monde « post-
     moderne » insensible, indifférent et brutal. » 106


                5. La jurisprudence de la Cour européenne
                            des droits de l’homme

 131. Pour sa part, s’agissant de la question que nous examinons, la
our européenne des droits de l’homme, lorsqu’elle a jugé (par. 54) qu’il
avait eu violation du paragraphe 1 de l’article 5 de la convention euro-
enne de sauvegarde des droits de l’homme et des libertés fondamen-
 es, par exemple dans son arrêt (du 25 juin 1996) en l’affaire Amuur
 France, a déclaré que cette disposition concernant le droit à la liberté
 ait à garantir que nul ne puisse être dépouillé de ce droit arbitraire-
ent (par. 42). Selon la Cour européenne :
     « la Convention exige ... la conformité de toute privation de liberté
     au but de l’article 5 (art. 5) : protéger l’individu contre l’arbitraire ...
     Pareille qualité implique qu’une loi nationale autorisant une pri-
     vation de liberté — surtout lorsqu’il s’agit d’un demandeur
     d’asile — soit suffisamment accessible et précise afin d’éviter tout
     danger d’arbitraire. Ces caractéristiques revêtent une importance
     fondamentale dans le domaine des demandeurs d’asile dans les aéro-
     ports, compte tenu notamment de la nécessité de concilier la protec-
     tion des droits fondamentaux et les impératifs de la politique de
     l’immigration des Etats. » (Par. 50.)
132. Dix-sept ans auparavant, dans l’affaire Winterwerp c. Pays-Bas
 rêt du 24 octobre 1979), la Cour européenne a jugé que le paragra-
 e 1 de l’article 5 de la convention n’avait pas été violé (par. 52), étant
 nné que le retard en cause n’avait pas entraîné une privation arbitraire
 la liberté et que la détention avait, selon elle, « eu lieu « selon les voies
 ales » » (par. 49-50). La Cour européenne n’en a pas moins jugé utile
exprimer le point de vue suivant :

     « les mots « selon les voies légales » se réfèrent pour l’essentiel à la
     législation nationale ... Toutefois, il faut que le droit interne se
     conforme lui-même à la Convention ... [T]oute mesure privative de
     liberté doit émaner d’une autorité qualifiée, être exécutée par une
     telle autorité et ne pas revêtir un caractère arbitraire. » (Par. 45.)


06CIDH, Tibi c. Equateur, arrêt du 7 septembre 2004, opinion individuelle du juge
A. Cançado Trindade, par. 2-6, 9, 12-13 et 36.

                                                                             138

133. Dans l’affaire Saadi c. Royaume-Uni, la chambre de la Cour
ropéenne a examiné (arrêt du 11 juillet 2006) le grief d’arbitraire du
quérant et a jugé en particulier que « pareille détention doit satisfaire à
   critère de « nécessité » » (par. 46) ; la détention « doit être compatible
ec l’objet global de l’article 5, qui est de protéger l’individu contre
rbitraire » (par. 40). L’affaire a été déférée devant la Grande chambre
 la Cour européenne des droits de l’homme, qui, tout en faisant sienne
 conclusion selon laquelle il n’y avait pas eu violation du paragraphe 1
  l’article 5 dans l’affaire (mais plutôt violation du paragraphe 2 de cet
 icle — arrêt du 29 janvier 2008), a développé sa pensée sur la notion
arbitraire.
134. Dans ce nouvel arrêt, de 2008, sur l’affaire Saadi, la Grande
ambre de la Cour européenne des droits de l’homme, en plus d’invo-
 er le principe de bonne foi (de la part des autorités nationales — par. 74
 77), a indiqué que le seul respect du droit interne n’était « pas suffi-
nt », étant donné que :
     « [L]a notion d’« arbitraire » que contient l’article 5, paragraphe 1,
  va au-delà du défaut de conformité avec le droit national, de sorte
  qu’une privation de liberté peut être régulière selon la législation
  interne tout en étant arbitraire et donc contraire à la Conven-
  tion ... la notion d’arbitraire dans le contexte de l’article 5 varie dans
  une certaine mesure suivant le type de détention en cause.
  . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     D’après l’un des principes généraux consacrés par la jurispru-
  dence, une détention est « arbitraire » lorsque, même si elle est par-
  faitement conforme à la législation nationale, il y a eu un élément de
  mauvaise foi ou de tromperie de la part des autorités ... La condition
  d’absence d’arbitraire exige par ailleurs que non seulement l’ordre
  de placement en détention mais aussi l’exécution de cette décision
  cadrent véritablement avec le but des restrictions autorisées par l’ali-
  néa pertinent de l’article 5, paragraphe 1.
  . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     La notion d’arbitraire ... implique également que l’on recherche si
  la détention était nécessaire pour atteindre le but déclaré. La priva-
  tion de liberté est une mesure si grave qu’elle ne se justifie qu’en der-
  nier recours, lorsque d’autres mesures, moins sévères, ont été consi-
  dérées et jugées insuffisantes pour sauvegarder l’intérêt personnel ou
  public exigeant la détention ... En outre, le principe de proportion-
  nalité veut que, lorsque la détention vise à garantir l’exécution d’une
  obligation prévue par la loi, un équilibre soit ménagé entre la néces-
  sité dans une société démocratique de garantir l’exécution immédiate
  de l’obligation dont il s’agit et l’importance du droit à la liberté ... »
  (Par. 67-70.)

135. Dans une affaire antérieure, l’affaire Baranowski c. Pologne (arrêt

                                                                         139

 28 mars 2000), jugeant que les paragraphes 1 et 4 de l’article 5 de la
nvention européenne des droits de l’homme (par. 58, 77 et 86) avaient
  violés, la Cour européenne a rappelé l’obligation d’observer dans le
oit interne les normes de fond comme de procédure (paragraphe 1 de
rticle 5 de la convention européenne de sauvegarde des droits de
omme et des libertés fondamentales — par. 50). En outre, la Cour a
nstaté l’absence, dans le droit interne concerné, « de toute disposition
écise » indiquant si « la détention ordonnée pour une période limitée au
 de de l’enquête pouvait être régulièrement prolongée au stade de la
océdure judiciaire » ; de l’avis de la Cour, pareille absence ne satisfaisait
s au critère de « prévisibilité » (par. 55). La Cour a ensuite souligné :
   « qu’aux fins de l’article 5, paragraphe 1, de la Convention, la déten-
   tion qui s’étend sur une période de plusieurs mois et qui n’a pas été
   ordonnée par un tribunal ou par un juge ou par toute autre personne
   « habilitée ... à exercer des fonctions judiciaires » ne saurait être
   considérée comme « régulière » au sens de cette disposition » (par. 57).
136. L’interdiction de l’arbitraire a été confirmée par la Cour euro-
enne des droits de l’homme non seulement en ce qui concerne le droit
 a liberté de la personne (art. 5), mais également à l’égard d’autres
oits protégés par la convention européenne. Ainsi, dans les trois affaires
 ultif c. Suisse (arrêt de la chambre du 2 août 2001, par. 46), Uner c.
 ys-Bas (arrêt de la Grande chambre du 18 octobre 2006, par. 57) et
aslov c. Autriche (arrêt de la Grande chambre du 23 juin 2008, par. 69),
 Cour européenne des droits de l’homme a pris la peine de développer
 réflexion et d’établir les critères à appliquer pour évaluer si une mesure
expulsion était « nécessaire » (un « besoin social pressant ») dans une
ciété démocratique, et proportionnée au « but légitime poursuivi », afin
éviter et d’écarter tout arbitraire.
137. Dans les trois affaires Al-Nashif (arrêt de la chambre du 20 juin
02, par. 119 et 121), Musa et autres (arrêt de la chambre du 11 janvier
07) et Bashir et autres (arrêt de la chambre du 14 juin 2007, par. 41),
ncernant toutes trois la Bulgarie, les chambres respectives de la Cour
ropéenne, ayant à l’esprit l’article 8 de la convention européenne
roit au respect de la vie privée et de la vie familiale), ont déclaré que,
 squ’il s’agissait de questions touchant aux droits fondamentaux, le
oit interne irait à l’encontre de la prééminence du droit si le pouvoir
appréciation accordé à l’exécutif ne connaissait pas de limites ; en
nséquence, le droit interne devait fournir des garanties suffisantes
ntre l’arbitraire. Dans l’affaire Al-Nashif, la chambre a ajouté que les
ots « prévue par la loi » signifiaient que la base juridique devait être
 ccessible » et « prévisible » et qu’« il devait exister une protection juridi-
 e contre l’intervention arbitraire des autorités publiques à l’égard des
oits garantis par la convention » (par. 119), même lorsque l’interpréta-
 n des « mesures de sécurité nationale » se révélait « illégale, ou contraire
  sens commun et arbitraire » (par. 123-124).
138. La Cour européenne des droits de l’homme a réitéré sa mise en

                                                                           140

rde contre une telle interprétation des mesures de « sécurité nationale »
 ns l’affaire C. G. et autres c. Bulgarie (arrêt de la chambre du 24 avril
08). Dans l’affaire Musa et autres déjà mentionnée, la Cour euro-
enne a mis en garde contre « un acte administratif non motivé,
livré en dehors de toute procédure contradictoire et non susceptible de
cours » (par. 60). La Cour a également exprimé sa préoccupation à
gard des politiques intérieures en matière d’immigration et de résidence
omme par exemple dans l’affaire Berrehab c. Pays-Bas, arrêt du
  juin 1988, par. 28-29).
139. Selon le même raisonnement, dans l’affaire Lupsa c. Roumanie
 rêt de la chambre du 8 juin 2006), la Cour européenne des droits de
 omme a rappelé sa jurisprudence constante sur cette question :

   « les mots « prévues par la loi » veulent d’abord que la mesure incri-
   minée ait une base en droit interne, mais ils ont trait aussi à la qua-
   lité de la loi en question : ils exigent l’accessibilité de celle-ci aux
   personnes concernées et une formulation assez précise pour leur per-
   mettre, en s’entourant, au besoin, de conseils éclairés, de prévoir, à
   un degré raisonnable dans les circonstances de la cause, les consé-
   quences pouvant résulter d’un acte déterminé.
      Certes, dans le contexte particulier des mesures touchant à la sécu-
   rité nationale, l’exigence de prévisibilité ne saurait être la même
   qu’en maints autres domaines ... Néanmoins, le droit interne doit
   offrir une protection contre des atteintes arbitraires de la puissance
   publique aux droits garantis par la Convention. Lorsqu’il s’agit de
   questions touchant aux droits fondamentaux, la loi irait à l’encontre
   de la prééminence du droit, l’un des principes fondamentaux d’une
   société démocratique consacrés par la Convention, si le pouvoir
   d’appréciation accordé à l’exécutif ne connaissait pas de limites ...
   En effet, l’existence de garanties adéquates et suffisantes contre les
   abus, dont notamment celle de procédures de contrôle efficace par le
   pouvoir judiciaire, est d’autant plus nécessaire que, sous le couvert
   de défendre la démocratie, de telles mesures risquent de la saper,
   voire de la détruire ... » (Par. 32-34.)

                       6. Appréciation générale
 140. L’interprétation du Pacte international relatif aux droits civils et
 litiques des Nations Unies par le Comité des droits de l’homme et de la
harte africaine des droits de l’homme et des peuples par la Commission
 icaine des droits de l’homme et des peuples, ainsi que la jurisprudence éta-
 e par les Cours interaméricaine et européenne des droits de l’homme,
nvergent vers une interdiction de l’arbitraire dans différentes circons-
nces. Cette interdiction ne se limite pas du tout au droit à la liberté de
 personne, mais s’étend également à d’autres droits protégés par les trai-
  et conventions relatifs aux droits de l’homme.
 141. Cette interdiction de l’arbitraire concerne également, bien entendu,

                                                                         141

droit de ne pas être expulsé arbitrairement d’un pays, le droit à un pro-
   équitable, le droit au respect de la vie privée et de la vie familiale, le
oit à un recours effectif ou tout autre droit protégé. Du point de vue
  stémologique, c’est la position appropriée à cet égard, étant donné les
ns qui existent entre tous les droits de l’homme et leur caractère indivi-
 le. Tenter d’avancer un point de vue restrictif sur l’interdiction de l’arbi-
 ire, ou une approche fragmentaire, serait tout à fait injustifié et irait à
ncontre de la perspective qui a été adoptée à juste titre par les organes
 ernationaux de surveillance des droits de l’homme comme le Comité des
oits de l’homme des Nations Unies et la Commission africaine des droits
  l’homme et des peuples, et par les tribunaux internationaux des droits
  l’homme comme les Cours interaméricaine et européenne.
142. La nature humaine étant ce qu’elle est, tous ont besoin de préser-
r la protection contre l’arbitraire des autorités de l’Etat. Dans une pers-
ctive plus large, les êtres humains ont besoin d’être protégés en défini-
 e contre eux-mêmes, dans leurs relations les uns avec les autres. Nul
est besoin d’exiger l’adoption d’une disposition expresse pour interdire
rbitraire à l’égard de certains droits, ou de demander que soit inséré
djectif « arbitraire » dans certaines dispositions pour permettre l’exer-
 e de la protection contre l’arbitraire en toutes circonstances, en vertu
s traités des droits de l’homme. La lettre comme l’esprit de ces dispo-
ions des traités relatifs aux droits de l’homme pointent dans la même
 ection : l’interdiction absolue de l’arbitraire, au titre du droit inter-
 tional des droits de l’homme dans son ensemble. Toute cette question
pose sur l’impératif d’accès à la justice au sens large, du droit au droit,
   droit à la réalisation de la justice dans une société démocratique.


          VII. LE CONTENU MATÉRIEL DES DROITS PROTÉGÉS

143. Il convient de rappeler ici les éléments pertinents de la pratique
   Comité des droits de l’homme des Nations Unies (ses observations
nérales, ainsi que ses constatations ou décisions sur des communica-
 ns ou des requêtes), pour déterminer le contenu matériel des droits
fendus et protégés par le Pacte international relatif aux droits civils et
 litiques dans la présente affaire Ahmadou Sadio Diallo, à savoir le
oit à la liberté et à la sécurité de la personne, le droit de ne pas être
pulsé d’un Etat sans base juridique et le droit de ne pas être soumis à de
auvais traitements. Dans une section ultérieure (VIII, infra), j’examine-
   la construction jurisprudentielle du droit à l’information sur l’assis-
nce consulaire dans l’univers conceptuel des droits de l’homme.
144. Je rappellerai d’abord ici que, dans l’examen que j’ai fait de la
fense des droits protégés en l’espèce (sect. III, supra), j’ai fait référence
quelques constatations ou décisions du Comité des droits de l’homme
r des communications ou requêtes. Il est maintenant opportun de reve-
   à ce point à propos du contenu matériel de ces droits, soit pour sou-
ner la pertinence de ces constatations ou décisions pour le cas d’espèce,

                                                                          142

 t pour mettre en exergue d’autres constatations ou décisions du
omité non encore citées, qui peuvent être pertinentes aux fins qui nous
cupent.


        1. Le droit à la liberté et à la sécurité de la personne
145. Dans l’examen qui a été fait précédemment de la présente affaire,
a été fait référence à quelques vues ou décisions du Comité des droits de
 omme sur des communications ou requêtes. Je voudrais maintenant y
venir, soit pour souligner la pertinence, pour le cas d’espèce, des déci-
 ns déjà mentionnées, soit pour présenter d’autres décisions du Comité
rtinentes aux fins qui nous occupent.

146. En ce qui concerne l’article 9 du Pacte (droit à la liberté et à la
curité de la personne), deux affaires importantes peuvent être citées, à
voir l’affaire Adolfo Drescher Caldas c. Uruguay (1983) et l’affaire
ukong c. Cameroun (1994). Dans la première, le requérant avait été
tenu au secret pendant six semaines, sans avoir la possibilité d’invo-
 er l’habeas corpus, et avait ensuite été traduit et inculpé devant un juge
 litaire. Le Comité a jugé que le paragraphe 4 de l’article 9 du Pacte
ait été violé en raison du défaut de recours à l’habeas corpus, selon le
 sonnement suivant :
      « [E]n vertu du paragraphe 2 de l’article 9 du Pacte, toute personne
   arrêtée doit être informée dans une mesure suffisante des raisons de
   son arrestation afin de pouvoir prendre immédiatement des disposi-
   tions pour obtenir sa libération si elle considère que les raisons avan-
   cées sont nulles et non avenues ou mal fondées. De l’avis du Comité
   il ne suffisait pas d’informer simplement Adolfo Drescher Caldas
   qu’il était arrêté en vertu des mesures urgentes de sécurité sans pré-
   ciser en rien ce qui lui était reproché quant au fond. » (Par. 13.2.)
 147. Dans l’affaire Mukong c. Cameroun (1994), le Comité a jugé que
 tat défendeur avait privé le requérant de sa liberté de façon arbitraire,
 qui était notamment contraire au paragraphe 1 de l’article 9 du Pacte
 ernational relatif aux droits civils et politiques ; le Comité a noté que le
mple fait qu’un Etat partie ait respecté son droit interne ne signifiait pas
 e l’arrestation et la détention d’un individu n’étaient pas arbitraires
ar. 9.8). De plus, dans son observation générale no 8 de 1982 sur Le
oit à la liberté et à la sécurité de la personne (article 9 du Pacte), le
omité des droits de l’homme a dit que l’article 9 :
   « fait souvent l’objet d’une interprétation assez étroite dans les rap-
   ports des Etats parties, qui, de ce fait, fournissent des informations
   incomplètes. Le Comité fait observer que le paragraphe 1 s’applique
   à tous les cas de privation de liberté, qu’il s’agisse d’infractions pé-
   nales ou d’autres cas ... [E]n particulier l’importante garantie énoncée
   au paragraphe 4, c’est-à-dire le droit de demander à un tribunal de

                                                                         143

  statuer sur la légalité de la détention, s’appliqu[e] à toutes les per-
  sonnes qui se trouvent privées de leur liberté par arrestation ou
  détention. En outre, les Etats parties doivent également, conformé-
  ment au paragraphe 3 de l’article 2, veiller à ce que des voies de
  recours utiles soient prévues dans les autres cas où un individu se
  plaint d’être privé de sa liberté en violation du Pacte.
  . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     Même si l’on a recours à l’internement dit de sûreté, pour des rai-
  sons tenant à la sécurité publique, cet internement ... ne doit pas être
  arbitraire, [et] doit être fondé sur des motifs et conforme à des pro-
  cédures prévues par la loi (par. 1), ... l’intéressé doit être informé des
  raisons de l’arrestation (par. 2) et ... un tribunal doit pouvoir statuer
  sur la légalité de la détention (par. 4) et ... il doit être possible d’obte-
  nir réparation en cas de manquement (par. 5). Et si, en outre, il s’agit
  d’une inculpation pénale, il faut également accorder une protection
  totale en vertu des paragraphes 2 et 3 de l’article 9 ainsi que de l’ar-
  ticle 14. » (Par. 1 et 4.)

  2. Le droit de ne pas être expulsé d’un Etat sans base juridique

148. Quatre ans plus tard, le Comité des droits de l’homme a publié
n observation générale no 15 de 1986 sur La situation des étrangers (qui
mprennent non seulement les ressortissants étrangers, mais également
 réfugiés et les apatrides) au regard du Pacte (art. 13). Le Comité des
oits de l’homme a fait les observations suivantes :
  « les droits énoncés dans le Pacte s’appliquent à toute personne, sans
  considération de réciprocité, quelle que soit sa nationalité ou même
  si elle est apatride.
     Ainsi, la règle générale est que chacun des droits énoncés dans le
  Pacte doit être garanti, sans discrimination entre les citoyens et les
  étrangers.
  . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     L’article 13 ... est applicable à toutes les procédures tendant à
  contraindre un étranger à quitter un pays, que la législation natio-
  nale qualifie ce départ d’expulsion ou qu’elle emploie un autre terme.
  Si la procédure comporte l’arrestation, les garanties prévues par le
  Pacte en cas de privation de liberté (art. 9 et 10) peuvent aussi être
  applicables ... [S]i la légalité de l’entrée ou du séjour d’un étranger
  fait l’objet d’un litige, toute décision pouvant entraîner l’expulsion
  de l’étranger doit être prise dans le respect de l’article 13. Il appar-
  tient aux autorités compétentes de l’Etat partie d’appliquer et d’inter-
  préter le droit national de bonne foi, dans l’exercice de leurs pou-
  voirs, tout en respectant les obligations prévues par le Pacte, et
  notamment le principe de l’égalité devant la loi (art. 26).
  . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

                                                                           144

      Son objectif évident [de l’article 13] est d’éviter les expulsions
   arbitraires ... L’étranger doit recevoir tous les moyens d’exercer son
   recours contre l’expulsion, de manière à être en toutes circonstances
   à même d’exercer effectivement son droit ... Aucune discrimination
   ne peut être opérée entre différentes catégories d’étrangers dans
   l’application de l’article 13. » (Par. 1-2 et 9-10.)

 149. Toujours à propos de l’article 13 du Pacte, on peut citer trois
 tres affaires dont a connu le Comité des droits de l’homme, à savoir les
 aires Hammel c. Madagascar (1987), Cañon García c. Equateur (1991)
  Mansour Ahani c. Canada (2004). Dans la première de ces affaires,
ammel c. Madagascar, le Comité a jugé qu’il y avait eu violation du
 ragraphe 4 de l’article 9 et de l’article 13 du Pacte pour les raisons sui-
 ntes : a) le requérant n’avait pu se pourvoir devant un tribunal pour
 e celui-ci détermine la légalité de son arrestation ; et b) « pour des rai-
ns qui n’étaient pas des raisons impérieuses de sécurité nationale, il n’a
 s été en mesure de faire valoir des motifs contre son expulsion et de
 re examiner son cas par une autorité compétente dans un délai raison-
 ble » (par. 20).
 150. La pertinence de l’affaire Hammel c. Madagascar pour celle dont
nnaît maintenant la Cour est évidente : le Comité des droits de l’homme
 non seulement précisé que, pour refuser à un individu le droit de
ntester son expulsion, l’Etat partie devait démontrer qu’il existait des
aisons impérieuses de sécurité nationale », mais il a également conclu
 e, en l’espèce, les raisons invoquées par Madagascar n’étaient pas des
 sons de « sécurité nationale ». Cette affirmation paraît contredire le
 int de vue avancé devant la Cour en l’espèce par la RDC, qui a sou-
nu que l’Etat concerné était le seul et dernier juge des actes qui mena-
nt sa sécurité nationale.
 151. Dans la deuxième affaire susmentionnée — l’affaire Cañon Gar-
   c. Equateur —, le Comité des droits de l’homme, notant que l’Etat
fendeur n’avait pas tenté de réfuter les allégations du requérant concer-
 nt les articles 7, 9 et 13 du Pacte, a jugé que l’Etat défendeur avait
 ectivement violé ces dispositions (par. 5, al. 2), et 6, al. 1)). Dans la
oisième affaire, Mansour Ahani c. Canada, le Comité des droits de
 omme a conclu à une violation de l’article 13 du Pacte, violation qui
ncernait non seulement le certificat énonçant les motifs d’expulsion,
ais également « la décision prise par le ministre sur le risque de préju-
ce » avant l’expulsion du requérant vers le pays d’où il cherchait à trou-
r refuge. Le Comité n’a pas accepté qu’« il existait des raisons impé-
 uses de sécurité nationale qui exemptaient l’Etat partie de l’obligation
 e lui faisait cet article d’accorder les protections procédurales en ques-
 n » et a jugé que le requérant devait bénéficier de ces protections
ar. 10.8, et voir par. 10.9 et 12).
 152. Dans son observation générale no 31 (2004) sur La nature de l’obli-
 tion juridique générale incombant aux Etats parties au Pacte, le Comité
s droits de l’homme a précisé encore sa position sur le contenu matériel

                                                                        145

 droit de ne pas être expulsé d’un Etat sans base juridique. Le Comité
ajouté que les Etats parties avaient :
  « l’obligation de ne pas extrader, déplacer, expulser quelqu’un ou le
  transférer par d’autres moyens de leur territoire s’il existe des motifs
  sérieux de croire qu’il y a un risque réel de préjudice irréparable dans
  le pays vers lequel doit être effectué le renvoi ou dans tout pays vers
  lequel la personne concernée peut être renvoyée par la suite, tel le
  préjudice envisagé aux articles 6 et 7 du Pacte » (par. 12).
 point de vue a une incidence sur la relation qui existe entre les droits
otégés par le Pacte, question que j’examinerai maintenant.

                3. La relation entre les droits protégés
153. J’ai déjà mentionné la défense, dans le cadre de la présente
 aire, du droit de ne pas être soumis à de mauvais traitements, stricto
nsu, consacré aux articles 7 et 10, paragraphe 1, du Pacte international
 atif aux droits civils et politiques (supra). Le Comité des droits de
 omme a une vaste pratique de ces dispositions ; au plan régional, ce
oit a fait l’objet d’une importante jurisprudence des Cours européenne
interaméricaine des droits de l’homme ainsi que de la Commission afri-
 ne des droits de l’homme et des peuples. L’examen approfondi de cette
 estion dépasse les limites de la présente opinion individuelle. J’ajoute-
  seulement que la notion de mauvais traitements lato sensu peut être
duite également d’une combinaison des articles du Pacte dont les dis-
 sitions portent sur d’autres droits protégés.
154. Par exemple, dans l’affaire Hammel c. Madagascar déjà mention-
e, le Comité des droits de l’homme a établi un lien entre le para-
aphe 4 de l’article 9 et l’article 13 du Pacte, et il a jugé que les deux
 positions avaient été violées : le paragraphe 4 de l’article 9 parce que, la
 time n’ayant pu contester son arrestation (pendant la détention qui a
écédé son expulsion), elle n’a pas pu engager de procédure devant un
bunal pour lui demander de statuer sur la légalité de son arrestation ; et
rticle 13 parce que, pour des raisons « qui n’étaient pas des raisons
 périeuses de sécurité nationale », le requérant n’avait pu « faire valoir
s motifs contre son expulsion » et « faire examiner son cas par une auto-
é compétente dans un délai raisonnable » (par. 19, al. 4), et 20).
155. De même, l’article 13 du Pacte semble être lié, notamment, à
rticle 12 (sur le droit à la liberté de circulation). Ces deux articles, lus
njointement, garantissent un ensemble de droits individuels liés essen-
llement à la liberté de circulation. Le paragraphe 1 de l’article 12 dit
 e « [q]uiconque se trouve légalement sur le territoire d’un Etat a le droit
y circuler librement et d’y choisir librement sa résidence ». Quant au
 ragraphe 4 de cet article, il précise que « [n]ul ne peut être arbitraire-
ent privé du droit d’entrer dans son propre pays ».
156. On ne saurait passer sous silence le fait que, dans les circonstan-
s de la présente affaire, le paragraphe 4 de l’article 12 du Pacte garantit

                                                                         146

 e protection illimitée contre l’expulsion aux étrangers qui, comme
. A. S. Diallo, ont établi avec le temps une relation tellement étroite
 ec l’Etat de résidence que ce dernier est pratiquement devenu leur
 atrie » : dans le cas d’espèce, M. A. S. Diallo est arrivé dans l’Etat de
 idence à l’âge de 17 ans et y a résidé pendant trente ans 107. De même,
 ns l’affaire Hammel c. Madagascar (1987), M. E. Hammel avait pra-
 ué le droit à Madagascar pendant dix-neuf ans avant d’en être expulsé
 11 février 1982 sans être inculpé ni traduit devant un magistrat pour
pondre de quelque chef d’accusation que ce soit (par. 18.2).
 157. L’adoption d’une vue holistique des droits protégés par le Pacte
mble avoir aidé le Comité des droits de l’homme à préciser certains
pects des affaires qui lui ont été soumises. Par exemple, s’agissant d’une
olation éventuelle d’autres droits de l’homme garantis par le Pacte, le
omité a jugé qu’il pouvait y avoir violation du droit à la vie de famille
une personne (art. 17) lorsque son expulsion entraînait sa séparation de
 famille. Bien que le simple fait que l’un des membres d’une famille ait
 droit de rester sur le territoire d’un Etat partie ne fasse pas forcément
  l’éviction d’autres membres de la même famille une immixtion du
ême ordre 108, le Comité a cru bon de préciser :
        « Les critères pertinents pour déterminer si une immixtion dans la
     vie de famille peut être objectivement justifiée doivent être examinés
     à la lumière, d’une part, de l’importance des raisons qui poussent
     un Etat à expulser l’intéressé et, d’autre part, de la gravité des diffi-
     cultés que connaîtraient la famille et ses membres par suite de cette
     expulsion. » 109

          VIII. DÉVELOPPEMENT DE LA JURISPRUDENCE RELATIVE
           AU DROIT À L’INFORMATION SUR L’ASSISTANCE CONSULAIRE
              DANS L’UNIVERS CONCEPTUEL DES DROITS DE L’HOMME

        1. Le droit individuel par-delà la dimension interétatique
158. Dans son solide et novateur avis consultatif no 16 du 1er octo-
e 1999 relatif au droit à l’information sur l’assistance consulaire dans le
dre d’une procédure régulière, la Cour interaméricaine des droits de
omme (CIDH), après avoir passé en revue l’histoire législative et l’évo-
ion de l’application de l’article 36, paragraphe 1, alinéa b), de la
nvention de Vienne sur les relations consulaires de 1963, a exprimé
vis que le titulaire des droits mentionné dans cette disposition :
     « [était] l’individu. En fait, le libellé de cet article ne laisse aucun
     doute sur le fait que les droits à l’information consulaire et à la noti-

07Réplique de la Guinée, par. 1.122.
08Winata c. Australie, 21 juillet 2001, CCPR/C/72/D/930/2000, par. 7.1.
09Madafferi c. Australie, 26 juillet 2004, CCPR/C/81/D/1011/2001, par. 9.8 ; voir aussi
ahuranga c. Danemark, 1er novembre 2004, communication no 1222/2003, par. 11.9.

                                                                                  147

   fication sont « accordés » à la personne. A cet égard, l’article 36 est
   une exception notable par rapport aux droits et obligations essen-
   tiellement étatiques prévus dans les autres dispositions de la conven-
   tion de Vienne sur les relations consulaires. Interprété dans le sens
   que lui donne la Cour dans le présent avis consultatif, l’article 36
   constitue un progrès notable par rapport aux conceptions tradition-
   nelles du droit international en la matière.
      Les droits accordés à l’individu à l’alinéa b) du paragraphe 1 de
   l’article 36, cité plus haut, concordent avec les termes de l’alinéa [c)]
   qui le suit ... L’exercice du droit mentionné n’est limité que par le
   choix de l’individu.
   . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
      La Cour conclut donc que l’article 36 de la convention de Vienne
   sur les relations consulaires confère à l’étranger détenu des droits
   individuels qui sont la contrepartie des droits correspondants
   de l’Etat hôte. Cette interprétation est étayée par l’histoire législative
   de cet article. Bien que certains Etats aient estimé peu approprié
   en principe d’inclure dans le traité des clauses concernant les droits
   des nationaux de l’Etat d’envoi, il a été jugé en définitive que rien
   n’empêchait que cet instrument confère des droits aux individus. »
   (Par. 82-84.)
159. La CIDH a ajouté que la communication consulaire mentionnée
’article 36 de la convention de Vienne de 1963
   « concerne effectivement la protection des droits du national de
   l’Etat d’envoi et peut lui être utile. C’est ainsi qu’il convient d’inter-
   préter la fonction de « protection des intérêts » du national et la
   possibilité de lui fournir « aide et assistance », particulièrement en
   prenant des dispositions pour qu’il soit adéquatement « représenté
   devant les tribunaux ». » (Par. 87.)
 ur résumer, dans son avis consultatif no 16 de 1999, la CIDH a jugé
 e l’article 36 de la convention de Vienne de 1963 reconnaissait à
tranger détenu des droits individuels — notamment le droit à l’infor-
ation sur l’assistance consulaire — auxquels correspondent des obliga-
 ns pour l’Etat de résidence (par. 84 et 140).

160. La CIDH a fait observer que l’interprétation évolutive et l’appli-
tion du corpus juris du droit international des droits de l’homme 110
aient eu « un impact positif sur le droit international en affirmant et en
veloppant la capacité de ce dernier de régir les relations entre les

 10 La Cour a déclaré que « les traités relatifs aux droits de l’homme sont des instru-

nts vivants, dont l’interprétation doit suivre l’évolution des temps et les conditions de
 actuelles » (par. 114). La Cour a bien dit que, dans son interprétation des normes de la
nvention américaine des droits de l’homme, elle devait viser à élargir la protection à de
uvelles situations sur la base des droits préexistants.

                                                                                    148

ats et les personnes relevant de leur juridiction respective » (par. 115).
  CIDH a donc adopté « l’approche appropriée » lorsqu’elle a examiné
 question qui lui avait été soumise dans le cadre de « l’évolution des
oits fondamentaux de la personne humaine dans le droit international
ntemporain » (par. 114-115).
161. La CIDH a été d’avis que, pour préserver la procédure régulière,
 n défendeur doit être en mesure d’exercer ses droits et de défendre ses
 érêts de façon effective et en pleine égalité procédurale avec les autres
fendeurs » (par. 117). Pour atteindre ses objectifs, « le processus judi-
 ire doit reconnaître et corriger les facteurs d’inégalité réelle » entre les
 ticiables (par. 119) ; ainsi, informer les personnes privées de leur liberté à
tranger de leur droit de communiquer avec leur consul contribue à
rantir leur défense et le respect de leurs droits procéduraux (par. 121-
2). Le droit de l’individu à l’information au titre de l’article 36, paragra-
 e 1, alinéa b), de la convention de Vienne sur les relations consulaires
nd donc effectif le droit à une procédure régulière (par. 124) 111.

162. La CIDH a ainsi lié le droit en question à l’évolution des garanties
une procédure régulière. Cet avis consultatif no 16 de la CIDH, qui est
aiment novateur, a servi d’inspiration à la jurisprudence internationale in
 tu nascendi sur la question 112 et a une incidence sensible sur la pratique
s Etats de la région dans ce domaine. En outre, cet avis consultatif his-
 ique révèle l’impact du droit international des droits de l’homme sur
volution du droit international public lui-même, parce que la CIDH a
  le premier tribunal international à préciser que le non-respect de l’arti-
  36, paragraphe 1, alinéa b), de la convention de Vienne sur les relations
nsulaires de 1963 entraîne des conséquences néfastes non seulement pour
 tat partie mais également pour les personnes concernées 113.

                   2. L’humanisation du droit consulaire
163. Cet avis consultatif a été suivi quatre ans plus tard, dans le même
prit, de l’avis consultatif no 18 de la CIDH, en date du 17 septem-
e 2003, sur La situation juridique et les droits des migrants sans papiers.
 dernier avis consultatif a ouvert de nouvelles perspectives à la protec-

 11 La non-observation ou le fait de faire obstacle à l’exercice de ce droit a une inci-

nce sur les garanties judiciaires (par. 129).
 12 Comme l’a vite reconnu la doctrine ; voir, par exemple, G. Cohen-Jonathan, « Cour

 opéenne des droits de l’homme et droit international général (2000) », Annuaire français
droit international, vol. 46 (2000), p. 642 ; M. Mennecke, « Towards the Humanization
the Vienna Convention of Consular Rights — The LaGrand Case before the Interna-
nal Court of Justice », German Yearbook of International Law/Jarbuch für internatio-
 es Recht, vol. 44 (2001), p. 430-432, 453-455, 459-460 et 467-468 ; Ph. Weckel,
  S. E. Helali et M. Sastre, « Chronique de jurisprudence internationale », Revue géné-
e de droit international public, vol. 104 (2000), p. 794 et 791 ; Ph. Weckel, « Chronique
 jurisprudence internationale », Revue générale de droit international public, vol. 105
 01), p. 764-765 et 770.
 13 Ainsi que la CIJ l’a également reconnu, dans l’affaire LaGrand.



                                                                                    149

 n des migrants, en reconnaissant la prééminence de leurs droits inhé-
nts en tant que personnes humaines, en dépit de leur statut de
 grants 114. La Cour a dit clairement que les Etats doivent respecter les
oits de l’homme et veiller à leur respect à la lumière du principe général
 fondamental d’égalité et de non-discrimination, et que tout traitement
 criminatoire en ce qui concerne la protection et l’exercice des droits de
 omme engage la responsabilité internationale des Etats. De l’avis de la
 DH, le principe fondamental d’égalité et de non-discrimination est
tré dans le domaine du jus cogens.
164. La CIDH a ajouté que les Etats ne peuvent exercer de discrimina-
 n ou tolérer de situations discriminatoires au détriment des migrants et
 ivent garantir une procédure régulière à toute personne, indépendam-
ent de son statut en tant que migrant. Ce statut ne saurait justifier que
 n prive une personne de la jouissance et de l’exercice de ses droits de
 omme, y compris les droits du travail. Les travailleurs migrants sans
 piers ont les mêmes droits du travail que les autres travailleurs de
 tat d’emploi, et ce dernier doit veiller au respect de ces droits dans la
atique. Les Etats ne peuvent subordonner l’observation du principe
égalité devant la loi et de non-discrimination aux objectifs de leurs poli-
 ues de migration ou autres 115.
165. Dans son avis consultatif no 18, la CIDH a adopté la même inter-
étation dynamique ou évolutive du droit international des droits de
 omme qu’elle l’avait fait en 1999, quatre ans plus tôt, dans son avis
nsultatif no 16 116. En 2003, la CIDH a réitéré et développé sa vision


 14 Ce récent avis consultatif no 18 a également un impact sur la théorie et la pratique

 droit international dans le domaine de la protection des droits de l’homme des migrants
  nous intéresse ici — ainsi que cela a été rapidement reconnu dans la doctrine ; voir, par
 mple, L. Hennebel, « L’humanisation du droit international des droits de l’homme
 Commentaire sur l’avis consultatif no 18 de la Cour interaméricaine relatif aux droits
  travailleurs migrants », Revue trimestrielle des droits de l’homme, vol. 15 (2004), no 59,
 747-756 ; S. H. Cleveland, « Legal Status and Rights of Undocumented Migrants
 Advisory Opinion OC-18/03 [of the] Inter-American Court of Human Rights », Ameri-
   Journal of International Law, vol. 99 (2005), p. 460-465 ; C. Laly-Chevalier, F. da
 an et H. Tigroudja, « Chronique de la jurisprudence de la Cour interaméricaine des
 its de l’homme » (2002-2004), Revue trimestrielle des droits de l’homme, vol. 16 (2005),
 62, p. 459-498.
 15 De plus, les quatre opinions individuelles présentées allaient toutes dans le même

 s, ce qui est significatif. Dans ma propre opinion concordante, assez exhaustive, en tant
e président de la Cour à l’époque, j’ai traité neuf points, à savoir : a) la civitas maxima
 tium et l’universalité de la famille humaine ; b) les disparités du monde contemporain
 a vulnérabilité des migrants ; c) la réaction de la conscience juridique universelle ; d) la
nstruction du droit d’asile individuel subjectif ; e) la position et le rôle des principes
  éraux du droit ; f) les principes fondamentaux comme substrat de l’ordre juridique lui-
me ; g) le principe d’égalité et de non-discrimination dans le droit international des
 its de l’homme ; h) l’émergence, le contenu et la portée du jus cogens ; i) l’émergence
 a portée des obligations erga omnes de protection (leurs dimensions horizontale et
 ticale).
 16 Dans ce seizième avis consultatif très important et novateur, la Cour interaméricaine

 récisé que, dans son interprétation des normes de la convention américaine, elle se
  ait d’élargir la protection à de nouvelles situations (comme celle concernant l’observa-

                                                                                        150

 ns son avis consultatif no 18 sur La situation juridique et les droits des
 grants sans papiers, fondée sur les concepts émergents du jus cogens et
s obligations de protection erga omnes (dans leurs dimensions horizon-
 e et verticale). L’orientation de cet édifice jurisprudentiel est claire :
 ssistance et la protection consulaires se sont rapprochées considérable-
ent de la protection des droits de l’homme.
 166. L’assistance et la protection consulaires se sont en effet sensible-
ent juridictionnalisées en intégrant, dans la perspective avancée par la
our interaméricaine, une conception élargie de la procédure régulière,
opre à notre temps. Cette évolution imprègne peu à peu la doctrine
ntemporaine, qui reconnaît maintenant à juste titre que, si la protec-
 n diplomatique demeure inévitablement discrétionnaire et conserve
 e dimension interétatique, si peu satisfaisante soit-elle, l’assistance et la
otection consulaires sont maintenant liées aux garanties obligatoires de
 procédure régulière dans le cadre du droit international des droits de
 omme 117. Les bénéficiaires de cette évolution sont, en définitive, les
dividus en difficulté, en particulier ceux qui sont privés de leur liberté
rsonnelle à l’étranger.

       3. Le caractère irréversible du progrès de l’humanisation
167. L’avis consultatif no 16 (du 1er octobre 1999) de la CIDH sur Le
oit à l’information sur l’assistance consulaire dans le cadre des garan-
s d’une procédure régulière a été souvent évoqué par les parties (dans la
océdure tant écrite qu’orale) qui se sont opposées devant la CIJ dans
 affaires LaGrand et Avena. Dans l’affaire LaGrand, cet avis consulta-
  a été invoqué par l’Allemagne dans son mémoire (du 16 septem-
e 1999, par. 4.13) et par les Etats-Unis dans leur contre-mémoire (du
 mars 2000, par. 102, note 110) ; l’Allemagne 118 et les Etats-Unis 119 y
nt tous deux revenus dans leurs plaidoiries.
168. De même, dans l’affaire Avena, cet avis consultatif de la CIDH a
  invoqué au cours de la procédure écrite, d’abord par le Mexique dans
 requête (par. 65, 77 et 271) puis dans son mémoire (du 20 juin 2003,
r. 157-158, 194, 332, 336 et 344), et ensuite par les Etats-Unis dans leur
ntre-mémoire (par. 6.84). Le Mexique l’a cité de nouveau dans ses plai-
iries devant la Cour 120. Celle-ci était évidemment tout à fait consciente
 contenu inspirant de l’avis consultatif no 16 de la CIDH sur Le droit

n du droit à l’information sur l’assistance consulaire) sur la base des droits préexistants
pra).
17 Voir E. Decaux, « La protection consulaire et les droits de l’homme », dans Société

nçaise pour le droit international (SFDI), La protection consulaire (Journée d’études de
on de 2005), Paris, Pedone, 2006, p. 56-57, 64 et 69-72.
18 CR 2000/26 du 13 novembre 2000, par. 10-14 ; CR 2000/27 du 13 novembre 2000,

 . 21, 23 et 29 ; CR 2000/30 du 16 novembre 2000, par. 4-5 et 10-11.
19 CR 2000/29 du 14 novembre 2000, par. 6.23 ; CR 2000/31 du 17 novembre 2000,

 . 4.7.
20 CR 2003/24 du 15 décembre 2003, par. 34-36 et 39 ; CR 2003/25 du 15 décembre

 3, par. 451.

                                                                                      151

l’information sur l’assistance consulaire dans le cadre des garanties
une procédure régulière (1999) lorsqu’elle a rendu ses arrêts dans les
 aires LaGrand (2001) et Avena (2004), bien qu’elle n’ait pas jugé bon
  mentionner ce précédent judiciaire pertinent, comme elle aurait dû le
 re les deux fois.
169. Dans le même esprit que l’avis consultatif novateur no 16 de la
 DH, la CIJ a aussi identifié, en l’affaire LaGrand (arrêt du 27 juin 2001),
   « droits individuels » garantis par le paragraphe 1 de l’article 36 de la
nvention de Vienne de 1963 (C.I.J. Recueil 2001, p. 494, par. 77). Mais
  Cour s’est arrêtée à mi-chemin dans son raisonnement, sans aller
 qu’à intégrer ces droits individuels dans l’univers conceptuel des droits
  l’homme. Plus tard, en l’affaire Avena (arrêt du 31 mars 2004), la Cour
 ié les droits individuels garantis dans cette disposition aux obligations
rrespondantes de l’Etat concerné (C.I.J. Recueil 2004 (I), p. 46,
 r. 76).
170. Dans cette même affaire Avena, la Cour a dû répondre à la thèse
fendue par le Mexique — et tout à fait conforme à l’avis consultatif
  16 de 1999 de la CIDH (supra) — selon laquelle :
   « le droit de notification et de communication consulaires prévu par
   la convention de Vienne est un droit de l’homme fondamental
   faisant partie des droits de la défense (due process) en procédure
   pénale et devant être garanti sur le territoire de chacune des parties
   contractantes de la convention de Vienne ; selon le Mexique, ce
   droit, en tant que tel, est si fondamental que sa violation a ipso facto
   pour effet de vicier l’ensemble de la procédure pénale conduite en
   contravention dudit droit. » (Ibid., p. 60-61, par. 124.)

171. Après avoir résumé l’argument du Mexique fondé sur l’avis
nsultatif no 16 de la CIDH, la Cour a reculé d’un pas lorsqu’elle a sou-
inement ajouté, sur un ton assez dogmatique et autoritaire :

      « Sans qu’il lui soit nécessaire de se prononcer sur la question de
   savoir si le droit en cause est ou non un droit de l’homme, la Cour
   fera observer que ni le texte ni l’objet et le but de la convention, ni
   aucune indication qui figurerait dans les travaux préparatoires, ne
   permettent d’arriver à la conclusion que le Mexique tire de cet argu-
   ment. » (Ibid., p. 61, par. 124.)
  Cour a rapidement conclu, ex cathedra, que la conclusion du Mexique
 pouvait en conséquence être accueillie (ibid., p. 61, par. 125).
172. Pourtant, si la Cour n’était pas prête à accueillir la thèse du Mexi-
 e et estimait — pour des raisons qui m’échappent — qu’elle n’avait pas
soin de se prononcer sur cette question, elle n’aurait pas dû s’exprimer
nsi sans indiquer sur quelle base elle se fondait. L’autorité d’un argu-
ent est toujours plus persuasive que l’argument d’autorité. Le fait est
 e l’affirmation de la Cour est, data venia, sans fondement. Elle ne

                                                                        152

iste pas à un examen attentif, ni au regard du texte de l’article 36,
ragraphe 1, alinéa b), de la convention de Vienne de 1963, ni au regard
 son objet et de son but, ou de ses travaux préparatoires.

 Le texte de la convention de Vienne de 1963
173. Selon le texte, il a déjà été indiqué que c’est l’individu qui est titu-
re du droit à l’information sur l’assistance consulaire, comme il est pré-
 é dans la dernière partie de l’article 36, paragraphe 1, alinéa b), de la
nvention de Vienne de 1963 (supra). Le dernier membre de phrase de
  alinéa ne laisse en effet aucun doute sur le fait que c’est l’individu, et
n l’Etat, qui est le titulaire du droit d’être informé sur l’assistance
nsulaire. Quels que soient les liens qui existent entre cette disposition
 les obligations des Etats parties, il s’agit de toute évidence d’un droit
dividuel. Toute violation de ce droit individuel met inévitablement en
 nger la garantie d’une procédure régulière.
174. Comme l’a dit fort à propos la Cour interaméricaine dans son
is consultatif no 16 de 1999,
   « [l]e Pacte international relatif aux droits civils et politiques reconnaît
   le droit à une procédure régulière (article 14), droit qui « découle de la
   dignité inhérente à la personne humaine ». Cet article énumère un cer-
   tain nombre de garanties qui s’appliquent à « toute personne qui est
   accusée d’une infraction pénale » et, à cet égard, il est conforme aux
   principaux instruments internationaux relatifs aux droits de l’homme.
       De l’avis de la Cour, pour qu’il y ait « procédure régulière », le
   défendeur doit être en mesure d’exercer ses droits et de défendre ses
   intérêts de façon effective et en pleine égalité procédurale avec les
   autres défendeurs. Il est important de rappeler que le processus judi-
   ciaire vise à assurer, autant que possible, le règlement équitable d’un
   différend. L’ensemble des procédures de nature diverse que l’on
   regroupe généralement sous l’appellation de procédure régulière a
   pour unique but d’atteindre cet objectif. Pour protéger l’individu et
   garantir la justice, de nouveaux droits procéduraux se sont graduel-
   lement ajoutés au cours du développement historique du processus
   judiciaire. Parmi ces nouveaux droits, on compte celui de ne pas
   s’incriminer soi-même et de ne parler qu’en présence d’un avocat.
   Ces deux droits sont déjà intégrés à la législation et à la jurispru-
   dence des systèmes juridiques les plus avancés. Aussi l’ensemble de
   garanties judiciaires prévues à l’article 14 du Pacte international rela-
   tif aux droits civils et politiques a-t-il évolué peu à peu. C’est un
   ensemble de garanties judiciaires auxquelles d’autres droits ou garan-
   ties de même nature, inscrits dans différents instruments de droit
   international, peuvent et doivent s’ajouter.
       A cet égard, la Cour a jugé que les exigences procédurales qui doi-
   vent être respectées pour que les garanties judiciaires soient effectives
   et appropriées « visent à protéger, à garantir ou à affirmer un droit
   ou son exercice » et sont « les conditions préalables nécessaires pour

                                                                           153

garantir la protection adéquate des personnes dont les droits ou les
obligations sont en instance devant les tribunaux ».
   Si l’on veut qu’il atteigne ses objectifs, le processus judiciaire doit
reconnaître et corriger les facteurs d’inégalité réelle entre les justicia-
bles, et reconnaître ainsi le principe d’égalité devant la loi et la justice et
le principe de non-discrimination qui en découle. L’existence de désa-
vantages réels appelle des mesures de compensation, qui aident à
réduire ou à éliminer les obstacles et les lacunes qui entravent ou rédui-
sent la possibilité de défendre effectivement ses intérêts. Sans de telles
mesures, largement reconnues aux différentes étapes de la procédure,
l’on pourrait difficilement dire que les personnes désavantagées ont
vraiment la possibilité d’obtenir justice et de bénéficier de la procédure
régulière sur un pied d’égalité avec les personnes qui ne le sont pas.
   C’est la raison pour laquelle un interprète est présent lorsque l’ac-
cusé ne parle pas la langue de la Cour, et c’est pourquoi l’on accorde
au détenu étranger le droit d’être informé qu’il peut faire appel à
l’assistance de son consulat. Ces mesures permettent à l’accusé d’exer-
cer pleinement d’autres droits qui sont offerts à tous en vertu de la
loi. Tous ces droits sont inextricablement liés et forment l’ensemble
des garanties d’une procédure régulière.
   Dans le cas sur lequel porte le présent avis consultatif, la situation
réelle des ressortissants étrangers qui font face à une procédure
pénale doit être prise en considération. Leurs droits les plus précieux
au regard de la loi, peut-être même leur vie, sont en jeu. En pareilles
circonstances, il est évident qu’être informé de son droit de contacter
un agent consulaire de son pays améliore considérablement les chan-
ces de l’accusé de se défendre, et la procédure, y compris l’enquête
policière, a plus de chances de se dérouler conformément à la loi et
dans le respect de la dignité de la personne humaine.
   La Cour estime donc que le droit individuel analysé dans le pré-
sent avis consultatif doit être reconnu et doit compter parmi les
garanties minimales essentielles pour offrir aux ressortissants étran-
gers la possibilité de préparer adéquatement leur défense et de béné-
ficier d’un procès équitable.
   L’insertion de ce droit dans la convention de Vienne sur les rela-
tions consulaires — et les discussions qui ont entouré la rédaction de
cette convention — témoignent du fait que, selon les rédacteurs de la
convention, le droit à l’information sur l’assistance consulaire est un
moyen de défense de l’accusé qui a des répercussions — parfois déci-
sives — sur l’exercice des autres droits procéduraux de l’accusé.
   En d’autres termes, grâce au droit à l’information que l’individu
tient de l’article 36, paragraphe 1, alinéa b), de la convention de
Vienne sur les relations consulaires, le droit à une procédure régulière
garanti par l’article 14 du Pacte international relatif aux droits civils
et politiques peut avoir des effets pratiques dans des affaires concrè-
tes ; les garanties minimales énoncées à l’article 14 du Pacte peuvent
être amplifiées à la lumière d’autres instruments internationaux

                                                                          154

     comme la convention de Vienne sur les relations consulaires, qui élar-
     git la portée de la protection garantie aux accusés. » (Par. 116-124.)

 L’objet et le but de la convention de Vienne de 1963
175. Quant à l’objet et au but de la convention de Vienne sur les rela-
 ns consulaires, ils sont touchés, voire compromis, en cas de violation
  droit individuel à l’information sur l’assistance consulaire (alinéa b)
 paragraphe 1 de l’article 36 de la convention). En effet, l’objet et le but
 la convention de Vienne de 1963 résident dans les intérêts communs de
us les Etats parties, au sens où cette convention vise à garantir le res-
ct par les Etats parties de toutes les obligations qui y sont énoncées, y
mpris celle de respecter le droit individuel en cause. En conséquence,
 gissant de l’assistance consulaire, la préservation et le respect du droit
dividuel à l’information sur cette assistance (alinéa b) du paragraphe 1
 l’article 36) sont essentiels si l’on doit réaliser l’objet et le but de la
nvention de Vienne sur les relations consulaires.

 Les travaux préparatoires de la convention de Vienne de 1963
176. Les travaux préparatoires de cette disposition de la convention de
enne de 1963 fournissent des indications précieuses à ce sujet. S’ils ont
  quelque peu négligés par la doctrine, ces travaux préparatoires ont été
udiés de près dans le cadre de l’avis consultatif no 16 de 1999 de la Cour
 eraméricaine des droits de l’homme (CIDH) sur Le droit à l’informa-
 n sur l’assistance consulaire dans le cadre des garanties d’une procé-
re régulière. Les conclusions formulées par la CIDH sur cette question
nt fondées sur une analyse approfondie des travaux préparatoires de la
nvention de Vienne de 1963.
177. Outre les éléments de ces travaux dont fait mention la CIDH dans
n avis consultatif no 16 de 1999 121 (et également évoqués devant elle au
urs de la procédure 122), je crois bon d’ajouter, dans mon opinion indi-
duelle en cette récente affaire Ahmadou Sadio Diallo dont la Cour vient
 connaître, les éléments ci-après, qui me paraissent pertinents pour la
mpréhension de la question. Au cours des débats de la Conférence des
ations Unies sur les relations consulaires tenue à Vienne en 1963, le
légué de la Grèce (M. Spyridakis), par exemple, a déclaré que l’arti-
  36, paragraphe 1, alinéa b), de [ce qui était alors] le projet de conven-
 n avait pour but « d’établir une garantie additionnelle des droits de
ndividu et de renforcer l’idéal de l’humanisme » 123.

21 Par. 90, notes 71-73.
22 Voir, par exemple, CIDH, avis consultatif no 16, sur Le droit à l’information sur
sistance consulaire dans le cadre des garanties d’une procédure régulière (1999), série B
émoires, plaidoiries et documents), 2000, p. 39, 66-67, 74, 88, 90-91, 93-94, 117, 129,
, 146, 167 et 206-207.
23 Conférence des Nations Unies sur les relations consulaires (Vienne, 4 mars-22 avril

3), vol. I — Nations Unies, Documents officiels, New York, 1963, p. 39.

                                                                                    155

  ulignant la pertinence de cette disposition, il a ajouté que ce travail de
 dification du droit international sur les relations consulaires avait pris
   compte la promotion et la protection des droits de l’homme et que
 es générations futures seraient reconnaissantes » à cet égard 124.
 178. Le délégué australien (M. Woodberry), abondant dans ce sens, a
 uligné pour sa part qu’il importait, dans le contexte de l’assistance
 nsulaire, d’assurer le respect des droits fondamentaux de l’individu, qui
 coulaient d’un « principe sur lequel les Nations Unies étaient fon-
 es » 125. Le délégué de la Corée (M. Chin) a jugé pertinent de signaler
  e le devoir de l’Etat de résidence au titre de l’article 36, paragraphe 1,
 néa b), était « extrêmement important, puisqu’il était lié à l’un des
 oits fondamentaux et indispensables de l’individu » 126.
 179. Dans la même ligne de pensée, le délégué de la Tunisie (M. Bou-
  i) a aussi relevé l’importance considérable de l’assistance consulaire, la
 tention étant « une grave atteinte à la liberté et à la dignité de l’indi-
du » ; les mesures prévues à l’article 36, paragraphe 1, alinéa b), du pro-
   de convention étaient donc « nécessaires pour protéger les droits des
  angers » 127. Le même argument a été avancé par les délégués du
oyaume-Uni (M. Evans) 128 et du Koweït (M. S. M. Hosni) 129. Le délé-
 é de la France (M. de Menthon) a souligné la nécessité de faire respec-
    l’un des droits fondamentaux de l’individu et donc de renforcer
 nformation sur l’assistance consulaire 130.
 180. Le délégué de l’Espagne (M. Pérez Hernandez) considérait le droit
   recevoir de l’information sur l’assistance consulaire et de bénéficier, s’ils
 souhaitaient, d’une telle assistance comme « l’un des droits les plus sacrés
 s résidents étrangers d’un pays » 131. Le délégué du Vietnam (M. Vu-Van-
 au) a signalé que, en tant que titulaire du droit à l’information sur
 ssistance consulaire, c’était l’individu lui-même qui devait décider s’il
 uhaitait ou non avoir recours à l’assistance de son consul : il s’agissait ici
 s « droits de la personne détenue » 132. De même, le délégué de l’Inde
M. Krishna Rao) a déclaré qu’il appartenait à l’individu concerné de déci-
 r s’il souhaitait ou non se prévaloir de l’assistance consulaire 133.
 181. Sur ce dernier point, les délégués de l’Equateur (M. Alva-
 do Garaicoa) 134 et de l’Ukraine (M. Zabigailo) 135 ont évoqué la Décla-


 24 Conférence des Nations Unies sur les relations consulaires, op. cit. supra note 123,

 339.
 25 Ibid., p. 331-332.
 26 Ibid., p. 338.
 27 Ibid., p. 339.
 28 Ibid., p. 339.
 29 Ibid., p. 332.
 30 Ibid., p. 38, 332 et 344.
 31 Ibid., p. 332, et voir aussi p. 335 et 344.
 32 Ibid., p. 37.
 33 Ibid., p. 339, et voir p. 333.
 34 Ibid., p. 333.
 35 Ibid., p. 46.



                                                                                   156

  ion universelle des droits de l’homme de 1948. Le délégué de la Suisse
M. Serra) s’est référé pour sa part, à propos de l’assistance consulaire, à
 a liberté de la personne humaine » et à « l’expression de la volonté de
ndividu », qu’il considérait comme les « principes fondamentaux » pris
   compte dans les « instruments conclus sous les auspices des Nations
nies » 136. Il a insisté sur le fait que :
    « [l]a délégation suisse était prête à accepter toute proposition qui
    ferait mention du souhait librement exprimé de la personne intéres-
    sée. Tel était l’objet de son amendement visant à ajouter un nouveau
    paragraphe ... L’important était que le principe essentiel ... énoncé
    dans un certain nombre de conventions bilatérales soit exprimé dans
    le texte que la conférence était en train de rédiger. [La Suisse] ne
    pourrait accepter une formulation qui ne mentionne pas la volonté
    des personnes intéressées. » 137

  Appréciation générale
 182. Toutes les interventions évoquées plus haut, qui ont été faites à
 e étape avancée des travaux préparatoires de la convention de Vienne
r les relations consulaires de 1963 — qui, historiquement, ont précédé
  trois ans l’adoption des deux pactes des Nations Unies relatifs aux
oits de l’homme (le Pacte international relatif aux droits civils et poli-
 ues et le Pacte relatif aux droits économiques, sociaux et culturels) —,
diquent que, dès cette époque, les délégations participantes étaient
 nscientes de la nécessité d’inclure le droit à l’information sur l’assis-
nce consulaire dans l’univers conceptuel des droits de l’homme. Pas
oins de dix-neuf interventions ont été faites en ce sens au cours de la
 nférence de Vienne de 1963.
 183. En plus de ces interventions, le Haut Commissariat des Nations
nies pour les réfugiés a présenté à la conférence un mémorandum dans
quel il précisait que le projet d’article 36 du projet de convention était
 ne des deux dispositions du texte qui avaient une incidence directe sur
n activité, sous l’angle de la protection des droits des nationaux de
 tat d’envoi dans l’Etat de résidence 138. L’impératif de protection des
oits de l’homme était donc bien présent dans les esprits, même avant
 doption de la convention sur l’élimination de toutes les formes de dis-
 mination raciale en 1965 et des deux pactes des Nations Unies relatifs

  36 Conférence des Nations Unies sur les relations consulaires, op. cit. supra note 123,

 335.
  37 Ibid., p. 335. Sur l’amendement suisse, voir Conférence des Nations Unies sur les

 ations consulaires (Vienne, 4 mars-22 avril 1963), vol. II — Nations Unies, Documents
  ciels, New York, 1963, p. 83. Dans le commentaire sur le projet d’article 36 du projet
   convention, on lit que, « [s]i les droits prévus au présent article doivent s’exercer
 nformément aux lois et règlements de l’Etat de résidence, cela ne veut pas dire que ces
    et règlements pourraient mettre à néant les droits dont il s’agit » ; ibid., p. 25.
  38 Voir Nations Unies, doc. A/CONF.25/L.6, reproduit dans Conférence des Nations

  ies sur les relations consulaires, op. cit. supra note 137, p. 53.

                                                                                    157

 x droits de l’homme en 1966, dès le début de la phase législative qui
vu la rédaction des traités des Nations Unies relatifs aux droits de
 omme.
 184. Cet impératif, de même que les conséquences juridiques de l’exa-
en de cette question dans le cadre de l’univers conceptuel des droits de
 omme, étaient aussi présents, plus de trois décennies plus tard, dans
sprit de la CIDH, laquelle leur a donné la forme voulue dans son avis
nsultatif no 16 sur Le droit à l’information sur l’assistance consulaire
 ns le cadre des garanties d’une procédure régulière (1999) — renforcé
suite par son avis consultatif no 18 sur La situation juridique et les
oits des migrants sans papiers (2003) — qui a contribué de façon déci-
 e au processus d’humanisation du droit consulaire 139, bien au-delà de
 dimension interétatique.
 185. L’avis consultatif no 16 de 1999 a été porté à l’attention de la CIJ
 ’occasion d’affaires dont elle a connu et a ouvert la voie au raisonne-
ent de la Cour dans les trois affaires Breard, LaGrand et Avena. Ce
ogrès dans l’humanisation du droit consulaire est sans nul doute irré-
rsible. La conscience humaine, la conscience juridique universelle (en
nt que source matérielle ultime du droit international) ont vite été
eillées à la nécessité de répondre à ce besoin pressant. La conscience
 maine est vite devenue attentive au besoin de protéger la personne
 maine dans toutes les circonstances, y compris lorsqu’elle est privée de
 liberté personnelle à l’étranger. Ce caractère irréversible de l’humanisa-
 n du domaine de droit international qui nous intéresse, entre autres,
  rassurant.
 186. Ce mouvement ne laisse place ni au recul ni à l’hésitation. L’exa-
en qui précède montre clairement que, contrairement à ce que la Cour
 ernationale de Justice a dit au paragraphe 124 (cit. supra, par. 171) de
n arrêt de 2004 en l’affaire Avena (dans lequel elle rejetait une conclu-
 n du Mexique), la question en cause — qui touche une disposition
une convention des Nations Unies de portée universelle comme la
nvention de Vienne sur les relations consulaires de 1963 — est une
 estion que la Cour, en tant qu’organe judiciaire principal des Nations
nies, doit effectivement juger ou trancher.
 187. La Cour aurait pu le faire dans la présente affaire Ahmadou Sadio
 allo — car la question a été soulevée devant elle au cours de la phase
ale de la procédure — mais elle a préféré traiter de façon assez som-
aire l’article 36, paragraphe 1, alinéa b), de la convention de Vienne
  1963. D’autant plus — et encore une fois contrairement à ce que la
our a affirmé en 2004 dans l’affaire Avena — que le texte, aussi bien que
 bjet et le but de la convention de 1963, ainsi que plusieurs indications
s travaux préparatoires (supra), étayent à l’évidence le point de vue

39 Voir A. A. Cançado Trindade, « The Humanization of Consular Law : The Impact

Advisory Opinion No. 16 (1999) of the Inter-American Court of Human Rights on
ernational Case Law and Practice », Chinese Journal of International Law, vol. 6
07), p. 1-16.

                                                                            158

 ors avancé par le Mexique sur la base de l’avis consultatif no 16 de
99 de la CIDH) selon lequel le droit à l’information sur l’assistance
nsulaire appartient à l’univers conceptuel des droits de l’homme et le
éconnaître revient inéluctablement à saper les garanties judiciaires et à
mpromettre la régularité de la procédure.
188. Il ne convient pas que la Cour internationale de Justice continue
cultiver, dans ses obiter dicta, l’atermoiement ou l’ambiguïté, comme
e l’a fait au paragraphe 124 de son arrêt Avena de 2004. Bien plus, à
re de la transparence et de l’Internet, tenter capricieusement de passer
us silence ou de négliger la contribution d’autres tribunaux internatio-
 ux contemporains au développement progressif du droit international
  au sens du progrès irréversible de son humanisation — revient à se
uvrir les yeux d’un fragile bandeau pour occulter la lumière pénétrante
  soleil.


                 IX. LA NOTION DE « SITUATION CONTINUE » :
     LA PROJECTION DES VIOLATIONS DES DROITS DE L’HOMME DANS LE TEMPS


189. Après avoir examiné le contenu matériel des droits de l’homme
otégés dans le cas d’espèce, ainsi que la jurisprudence relative au droit
’information sur l’assistance consulaire dans l’univers conceptuel des
oits de l’homme, je peux maintenant examiner le point suivant, avant
 passer à la question du droit à réparation en l’affaire Ahmadou Sadio
allo. Je me permets maintenant d’aborder la notion de « situation
ntinue » dans le cadre de la projection des violations des droits de
omme dans le temps. Cette question n’a jusqu’à présent pas été résolue
 façon satisfaisante dans la doctrine et le droit international contem-
rains et exige en conséquence un examen attentif.
190. Nous avons déjà vu que la CADHP, en l’affaire Amnesty Inter-
tional, Comité Loosli Bachelard, Lawyers Committee for Human Rights
Association of Members of the Episcopal Conference of East Africa c.
udan (1999), a établi qu’il y avait eu « de sérieuses et constantes viola-
ns de l’article 6 » 140 de la Charte africaine (par. 122, supra). Ce n’est
s la seule apparition de la notion de « situation continue » dans la pra-
ue de la Commission.
191. Pour ne citer qu’un autre exemple, dans sa décision en l’affaire
 Zegveld et M. Ephrem c. Erythrée (2003), la CADHP, après avoir jugé
e onze personnes avaient, depuis septembre 2001, été gardées en déten-
n « au secret, sans aucun accès aux tribunaux, à des avocats ou à leurs
milles », a ajouté :
        « Malheureusement, les droits de ces personnes continuent d’être
     violés jusqu’à présent, comme elles sont encore gardées au secret, en

40   Les italiques sont de moi.

                                                                      159

     violation flagrante de leurs droits à la liberté et au recours à un pro-
     cès équitable. » 141
192. De même, dans sa pratique, le Comité des droits de l’homme des
ations Unies a reconnu l’existence de violations « continues » ou « per-
tantes » des droits de l’homme au regard du Pacte international relatif
x droits civils et politiques. Le Comité a également parlé d’« effets
ntinus » ou « persistants » de certaines violations des droits de l’homme
mmises au regard du Pacte, à propos des difficultés qu’il avait parfois
ncontrées pour examiner ratione temporis certaines communications à
  soumises 142. En fait, dans sa pratique, le Comité s’est montré très
nscient du facteur temps dans le règlement des affaires soulevant des
 estions de compétence ratione temporis.
193. A cet égard, il peut également être fait mention de l’observation
nérale no 26 (de 1997) du Comité, portant sur La continuité des obliga-
 ns et l’incidence de cet aspect dans le droit des traités (par. 3). On peut
alement mentionner l’observation générale no 31 (de 2004), dans la-
 elle le Comité s’est dit d’avis que le droit de l’individu à un recours utile
     « p[ouvai]t dans certaines circonstances obliger l’Etat partie à prévoir
     et à appliquer des mesures provisoires ou conservatoires pour éviter
     la poursuite des violations et tenter de réparer au plus vite tout pré-
     judice susceptible d’avoir été causé par de telles violations » 143.

194. Bref, lorsqu’il a, dans l’exercice de ses fonctions, interprété le
 cte international relatif aux droits civils et politiques, le Comité a selon
oi bien identifié les dimensions temporelle et spatiale de la question et
utes leurs conséquences. S’agissant du temps, le Comité a, par exemple,
 t siennes les notions de situation continue et d’effets persistants dans
n traitement des communications, et, dans certaines circonstances, la
 tion de victime potentielle. S’agissant de l’espace, le Comité a approuvé
pplication extraterritoriale des droits protégés. L’examen de ce dernier
pect dépasse cependant la portée de la présente opinion individuelle.
195. J’ai consacré une attention considérable à la notion de « situation
ntinue » dans ma récente opinion dissidente en l’affaire des Immunités
 idictionnelles de l’Etat (Allemagne c. Italie) (demande reconvention-
 le, ordonnance du 6 juillet 2010, C.I.J. Recueil 2010 (I), p. 329), ques-
 n à laquelle j’ai consacré quatre sections (VII-X) de mon opinion,
 tamment sur les aspects suivants : a) les origines de ce concept dans la
 ctrine internationale (par. 60-64) ; b) sa configuration dans les affaires
 gieuses et la jurisprudence internationales, dans le droit international

41  Par. 57 ; les italiques sont de moi.
42  Pour une évaluation récente, voir L. Hennebel, La jurisprudence du Comité des
 its de l’homme des Nations Unies — Le Pacte international relatif aux droits civils et
itiques et son mécanisme de protection individuelle, Bruxelles, Bruylant/Nemesis, 2007,
374-381.
43 Par. 19 ; les italiques sont de moi.



                                                                                  160

 blic ainsi que dans le droit international des droits de l’homme (par. 65-
) ; c) sa configuration dans les concepts juridiques internationaux
 optés au plan normatif ; et d) sa présence en l’instance. Je ne repren-
ai pas ici l’analyse déjà développée.
196. Je rappellerai seulement les considérations que j’ai présentées sur
 construction jurisprudentielle de la notion de « situation continue » par
  Cours européenne et interaméricaine des droits de l’homme (par. 73-
). Les trois arrêts de la Cour interaméricaine dans l’importante affaire
ake c. Guatemala (exceptions préliminaires, 2 juillet 1996 ; fond, 24 jan-
 r 1998 ; et réparations, 22 janvier 1999) et le récent arrêt de la
 ande chambre de la Cour européenne en l’affaire Varnava et autres
 Turquie (18 septembre 2009) sont particulièrement instructifs à cet
ard. Il n’est pas du tout étonnant que la notion de « situation continue »
  soit développée particulièrement dans le domaine de la protection
 ernationale des droits de l’homme. Cette évolution importante de la
 isprudence ne saurait aujourd’hui passer inaperçue à la CIJ.
197. Dans la présente affaire Ahmadou Sadio Diallo, la question qui
 us intéresse est abordée dans la déclaration commune de cinq membres
  la Cour 144 annexée à l’arrêt. Je me sens obligé d’ajouter encore à ce
 et une autre remarque, qui va dans le sens des observations déjà pré-
ntées dans cette section (IX) de mon opinion individuelle. Les préju-
ces subis par M. A. S. Diallo dans la présente affaire révèlent un nœud
ctuel, des éléments de fait indissociables, dans les arrestations et place-
ents en détention de 1988-1989 et de 1995-1996, avant l’expulsion de
. Diallo de son pays de résidence en 1996. Ces préjudices, qui se sont
olongés dans le temps, étaient contraires au droit applicable en l’espèce
 ticles 9 et 13 du Pacte international relatif aux droits civils et politi-
 es, article 6 et paragraphe 4 de l’article 12 de la Charte africaine des
oits de l’homme et des peuples, alinéa b) du paragraphe 1 de l’arti-
  36 de la convention de Vienne sur les relations consulaires), interprété
nformément à l’herméneutique des traités des droits de l’homme.
198. Lorsqu’il a été arrêté et placé en détention, M. A. S. Diallo n’a
 s été informé des accusations portées contre lui et n’a pu se prévaloir
ns délai de son droit à l’information sur l’assistance consulaire. Les pré-
dices qu’il a subis ont été accompagnés d’arbitraire de la part des auto-
és étatiques. De plus, il existait une chaîne de causalité, un nœud causal,
 ns cette séquence continue d’événements, dont il doit être tenu compte
  qui aura une incidence directe sur la réparation due à M. Diallo), élé-
ent que la majorité de la Cour n’a, malheureusement, pas pris en consi-
ration. La projection des droits de l’homme dans le temps soulève
alement la question du déni prolongé d’accès à la justice.
199. Ce nœud causal aurait pu au moins être considéré comme un élé-
ent de preuve présenté devant la Cour, mais la majorité de la Cour l’a


44 Voir déclaration commune de MM. les juges Al-Khasawneh, Simma, Bennouna,

nçado Trindade et Yusuf.

                                                                       161

ut simplement écarté 145. La Cour aurait pu — aurait dû à mon avis —
 moins prendre en considération les circonstances de l’arrestation et de
détention de M. Diallo en 1988-1989 lorsqu’elle a examiné son arresta-
 n et sa détention en 1995-1996, avant qu’il ne soit expulsé de la RDC
 1996. Si l’on garde à l’esprit les nœuds factuel et causal susmentionnés,
est difficile de nier qu’il y a eu une situation continue de violation des
oits individuels de M. A. S. Diallo (spécifiés supra) pendant la période
ant de 1988 à 1996.


                   X. L’INDIVIDU EN TANT QUE VICTIME :
                    RÉFLEXIONS SUR LE DROIT À RÉPARATION


 200. J’en viens maintenant à la question du droit à réparation dans la
ésente affaire. En ce qui concerne les points 7 et 8 (obligation de four-
   une réparation appropriée) du dispositif de l’arrêt de la Cour dans
 te affaire Ahmadou Sadio Diallo, sur lesquels j’ai donné mon accord,
 me sens obligé d’exprimer en outre ma préoccupation face au fait que
 réparation adéquate doit encore attendre la décision ultérieure de la
our à ce sujet (aux termes du point 7 du dispositif), au cas où les Parties
  pourraient se mettre d’accord sur cette question dans les six mois sui-
 nt l’arrêt. A mon avis, cette décision a les apparences d’une procédure
bitrale, plutôt que vraiment judiciaire, ce qui me semble un peu préoc-
pant.
 201. Cette décision est particulièrement préoccupante si l’on tient
mpte du temps qu’il a fallu à la Cour pour examiner cette affaire.
epuis la requête introduite par la Guinée en 1998 jusqu’à la décision de
 Cour en 2007 sur les exceptions préliminaires, près d’une décennie s’est
oulée 146. Par la suite, entre le dépôt du contre-mémoire de la RDC en
 08 jusqu’à la fin de la procédure orale en 2010, trois autres années ont
 ssé 147. Enfin, la Cour vient de rendre aujourd’hui, le 30 novembre
 10, son arrêt au fond.
 202. La Cour a donc été saisie de la demande principale en l’affaire
 madou Sadio Diallo pendant près de douze ans, de la fin de décembre
 98 à la fin de novembre 2010. On ne saurait guère nier que la procédure
 té lourde et prolongée, qu’elle a été spécialement exigeante du point de
 e du temps, pour des raisons que l’on ne peut attribuer à la Cour elle-
ême, si l’on exclut le fait que la Cour semble avoir envisagé cette pro-

45 Malgré ce qu’elle a partiellement reconnu au paragraphe 82 du présent arrêt.
46 La requête introductive d’instance de la Guinée a été déposée auprès de la Cour le
décembre 1998 et son mémoire, le 23 mars 2001. La RDC a élevé, le 3 octobre 2002,
 exceptions préliminaires auxquelles la Guinée a opposé sa déclaration écrite du 7 juil-
2003. Quatre ans plus tard, le 24 mai 2007, la Cour a rendu son arrêt sur les exceptions
liminaires.
47 Le contre-mémoire de la RDC est daté du 27 mars 2008, la réplique de la Guinée a

 déposée le 19 novembre 2008, et la duplique de la RDC le 5 juin 2009 ; les Parties ont
senté leurs plaidoiries devant la Cour entre le 19 et le 29 avril 2010.

                                                                                   162

dure plutôt à la manière d’un tribunal arbitral — ce qu’il convient à
on avis d’éviter, particulièrement lorsqu’il s’agit de réparation à raison
  violations des droits de l’homme. La Cour est maîtresse de sa compé-
nce et de sa procédure, et une prolongation déraisonnable des délais
 it être évitée.

203. En raison de la décision prise par la Cour au titre du point 8 du
 positif de l’arrêt, la détermination de la réparation est reportée initia-
ment d’une période maximale de six mois. Cela ne me paraît pas rai-
nnable, étant donné que le titulaire des droits violés en l’espèce n’est
s l’Etat requérant, mais l’individu concerné, M. A. S. Diallo, qui est
alement, en définitive, le bénéficiaire de la réparation. Il n’est donc que
rmal de garder à l’esprit le droit à réparation de l’individu à la lumière
  droit applicable en l’espèce — à savoir le droit international des droits
 l’homme, plus particulièrement le Pacte international relatif aux droits
 ils et politiques et la Charte africaine des droits de l’homme et des
uples (en plus de la convention de Vienne sur les relations consulaires).

 204. Cette question dépasse le domaine du droit procédural interna-
 nal, et nous fait entrer dans le domaine de l’épistémologie juridique,
 i comprend notre propre conception du droit international à notre
oque. Ici, l’Etat requérant est le demandeur, mais la victime est l’indi-
du. L’Etat requérant demande réparation, mais le titulaire du droit à
paration est l’individu dont les droits ont été violés. L’Etat requérant
a souffert aucun préjudice, mais plutôt des coûts et des dépens, lorsqu’il
 ait sienne la cause de son ressortissant à l’étranger. Le préjudice a été
bi par l’individu lui-même (qui a subi des arrestations et une détention
bitraires ainsi que l’expulsion de l’Etat de résidence), et non par son
 at de nationalité.
 205. L’individu concerné est le début et la fin de la présente procédure
 sa saga n’a pas encore pris fin, en raison notamment de la prolongation
raisonnable de la procédure devant la Cour. Ainsi qu’en témoigne mon
 te sur les différents points du dispositif, ces derniers m’ont inspiré des
ntiments mitigés, en raison du manque de cohérence du raisonnement
  la Cour sur les points successifs de sa décision. Il est temps que la
our surmonte les acrobaties intellectuelles découlant d’une confiance
due dans la vieille fiction vattélienne, ranimée par la Cour permanente
  Justice internationale dans la fiction Mavrommatis 148 (qui n’est en
 et pas un principe, mais simplement une fiction largement dépassée).

48 En l’affaire des Concessions Mavrommatis en Palestine (Grèce c. Royaume–Uni),

êt no 2, 1924, C.P.J.I. série A no 2, la Cour permanente de Justice internationale s’est
rimée comme suit :
    « C’est un principe élémentaire du droit international que celui qui autorise l’Etat à
  protéger ses nationaux lésés par des actes contraires au droit international commis
  par un autre Etat, dont ils n’ont pu obtenir satisfaction par les voies ordinaires. En
  prenant fait et cause pour l’un des siens, en mettant en mouvement, en sa faveur,

                                                                                     163

206. La Cour ne peut continuer à raisonner dans les paramètres her-
étiques de la dimension exclusivement interétatique. La reconnaissance
  préjudice subi par l’individu (paragraphe 98 de l’arrêt) rend indéfen-
 ble la vieille théorie de l’affirmation par l’Etat de ses « droits propres »,
ec l’approche volontariste qui la sous-tend. Le titulaire du droit à répa-
 ion est l’individu qui a subi le préjudice et l’action de l’Etat dans le
dre de la protection diplomatique vise à obtenir la réparation due à
ndividu concerné 149. L’action entreprise dans le cadre de la protection
plomatique a pour but d’obtenir la réparation d’un préjudice, habituel-
ment déjà consommé, au détriment de l’individu ; l’assistance et la pro-
 tion consulaires, qui se rapprochent de nos jours beaucoup plus de la
otection des droits de l’homme, s’exercent d’une manière plutôt préven-
 e afin d’empêcher un préjudice probable ou nouveau pour l’individu
ncerné. Cette affinité entre l’assistance et la protection consulaires
ntemporaines et la protection des droits de l’homme est en grande par-
  attribuable au sauvetage historique de l’individu, de la personne
 maine, en tant que sujet du droit international.
207. Si la Cour avait adhéré tout au long de son arrêt à l’herméneu-
 ue des traités des droits de l’homme invoqués par les Etats en présence
ut au long de la procédure (supra), son arrêt aurait été beaucoup plus
hérent et satisfaisant. En particulier, l’allongement déraisonnable de la
ésentation de cette affaire devant la Cour et de son examen, s’ajoutant
aintenant à la prolongation du règlement de la réparation due à l’indi-
du concerné, met en lumière une préoccupation que j’ai soulevée plus
une fois devant la Cour : comme j’ai essayé de le démontrer, sous forme
  mise en garde, dans mon opinion dissidente (par. 46-64) en l’affaire
 ative à des Questions concernant l’obligation de poursuivre ou d’extra-
r (Belgique c. Sénégal) (mesures conservatoires, ordonnance du
  mai 2009, C.I.J. Recueil 2009, p. 139), ainsi que dans mon opinion
 sidente (par. 118) en l’affaire des Immunités juridictionnelles de l’Etat
 llemagne c. Italie) (demande reconventionnelle, ordonnance du 6 juillet
10, C.I.J. Recueil 2010 (1), p. 329), le temps de la justice humaine
est pas du tout celui des êtres humains.


  l’action diplomatique ou l’action judiciaire internationale, cet Etat fait, à vrai dire,
  valoir son droit propre, le droit qu’il a de faire respecter en la personne de ses res-
  sortissants le droit international.
     Il n’y a donc pas lieu, à ce point de vue, de se demander si, à l’origine du litige, on
  trouve une atteinte à un intérêt privé, ce qui d’ailleurs arrive dans un grand nombre
  de différends entre Etats. Du moment que l’Etat prend fait et cause pour un de ses
  nationaux devant une juridiction internationale, cette juridiction ne connaît comme
  plaideur que le seul Etat. » (P. 12.)
 49Voir S. Touzé, La protection des droits humains des nationaux à l’étranger — Recher-
s sur la protection diplomatique, Paris, Pedone, 2007, p. 23, 228-229, 255-257, 319, 322-
  et 453-456 ; et C. Santuli, « Entre protection diplomatique et action directe : la
résentation — Eléments épars du statut international des sujets internes », dans Société
nçaise pour le droit international (SFDI), Le sujet en droit international (colloque du
ns, 2004), Paris, Pedone, 2005, p. 93-95.

                                                                                       164

208. Dans la présente affaire Ahmadou Sadio Diallo, les critères adop-
  par le Comité des droits de l’homme sur la question à l’examen peu-
nt fournir une indication à la Cour pour déterminer une réparation
 propriée pour les violations des droits garantis par le Pacte (supra)
bies par la victime. Cela peut prendre en définitive la forme d’un
dommagement approprié (la restitutio in integrum étant peu probable)
  parmi d’autres formes de réparation (satisfaction, excuses publiques,
habilitation de la victime, garanties de non-répétition des actes préju-
ciels, entre autres) — pour les violations des droits visés, c’est-à-dire
 mmages matériels et moraux, fixés dans une certaine mesure sur la
 se de considérations d’équité.
209. Dans les affaires de cette nature, cette réparation doit être accor-
e du point de vue de la victime, la personne humaine (ses demandes ori-
nales, ses besoins et ses aspirations). Les réparations appropriées lors-
 e les droits de l’homme sont en cause sont à examiner dans une
rspective plus large. La jurisprudence internationale la plus avancée en
 qui concerne ces formes de réparation dans les affaires concernant les
olations des droits de l’homme (individuels et collectifs) est à l’heure
tuelle celle de la Cour interaméricaine des droits de l’homme (infra).
 isqu’il s’agit ici du Pacte international relatif aux droits civils et poli-
 ues des Nations Unies, il suffira de rappeler pour l’instant que, adop-
nt un raisonnement analogue, le Comité des droits de l’homme, dans
n observation générale no 31 (2004) sur La nature de l’obligation juri-
que générale (au titre de l’article 2) incombant aux Etats parties au
 cte, a rappelé que le paragraphe 3 de l’article 2 du Pacte prévoyait le
rsement de réparations aux individus dont les droits aux termes du
 cte ont été violés, et il a noté à cet égard que les réparations pouvaient
endre la forme de :
   « restitution, réhabilitation, mesures pouvant donner satisfaction (ex-
   cuses publiques, témoignages officiels), garanties de non-répétition
   et modification des lois et pratiques en cause aussi bien que la tra-
   duction en justice des auteurs de violations de droits de l’homme »
   (par. 16).
210. Le paragraphe 5 de l’article 9 du Pacte international relatif aux
oits civils et politiques, déjà cité, stipule que « [t]out individu victime
arrestation ou de détention illégale a droit à réparation ». J’ai déjà
 isté sur la nécessité de considérer l’article 9 du Pacte comme un tout
ar. 35-49, supra), notamment son paragraphe 5. Dans sa pratique,
 squ’il a constaté des violations de l’article 9 (et d’autres dispositions du
 cte, comme par exemple l’article 13), le Comité des droits de l’homme
accordé des dédommagements (une forme de réparation) selon la for-
ule générale suivante :
     « En vertu de l’article 2 du Pacte, l’Etat partie est tenu de prendre
   des mesures pour octroyer [au requérant] une réparation pour les
   violations qu’il a subies. »

                                                                         165

211. L’article 2 du Pacte énonce une obligation générale des Etats
rties 150, qui s’ajoute aux obligations spécifiques concernant chacun des
oits garantis par le Pacte. La formule générale citée plus haut permet
 e certaine latitude dans la définition des mesures de dédommagement
  d’autres formes de réparation accordées aux victimes. Le but final est
turellement, lorsque cela est possible, la restitutio in integrum, mais,
 sque cette dernière n’est pas possible, on doit avoir recours à d’autres
rmes adéquates de réparation, comme je l’ai déjà indiqué.
212. En tout état de cause, et quelles que soient les circonstances, il
nvient de rappeler que le devoir de réparation reflète un principe fon-
 mental du droit international général, que la Cour permanente de
stice internationale a rapidement saisi dès sa toute première jurispru-
nce, et que la CIJ a repris à son compte dans la sienne 151. Cette obli-
tion de réparation est régie par le droit international sous tous ses
pects (par exemple la portée, les formes et les caractéristiques de la
paration, et ses bénéficiaires). En conséquence, le respect de cette
 ligation ne peut faire l’objet de modification ou de suspension, en
 elque circonstance que ce soit, par les Etats défendeurs, sous prétexte
 e leur droit interne l’interdit ou y fait obstacle 152.

50   L’article 2 du Pacte relatif aux droits civils et politiques est ainsi libellé :
 « 1. Les Etats parties au présent Pacte s’engagent à respecter et à garantir à tous les
      individus se trouvant sur leur territoire et relevant de leur compétence les droits
      reconnus dans le présent Pacte, sans distinction aucune, notamment de race, de
      couleur, de sexe, de langue, de religion, d’opinion politique ou de toute autre
      opinion, d’origine nationale ou sociale, de fortune, de naissance ou de toute
      autre situation.
   2. Les Etats parties au présent Pacte s’engagent à prendre, en accord avec leurs
      procédures constitutionnelles et avec les dispositions du présent Pacte, les
      arrangements devant permettre l’adoption de telles mesures d’ordre législatif ou
      autre, propres à donner effet aux droits reconnus dans le présent Pacte qui ne
      seraient pas déjà en vigueur.
   3. Les Etats parties au présent Pacte s’engagent à :
      a) Garantir que toute personne dont les droits et libertés reconnus dans le
          présent Pacte auront été violés disposera d’un recours utile, alors même que
          la violation aurait été commise par des personnes agissant dans l’exercice de
          leurs fonctions officielles ;
      b) Garantir que l’autorité compétente, judiciaire, administrative ou législative,
          ou toute autre autorité compétente selon la législation de l’Etat, statuera sur
          les droits de la personne qui forme le recours et développer les possibilités de
          recours juridictionnel ;
      c) Garantir la bonne suite donnée par les autorités compétentes à tout recours
          qui aura été reconnu justifié. »
51 Voir Usine de Chorzów, compétence, arrêt no 8, 1927, C.P.J.I. série A no 9, p. 21 ;
ne de Chorzów, fond, arrêt no 13, 1928, C.P.J.I. série A no 17, p. 29 ; Interprétation des
 tés de paix conclus avec la Bulgarie, la Hongrie et la Roumanie, deuxième phase, avis
sultatif, C.I.J. Recueil 1950, p. 228, entre autres.
52 Voir Compétence des tribunaux de Dantzig, avis consultatif, 1928, C.P.J.I. série B

15, p. 26-27 ; « Communautés » gréco-bulgares, avis consultatif, 1930, C.P.J.I. série B
17, p. 32 et 35 ; Zones franches de la Haute-Savoie et du Pays de Gex, ordonnance du
écembre 1930, C.P.J.I. série A no 24, p. 12, et arrêt, 1932, C.P.J.I. série A/B no 46,

                                                                                        166

               XI. PAR-DELÀ LA DIMENSION INTERÉTATIQUE :
             LE DROIT INTERNATIONAL POUR LA PERSONNE HUMAINE

213. Dans la présente affaire Ahmadou Sadio Diallo, la protection
plomatique a été invoquée à l’origine, compte tenu des droits de pro-
 été ou des investissements, mais la dynamique de l’affaire, au stade du
nd, a connu une transformation et l’affaire est finalement devenue — ce
 i est rassurant — une affaire de protection des droits de l’homme, des
oits inhérents à la personne humaine, concernant sa liberté et sa sécu-
é juridique. Il est rassurant de constater que même un outil conçu dans
 ptique interétatique comme la protection diplomatique peut finalement
 vir à garantir les droits de l’homme.
214. Il est difficile de dire si l’issue de la présente affaire correspond
 x motivations originales qui ont été à sa source. Le traitement de cha-
 e affaire par la justice internationale a sa propre dynamique. Pourtant,
 sue de la présente instance est effectivement de nature à rassurer, du
 int de vue des droits protégés, et elle contient quelques enseignements
 i ne doivent pas être passés sous silence. Qu’il me soit permis de les
aminer brièvement dans ma propre perspective.
215. Pour commencer, l’on ne devrait pas tenter de raviver la protec-
 n diplomatique traditionnelle, qui est par nature inévitablement discré-
 nnaire, en sous-estimant la protection des droits de l’homme — ainsi
 ’il a été suggéré à la Commission du droit international (CDI)
  2000 153. A mon sens, le legs le plus précieux de la pensée juridique
 ernationale du XXe siècle à celle du nouveau siècle est le sauvetage his-
rique de la personne humaine comme sujet de droits émanant directe-
ent du droit des gens, en tant que véritable sujet (et non seulement
 cteur ») du droit international contemporain. L’émergence du droit
 ernational des droits de l’homme a considérablement enrichi le droit
 ernational contemporain, tant du point de vue du fond que du point
  vue de la procédure.
216. En deuxième lieu, une fois entrés dans l’univers conceptuel beau-
up plus large (et plus satisfaisant et gratifiant) du droit international
s droits de l’homme, nous devons nous garder de toute perspective par-

167 ; Traitement des nationaux polonais et des autres personnes d’origine ou de langue
onaise dans le territoire de Dantzig, avis consultatif, 1932, C.P.J.I. série A/B no 44,
24.
 53 Cette suggestion visait à implanter l’idée que les recours offerts par les traités et les

truments des droits de l’homme sont « faibles », alors que la protection diplomatique
re un « recours plus effectif », étant donné que « la plupart des Etats » la traiteront
 us sérieusement » qu’une plainte contre leur conduite introduite devant « un organe de
veillance des droits de l’homme » ; CDI, « Premier rapport sur la protection diploma-
ue » (rapporteur J. R. Dugard), Nations Unies, doc. A/CN.4/506 du 7 mars 2000,
 . 31. Cette suggestion élude simplement la question et fait fi des réalisations consi-
 ables accomplies au cours des dernières décennies dans le cadre du droit international
  droits de l’homme (notamment les changements remarquables apportés aux législa-
ns nationales et aux pratiques administratives de nombreux pays), réalisations qui
uraient jamais été possibles en vertu de la protection diplomatique discrétionnaire.

                                                                                        167

 lle ou fragmentaire 154, comme celle qui a été proposée à la CDI il y a
 e décennie, et selon laquelle,
      « bien que la convention européenne de sauvegarde des droits de
      l’homme et des libertés fondamentales puisse offrir de véritables
      recours à des millions d’Européens, il est difficile de soutenir que la
      convention américaine des droits de l’homme ou la Charte africaine
      des droits de l’homme et des peuples aient atteint le même degré de
      succès » 155.
217. Cette affirmation n’est tout simplement pas exacte. Si l’on peut
 e facilement amené, sur la foi de données statistiques, à cette « conclu-
 n » hâtive, il convient selon moi de regarder les statistiques avec beau-
up de prudence, voire d’esprit critique, car elles cachent au moins
 tant qu’elles ne révèlent. Tous les progrès dans le domaine de la pro-
 tion des droits de l’homme ne peuvent être quantifiés. Pour moi, la
 alité l’emporte sur la quantité. Personne ne souhaite contester les réa-
ations considérables du système européen de protection des droits de
 omme, dont témoigne sa vaste et remarquable jurisprudence, par
emple sur le droit à la liberté et à la sécurité de la personne et le droit
un procès équitable 156.
218. Rien ne justifie pourtant que l’on sous-estime ou minimise les
marquables réalisations des systèmes interaméricain et africain de pro-
 tion des droits de l’homme. Il est généralement reconnu aujourd’hui
 e la jurisprudence la plus avancée en matière de réparations (sous dif-
 entes formes, y compris dans les affaires collectives) et en matière de
esures conservatoires de protection (embrassant les membres de plu-
 urs collectivités humaines) est celle de la Cour interaméricaine des
oits de l’homme 157. De même, la Commission africaine des droits de

 54  Si l’on se laisse emprisonner dans le monde vattélien onirique des relations étatiques
 lusives, on est facilement amené à penser que, « tant que l’Etat demeure l’acteur domi-
nt des relations internationales », la protection diplomatique « reste le recours le plus
 cace pour promouvoir les droits de l’homme » (Nations Unies, doc. A/CN.4/506,
 . 32) — vision qui ne tient simplement pas la route. En effet, elle ne tient pas compte
  réalisations considérables auxquelles on a assisté dans le monde, ces dernières décen-
 s, au titre du droit international des droits de l’homme, réévalué par l’Organisation des
 tions Unies lors de sa deuxième Conférence mondiale sur les droits de l’homme
 enne, 1993).
 55 Voir ibid., par. 25.
 56 Articles 5 et 6 de la convention européenne de sauvegarde des droits de l’homme et

  libertés fondamentales.
 57 Soigneusement constituée, en particulier, pendant la période 1998-2006. Sur les

 mes de réparation dans les affaires concernant des individus ou des victimes consi-
 ées en tant qu’individus (par opposition aux affaires concernant des membres de com-
 nautés entières), voir les arrêts de la CIDH dans les affaires Loayza Tamayo c. Pérou
  novembre 1998), Suárez Rosero c. Equateur (20 janvier 1999), « Street Children » (Vil-
 rán Morales et autres c. Guatemala) (26 mai 2001), Cantoral Benavides c. Pérou
décembre 2001), Bámaca Velásquez c. Guatemala (22 février 2002), Hilaire, Benjamin
Constantine et autres c. Trinité-et-Tobago (21 juin 2002), Myrna Mack Chang c. Gua-
mala (25 novembre 2003), Maritza Urrutia c. Guatemala (27 novembre 2003). Sur les

                                                                                      168

 omme et des peuples a connu d’affaires particulièrement graves (concer-
 nt le droit fondamental à la vie lui-même et d’autres droits protégés) 158
 nt on trouve peu de parallèles au sein des Nations Unies ou dans
autres régions.
 219. Il faut donc éviter d’adopter la perspective euro-centrique tradi-
 nnelle si répandue dans l’étude du droit des gens du passé et si typique
  la vision statique des pseudo-« réalistes », et adopter plutôt une pers-
 ctive universaliste respectueuse non seulement de la procédure des
ations Unies, mais également des systèmes régionaux de protection des
oits de l’homme, car ces derniers fonctionnent également dans le cadre
   l’universalité des droits de l’homme. La présente affaire Ahmadou
 dio Diallo étaye cette position, car elle a été résolue par la Cour mon-
ale sur la base des dispositions pertinentes d’un instrument universel (le
 cte international relatif aux droits civils et politiques des Nations
nies) et d’un instrument régional (la Charte africaine des droits de
 omme et des peuples) et d’une convention de codification des Nations
nies (la convention de Vienne sur les relations consulaires).
 220. En troisième lieu, pour accorder une réparation adéquate aux vic-
mes de violations des droits, nous devons entrer dans le domaine du
oit international des droits de l’homme, car nous ne pouvons demeurer
 ns les confins stricts et à courte vue de la protection diplomatique, par
  te non seulement de sa nature inévitablement discrétionnaire, mais
alement de sa dimension interétatique statique. Les réparations, en
spèce, exigent une interprétation de la conception du droit des gens
 ée sur la personne humaine (pro persona humana). Ce sont en effet les
 rsonnes humaines, et non les Etats, qui sont en définitive les bénéficiai-
   des réparations pour les violations des droits de l’homme commises à
urs dépens.
 221. La fiction vattélienne de 1758 (exprimée dans la formule « Qui-
 nque maltraite un citoyen offense indirectement l’Etat, qui doit proté-


mes de réparation dans les affaires concernant plusieurs victimes ou membres de com-
 nautés entières, voir Aloeboetoe et autres c. Suriname (10 mars 1993), Commu-
 té Mayagna (Sumo) Awas Tingni c. Nicaragua (1er février 2000), Massacre de Plan de
nchez c. Guatemala (19 novembre 2004), Communauté indigène Yakye Axa c. Para-
 y (17 juin 2005), Massacre de Mapiripán c. Colombie (15 septembre 2005), Massacre
 Pueblo Bello c. Colombie (31 janvier 2006), Communauté Moiwana c. Suriname
 évrier 2006), Communauté indigène Sawhoyamaxa c. Paraguay (20 mars 2006), Massa-
s d’Ituango c. Colombie (1er juillet 2006).
 58 Voir République démocratique du Congo c. Burundi, Rwanda et Ouganda (commu-

ation no 227/99). La Commission africaine fut à cette occasion saisie d’une communi-
ion interétatique dans une affaire concernant l’utilisation de la force armée par les
 ts défendeurs. Dans sa décision de mai 2003, elle a jugé les Etats défendeurs coupables
 violations des articles 2, 4, 5, 12 1) et 2), 14, 16, 17, 18 1) et 3), 19, 20, 21, 22 et 23 de
Charte africaine. La Commission africaine a dit que « les meurtres, massacres, viols,
 tilations et autres graves abus des droits de l’homme commis alors que les forces
mées des Etats défendeurs occupaient toujours effectivement les provinces orientales de
tat requérant » étaient également incompatibles avec le droit international humanitaire
 r. 79).

                                                                                          169

r ce citoyen » 159) a déjà joué son rôle dans l’histoire et l’évolution du
oit international. Le défi que doit aujourd’hui relever la Cour mondiale
  d’une nature différente et dépasse de loin cette dimension interéta-
 ue. Pour le relever, la Cour doit être prête à explorer les moyens d’in-
rporer dans son modus operandi — à commencer par son propre
 sonnement — la reconnaissance de la consolidation de la person-
lité juridique internationale de l’individu et l’affirmation graduelle de
 capacité juridique internationale — de défendre les droits qui sont les
ns et non ceux de l’Etat — en tant que sujet de droit et porteur d’obli-
tions émanant directement du droit international, bref, en tant que
ritable sujet du droit international.

                            XII. OBSERVATIONS FINALES

 222. Dans cette perspective et pour commencer à avancer en ce sens, la
our a eu raison, dans son arrêt en l’affaire Ahmadou Sadio Diallo, de
ncentrer son attention plus particulièrement sur les violations des arti-
 s 9 et 13 du Pacte international relatif aux droits civils et politiques des
ations Unies et des articles 6 et 12, paragraphe 4), de la Charte africaine
s droits de l’homme et des peuples, aussi bien que de l’article 36, para-
aphe 1, alinéa b), de la convention de Vienne sur les relations consu-
 res. Ces violations concernent les droits de M. A. S. Diallo en tant
 ’individu et que personne humaine. Ses droits individuels en tant
 ’associé des deux entreprises ont été examinés par voie de conséquence,
 rce qu’ils ont été également violés.
 223. Le sujet des droits que la Cour a estimé violés par l’Etat défen-
ur en l’espèce n’est pas l’Etat requérant : le sujet de ces droits est
. A. S. Diallo, un individu. Le moyen de défense initialement utilisé
ar l’Etat requérant) est la protection diplomatique, mais le droit subs-
ntiel applicable en l’espèce — tel qu’il a été précisé après l’adoption de
 rrêt de 2007 de la Cour sur les exceptions préliminaires, au cours de la
océdure (écrite et orale) sur le fond — est le droit international des
oits de l’homme.

224. Chaque fois que la Cour s’est écartée, dans certains passages de
n arrêt, de l’herméneutique appropriée des traités des droits de l’homme,
e s’est engagée dans des contradictions (par exemple dans les points 1,
et 6 du dispositif). Ces écarts ont révélé un raisonnement quelque peu
rtueux, qui aurait pu et aurait dû être évité. Une fois que le droit appli-
ble est identifié et correspond, comme en l’espèce, aux traités des droits
 l’homme, la Cour doit interpréter et appliquer ces derniers conformé-
ent à la règle générale d’interprétation des traités (article 31 des deux
nventions de Vienne sur le droit des traités de 1969 et 1986) compte
nu de leur nature particulière.

 59   E. Vattel, Le droit des gens (1758), livre II, par. 71.

                                                                         170

225. Après tout, les traités des droits de l’homme s’appliquent effecti-
ment dans le cadre des relations intra-étatiques (par exemple, en
spèce, les relations entre la RDC et M. A. S. Diallo). En interprétant et
  appliquant ces traités de façon appropriée, la Cour apporte sa pierre à
 capacité du droit international de réglementer les relations au niveau
nt intra- qu’interétatique. En l’instance, dans le cadre du droit interna-
 nal des droits de l’homme, les Parties ont appuyé leur argumentation
r les dispositions pertinentes de deux traités des droits de l’homme — le
 cte international relatif aux droits civils et politiques des Nations Unies
 la Charte africaine des droits de l’homme et des peuples — de même
 e sur la disposition de la convention de Vienne sur les relations consu-
res (alinéa b) du paragraphe 1 de l’article 36) concernant un droit indi-
duel interprété dans le cadre conceptuel des droits de l’homme.
226. La présente affaire concerne donc les droits de l’homme (droit à
 liberté et à la sécurité de sa personne ; droit de ne pas être expulsé d’un
at sans base juridique ; droit de ne pas être soumis à de mauvais trai-
ments ; droit à l’information sur l’assistance consulaire dans le cadre des
ranties d’une procédure régulière), dont le titulaire est M. A. S. Diallo.
 la Cour avait adopté l’herméneutique appropriée des traités des droits
  l’homme dans l’ensemble de son arrêt, elle serait fort probablement
 rvenue à une conclusion distincte de celle qui figure aux points 1, 5 et
du dispositif et je n’aurais pas eu besoin de voter contre ces points.
227. Le fait que la procédure contentieuse devant la Cour continue
opposer exclusivement des Etats — non par nécessité intrinsèque, ni du
 t d’une impossibilité juridique d’adopter une autre forme — ne signifie
 s que le raisonnement de la Cour doive se développer dans une optique
  entiellement et exclusivement interétatique, surtout lorsque la Cour est
 pelée à se prononcer, pour régler pacifiquement les différends, sur des
 estions qui dépassent les intérêts des Etats en cause et qui concernent
   droits fondamentaux de la personne humaine, et même la commu-
 uté internationale dans son ensemble.
228. Les relations régies par le droit international contemporain, dans
 férents domaines, transcendent dans une grande mesure la dimension
 rement interétatique (par exemple la protection internationale des
oits de l’homme, l’environnement, le droit international humanitaire, le
oit international des réfugiés, le droit des institutions internationales,
tre autres) et la CIJ, qui est appelée à se prononcer sur ces relations,
est pas tenue de se limiter à une perspective interétatique anachronique.
   caractère anachronique de son mode de fonctionnement ne doit pas,
 ne peut pas, conditionner son raisonnement si elle veut exercer fidèle-
ent et pleinement ses fonctions d’organe judiciaire principal des Nations
nies.
229. Quoi qu’il en soit, le présent arrêt, en ce qui concerne du moins
  points 2, 3, 4 et 7 de son dispositif, avec lesquels je suis d’accord, cons-
ue une contribution valable de la jurisprudence de la Cour au règle-
ent de différends trouvant leur source au niveau intra-étatique, lorsque
  droits de l’homme sont en cause. C’est bien sur une affaire relative aux

                                                                          171

oits de l’homme que la CIJ a rendu son arrêt aujourd’hui, 30 novem-
e 2010, en dépit de la procédure interétatique stricte et anachronique
 i a été suivie. Le fait que la CIJ ait enfin jugé une affaire relative aux
oits de l’homme est en soi particulièrement significatif à mes yeux.
230. La réalité dépasse en effet parfois les attentes. L’esprit humain ne
  laisse pas enfermer dans un carcan. Il ne faut pas perdre foi dans le
veloppement progressif du droit international malgré la tendance majo-
aire du monde juridique. Le fait que la CIJ ait connu d’une affaire rela-
 e aux droits de l’homme montre en outre que le droit international
ntemporain s’est sensiblement développé, à telle enseigne que les Etats
x-mêmes jugent bon d’utiliser une procédure contentieuse de cette
 ture, initialement conçue en 1920 et confirmée en 1945 pour leur usage
opre et exclusif, afin d’obtenir de la Cour une décision sur les droits de
 omme, sur des droits inhérents à la personne humaine, ontologique-
ent antérieure et supérieure à l’Etat.
231. Il s’agit en outre d’une reconnaissance claire et rassurante de
xistence de valeurs communes et supérieures, que les Etats eux-mêmes
hésitent plus à reconnaître. Dans la présente affaire en tout cas, il est
ut à fait à l’honneur de la Guinée et de la RDC, deux Etats africains,
avoir montré l’exemple à suivre sous d’autres latitudes et sur d’autres
ntinents. Leur attitude est conforme à l’évolution du droit internatio-
 l pour la personne humaine (pro persona humana) du nouveau jus gen-
 m de ce début du XXIe siècle.


     XIII. VERS UNE NOUVELLE ÈRE DE JUSTICE INTERNATIONALE
              EN MATIÈRE DE DROITS DE L’HOMME À LA CIJ


232. M’étant efforcé d’identifier les enseignements à tirer de la pré-
nte affaire Ahmadou Sadio Diallo (supra), je ne peux conclure cette
 inion individuelle sans m’arrêter, dans un bref épilogue, sur sa trans-
ndance historique. L’affaire réglée aujourd’hui par la CIJ avait comme
mandeur un Etat et comme victime — et bénéficiaire de la répara-
 n — un individu. Ainsi que je l’ai dit au début de cette opinion indi-
duelle, c’est la première fois dans son histoire que la Cour mondiale a
nnu d’une affaire dans laquelle le droit applicable était constitué par
ux traités des droits de l’homme, l’un universel (le Pacte international
 atif aux droits civils et politiques des Nations Unies) et l’autre régional
  Charte africaine des droits de l’homme et des peuples), en plus de la
 position pertinente (alinéa b) du paragraphe 1 de l’article 36) de la
nvention de Vienne sur les relations consulaires, qui appartient égale-
ent au domaine de la protection internationale des droits de l’homme.
233. Il est rassurant de constater que la cause de M. A. S. Diallo ait été
 rtée devant la Cour, à l’origine, au titre de l’exercice de la protection
plomatique. La protection diplomatique, instrument traditionnel, n’a
 vi qu’à cela, ce qui était tout à fait normal. La protection diplomatique
  peut donner que ce qu’elle a. Elle est, après tout, aussi traditionnelle

                                                                        172

 e la raison d’être de la procédure introduite devant la Cour. L’individu
 ntinue de souffrir une capitis diminutio, puisqu’il doit continuer de
 ppuyer sur cet instrument traditionnel pour arriver jusqu’à la Cour,
ors qu’il a déjà locus standi in judicio et même jus standi devant d’autres
 bunaux internationaux contemporains. Il n’existe donc, du point de
 e épistémologique, aucun obstacle à la qualité d’agir ou au droit d’agir
 s individus devant la Cour mondiale également ; le seul élément man-
 ant est le désir de faire en sorte que cela soit possible, étant donné
nertie qui continue de prévaloir dans les mentalités.
 234. Néanmoins, l’affaire Ahmadou Sadio Diallo dont la Cour vient de
 nnaître apporte des éléments nouveaux qui sont de nature à rassurer : à
 rtir de la phase du fond (procédures écrite et orale), l’affaire Ahmadou
 dio Diallo a été dans une grande mesure défendue et jugée dans le
dre conceptuel du droit international des droits de l’homme. C’est ce
 rnier, et non la protection diplomatique, qui est de nature à garantir les
oits des personnes en difficulté, socialement marginalisées ou exclues
  extrêmement vulnérables.
 235. La protection diplomatique a été exercée à l’origine, en l’espèce,
 r la Guinée pour protéger un homme d’affaires prospère, qui avait pen-
 nt de nombreuses années travaillé à s’enrichir et qui est tombé en dis-
âce à l’étranger, dans le pays de résidence qu’il avait choisi, la RDC. La
otection diplomatique demeure essentiellement discrétionnaire et donc
mitée dans sa portée et ses possibilités. Qu’a fait la protection diploma-
 ue pour protéger les droits de l’homme de millions de migrants avec et
ns papiers, qui s’efforcent de survivre par leur propre travail et qui sont
 otidiennement humiliés dans le monde entier ? Pratiquement rien.
 236. La seule protection que les « damnés de la Terre » 160 ont trouvée
  celle que leur fournissent certains instruments et traités internationaux
 atifs aux droits de l’homme. Il faut donc cesser d’axer notre attention
r les moyens inégaux dont disposent les Etats pour protéger leurs res-
rtissants à l’étranger, et essayer plutôt de satisfaire les besoins fonda-
entaux de protection des oubliés de ce monde, les pauvres et les oppri-
és, qui ont déjà perdu toute foi dans la justice humaine. C’est là un
and défi pour la justice internationale aujourd’hui, un défi qui ne peut
 e efficacement relevé que dans le domaine du droit international des
oits de l’homme, par-delà la dimension purement interétatique.
 237. De plus, c’est la première fois dans son histoire que la Cour mon-
ale a expressément pris en compte la contribution de la jurisprudence
  deux tribunaux internationaux des droits de l’homme, les Cours euro-
 enne et interaméricaine, à la lutte perpétuelle de l’être humain contre
 rbitraire. La CIJ — et c’est tout à son honneur — l’a fait au paragra-
 e 68 du présent arrêt, concernant l’interprétation donnée par les Cours
 ropéenne et interaméricaine respectivement de l’article 1 du protocole


 60 Pour paraphraser un humaniste du XXe siècle, Frantz O. Fanon, Les damnés de la

 re, 1961.

                                                                             173

  7 à la convention européenne de sauvegarde des droits de l’homme et
s libertés fondamentales et de l’article 22, paragraphe 6, de la conven-
 n américaine des droits de l’homme, qu’elle a jugée compatible avec la
neur du paragraphe 65 de son arrêt 161. Le paragraphe 65 concerne la
otection de la personne humaine contre l’arbitraire, y compris l’inter-
ction de l’expulsion arbitraire 162.
238. La Cour a ainsi fait preuve d’un esprit nouveau à l’égard d’une
 tre question pertinente. La coexistence de nombreux tribunaux inter-
 tionaux, qui ouvre l’accès à la justice internationale à un nombre
oissant de justiciables dans le monde entier dans différents domaines
activité humaine, témoigne de la manière dont le droit international
ntemporain s’est développé dans la recherche, déjà ancienne, de la
alisation de la justice internationale. Les tribunaux internationaux
ntemporains ont beaucoup à apprendre les uns des autres.
239. L’article 92 de la Charte des Nations Unies affirme que la CIJ
nstitue « l’organe judiciaire principal des Nations Unies ». De plus, l’arti-
   95 de la Charte permet aux Etats membres de confier la solution de
  rs différends « à d’autres tribunaux en vertu d’accords déjà existants ou
 i pourront être conclus à l’avenir ». Nous vivons à l’ère des tribunaux
 ernationaux, phénomène extrêmement positif, car ce qui compte en défi-
 ive est d’élargir ou de faciliter l’accès à la justice au sens large, c’est-à-
 e notamment à la réalisation de la justice.
240. Des expressions trompeuses et délétères comme « prolifération
s tribunaux internationaux », « recherche du tribunal le plus favorable »
  « fragmentation du droit international » doivent être définitivement
 etées, non seulement parce qu’elles sont superficielles (malgré la fasci-
 tion regrettable qu’elles semblent exercer sur une partie nombreuse et
itée de la profession juridique), mais également parce qu’elles n’appar-
nnent pas du tout au vocabulaire du droit international. De plus, ces
pressions occultent l’enjeu véritable — à savoir les impératifs préémi-
nts de la justice. Les tribunaux internationaux contemporains doivent
complir leur mission commune — la réalisation de la justice interna-
 nale — en travaillant de concert, sans antagonisme, autosuffisance ni
cherche de la gloriole.
241. C’est un autre enseignement que l’on peut tirer du jugement
ndu dans la présente affaire Ahmadou Sadio Diallo. Il est de fait ras-
rant que la CIJ ait manifesté une nouvelle vision de cette question,
 ur ce qui a trait aux tribunaux internationaux des droits de l’homme.

61  Par référence aux dispositions correspondantes du Pacte relatif aux droits civils et
 itiques et de la Charte africaine des droits de l’homme et des peuples.
 62 D’une pertinence particulière pour une étude du droit à la liberté de circulation et de

 dence consacré à l’article 22 de la convention américaine des droits de l’homme sont
 rêt de la Cour interaméricaine du 15 juin 2005 en l’affaire Communauté Moiwana
Suriname (par. 107-121) et son ordonnance (sur des mesures conservatoires de protec-
n) du 18 août 2000 en l’affaire Haïtiens et Dominicains d’origine haïtienne en Répu-
que dominicaine (par. 9-11) et l’opinion concordante du juge A. A. Cançado Trindade
 r. 2-25).

                                                                                      174

 la est particulièrement important à une époque où les Etats s’appuient,
 ns les conclusions qu’ils soumettent à la Cour, sur des dispositions per-
 entes de conventions relatives aux droits de l’homme, comme l’ont fait
  l’espèce la Guinée et la RDC lorsqu’elles ont invoqué dans leur argu-
entation le Pacte international relatif aux droits civils et politiques des
ations Unies et la Charte africaine des droits de l’homme et des peuples
n plus de la disposition pertinente de la convention de Vienne sur les
 ations consulaires dans le cadre de la protection internationale des
oits de l’homme).
242. Cet exemple n’est pas le seul. Le 29 mai 2009, la CIJ a rendu son
donnance (sur des mesures conservatoires) en l’affaire relative à des
uestions concernant l’obligation de poursuivre ou d’extrader, dans
quelle la Belgique et le Sénégal ont présenté des conclusions fondées sur
nterprétation et l’application des dispositions pertinentes de la conven-
 n des Nations Unies contre la torture de 1984. Il y a quelques jours à
ine, au cours des audiences tenues devant la Cour du 13 au 17 septem-
e 2010, la Géorgie et la Fédération de Russie ont présenté leurs plai-
 iries en l’affaire concernant l’Application de la convention internatio-
le sur l’élimination de toute forme de discrimination raciale, un autre
 ité des Nations Unies relatif aux droits de l’homme. Il est bon que les
ats commencent à invoquer devant la Cour des traités relatifs aux
oits de l’homme, ce qui annonce une nouvelle ère où la CIJ elle-même
 urrait connaître d’affaires relatives aux droits de l’homme. La cons-
 nce juridique internationale s’est enfin éveillée à ce besoin.
243. Dans l’exercice de ses fonctions en matière contentieuse aussi bien
 e consultative ces dernières années, la CIJ s’est reportée à des disposi-
 ns pertinentes d’un traité relatif aux droits de l’homme comme le Pacte
 ernational relatif aux droits civils et politiques ou aux travaux de son
gane de surveillance, le Comité des droits de l’homme 163. Ce fait ne

 63 Ainsi, en matière contentieuse, dans son arrêt en l’affaire des Activités armées sur le

ritoire du Congo (République démocratique du Congo c. Ouganda) (C.I.J. Recueil 2005,
168), la Cour a dit que les dispositions du Pacte étaient applicables en l’instance. Peu
  ès, dans son arrêt en l’affaire relative à l’Application de la convention pour la préven-
n et la répression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro)
 I.J. Recueil 2007 (I), p. 43), la Cour a rappelé le libellé des articles 2 et 3 du Pacte
ur étayer son interprétation du sens du mot « s’engagent » figurant dans la convention
ntre le génocide (article premier). En matière consultative, la CIJ a jugé, dans son avis
nsultatif sur les Conséquences juridiques de l’édification d’un mur dans le territoire pa-
  inien occupé (C.I.J. Recueil 2004 (I), p. 136), que le Pacte n’était pas suspendu de
 on inconditionnelle en période de conflit (par. 106) et s’appliquait en dehors du terri-
re des Etats parties lorsque ceux-ci y exerçaient leur compétence, comme en témoignent
 stoire législative du Pacte ainsi que la pratique constante du Comité des droits de
omme (par. 107-111 et 134). Antérieurement, dans son avis consultatif sur la Licéité de
menace ou de l’emploi d’armes nucléaires (C.I.J. Recueil 1996 (I), p. 226), la CIJ avait
 voyé à l’article 6 (relatif au droit à la vie) du Pacte. Très récemment, dans mon opinion
 ividuelle relative à l’avis consultatif de la Cour sur la Conformité au droit international
 la déclaration unilatérale d’indépendance relative au Kosovo (C.I.J. Recueil 2010 (II),
403), j’ai jugé bon de rappeler l’article premier des deux pactes des Nations Unies rela-
   aux droits de l’homme ainsi que la position du Comité des droits de l’homme sur la

                                                                                       175

urait être oublié, au moment de saluer le point tournant que constitue
 présente affaire Ahmadou Sadio Diallo : la Cour, dans l’arrêt qu’elle
nd aujourd’hui, 30 novembre 2010, est allée bien plus loin, au-delà du
stème des Nations Unies, lorsqu’elle a reconnu la contribution de la
 isprudence de deux autres tribunaux internationaux, les Cours intera-
éricaine et européenne des droits de l’homme. La Cour a également
nu compte de la contribution d’un organe international de supervision
s droits de l’homme, la Commission africaine des droits de l’homme et
s peuples. Ces trois systèmes régionaux fonctionnent dans le cadre de
 niversalité des droits de l’homme.
244. Les tribunaux internationaux contemporains doivent remplir leur
 ssion commune — qui est de réaliser la justice internationale — dans
  esprit de dialogue respectueux, en apprenant les uns des autres et en
rdant à l’esprit l’enseignement durable de Socrate, que Karl Popper a
mpris de façon si perspicace au XXe siècle :
      « Toute solution d’un problème donne naissance à de nouveaux
   problèmes qui exigent à leur tour solution ... Plus nous apprenons
   sur le monde, et plus ce savoir s’approfondit, plus la connaissance de
   ce que nous ne savons pas, la connaissance de notre ignorance prend
   forme et gagne en spécificité comme en précision. Là réside en effet
   la source majeure de notre ignorance : le fait que notre connaissance
   ne peut être que finie, tandis que notre ignorance est nécessairement
   infinie. » 164
245. En cultivant ce dialogue, attentifs les uns aux autres dans la réa-
ation d’une mission commune, les tribunaux internationaux contem-
rains donneront non seulement aux Etats, mais également aux êtres
mains du monde entier, dans différents domaines du droit internatio-
l, des raisons de reprendre confiance dans la justice humaine. Ce fai-
nt, ces tribunaux élargiront et renforceront la capacité du droit inter-
tional contemporain de résoudre les différends survenant non seulement
 niveau interétatique, mais également au niveau intra-étatique. Ils aide-
nt ainsi les Etats et les êtres humains à atteindre l’objectif recherché par
us : la réalisation de la justice.

                         (Signé) Antônio Augusto CANÇADO TRINDADE.




 cession automatique des Etats à l’égard des traités des droits de l’homme et sur
pplication extraterritoriale des droits de l’homme (p. 583, par. 154, et p. 599, par. 191).
 64 Karl Popper, Des sources de la connaissance et de l’ignorance, Paris, Payot et

vages, 1998, p. 150-151.

                                                                                      176

